Exhibit 10.1
 
AMENDED AND RESTATED JOINT VENTURE AGREEMENT
 
This Amended and Restated Joint Venture Agreement (the “Agreement”) is made as
of April 14, 2006 (the “Effective Date”), by and between Solidus Networks, Inc.,
a Delaware corporation (“PBT”), and WinWin Gaming, Inc., a Delaware corporation
(“WinWin”). PBT and WinWin are each referred to in this Agreement as a “Party”
and collectively as the “Parties.”
 
Recitals
 
A.       On September 30, 2005, the Parties entered into a Joint Venture
Agreement (the “Original Agreement”) in order to establish a framework for
cooperation through joint marketing and other efforts in order to gain mutual
benefit by taking advantage of the relationships and synergies between their
respective businesses.
 
B.       The Parties now desire to amend and restate the Original Agreement in
order to expand the scope of the joint venture established by the Parties under
the Original Agreement.
 
C.       Contemporaneously with the execution and delivery of this Agreement,
(i) PBT is entering into voting agreements with certain holders of WinWin common
stock in substantially the form attached hereto as Exhibit D, relating to the
approval of the WinWin Restated Charter (as defined below) and certain other
items as set forth therein (the “Voting Agreements”) and (ii) PBT is delivering
to WinWin an allonge that extends the maturity date of the Note (as defined
below) to a date that is 60 days from the date of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
Agreement
 
1.       Purchase and Sale; Authority.
 
(a)       Authorization. WinWin’s Board of Directors has approved the terms of
this Agreement and all exhibits attached hereto, including authorizing the
issuance and sale, pursuant to the terms and conditions of this Agreement, of
shares of the Series A Preferred Stock of WinWin, par value $0.01 per share (the
“WinWin Shares”).
 
(b)       Agreement to Purchase and Sell. Subject to the terms and conditions of
this Agreement, PBT agrees to purchase, and WinWin agrees to sell and issue to
PBT at each Closing (as defined in Section 2), that number of WinWin Shares to
be issued and sold to PBT at each Closing, as set forth in Section 2. The
purchase price of each WinWin Share at each Closing shall be $7.91 (the
“Purchase Price”).
 
2.       Closings.
 
(a)       Initial Closing. An initial Closing (the “Initial Closing”) of the
purchase and sale of WinWin Shares shall take place at the offices of Cooley
Godward llp, 101 California Street, 5th Floor, San Francisco, California, at
10:00 a.m. Pacific time, on the earlier to occur of (i) the 90th day following
the date of this Agreement and (ii) the date three business days following the
date on which the parties have satisfied all of the conditions to the Initial
Closing (the “Initial Closing Date”); provided, that if all conditions to the
Initial Closing that, by their terms, can be met in advance of the Initial
Closing have not been met by the Initial Closing Date, then the Initial Closing
shall only occur, if at all, on such date that is chosen by PBT; and provided
further, that the Initial Closing shall occur, if at all, on or prior to
September 30, 2006. At the Initial Closing, PBT shall purchase, and WinWin shall
issue and sell, against delivery of payment therefor, a number of WinWin Shares
(the “Initial Closing WinWin Shares”) such that, following the issuance of the
Initial Closing WinWin Shares, PBT will hold 19% of the outstanding capital
stock of WinWin on an as-converted-to-common basis, and WinWin shall authorize
its transfer agent to issue to PBT a certificate registered in the name of PBT,
representing the Initial Closing WinWin Shares and bearing the legend set forth
in Section 4(x)(vi). The purchase price for the Initial Closing WinWin Shares
will be paid by PBT’s delivery to WinWin at the Initial Closing of (i) that
certain original promissory note issued by WinWin to PBT and dated as of
September 30, 2005 and with a principal amount of $2.5 million (the “Note”), all
principal and accrued interest on which shall be canceled in exchange for a
number of Initial Closing WinWin Shares equal to the quotient obtained by
dividing the principal and accrued interest under the Note by the Purchase Price
and, (ii) a number of fully paid and nonassessable newly issued shares of PBT
Series C Preferred Stock (the “Initial Closing PBT Shares”), each with a deemed
value of $5.00, which shares will have the rights, preferences and privileges as
set forth in PBT’s Amended and Restated Certificate of Incorporation as in
effect as of the date of this Agreement (the “PBT Charter”), that, when
exchanged for WinWin Shares, will be sufficient for PBT to hold 19% of the
outstanding capital stock of WinWin on an as-converted-to-common basis as of
immediately following the Initial Closing. In advance of the Initial Closing the
PBT Board of Directors shall have authorized the issuance and sale to WinWin of
the Initial Closing PBT Shares, and shall have reserved a sufficient number of
shares of the common stock of PBT (the “PBT Common Stock”) for issuance upon the
conversion of the Initial Closing PBT Shares.

--------------------------------------------------------------------------------


 
(b)       Second Closing. A second Closing (the “Second Closing”) of the
purchase and sale of WinWin Shares shall take place at the offices of Cooley
Godward llp, 101 California Street, 5th Floor, San Francisco, California, at
10:00 a.m. Pacific time, at PBT’s sole option, at any time after the Initial
Closing Date and on or before the one-year anniversary of the date of this
Agreement (the “Second Closing Date”). At the Second Closing, PBT shall
purchase, and WinWin shall issue and sell, against delivery of payment therefor,
a number of WinWin Shares (the “Second Closing WinWin Shares”) such that,
following the issuance of the Second Closing WinWin Shares, PBT will hold, at
PBT’s option, up to 35% of the capital stock of WinWin on a fully diluted,
as-converted-to-common basis, and WinWin shall authorize its transfer agent to
issue to PBT a certificate registered in the name of PBT, representing the
Second Closing WinWin Shares and bearing the legend set forth in
Section 4(x)(vi). The purchase price for the Second Closing WinWin Shares will
be paid by PBT’s delivery to WinWin at the Second Closing, at PBT’s option, of
(i) cash, (ii) fully paid and nonassessable newly issued shares of PBT’s Series
C Preferred Stock (the “Second Closing PBT Shares”), each with a deemed value of
$5.00, which shares will have the rights, preferences and privileges accorded to
such shares in the PBT Charter, or (iii) a combination of cash and Second
Closing PBT Shares. In advance of the Second Closing the PBT Board of Directors
shall have authorized the issuance and sale to WinWin of the Second Closing PBT
Shares, and shall have reserved a sufficient number of shares of PBT Common
Stock for issuance upon the conversion of the Second Closing PBT Shares. In no
event shall the Second Closing occur following the date on which this Agreement
has terminated in accordance with Section 13 hereof. The Initial Closing PBT
Shares and the Second Closing PBT Shares are referred to collectively as the
“PBT Shares.” The Initial Closing and the Second Closing are referred to
collectively as the “Closings” and individually as a “Closing.”
 
 
2

--------------------------------------------------------------------------------


 
3.       Representations and Warranties of WinWin. WinWin hereby represents and
warrants to PBT that, except as set forth in the SEC Documents (as defined
below) or in the WinWin Disclosure Schedule delivered to PBT as of the date of
this Agreement (for purposes of this Section 3 (other than Sections 3(b), 3(d),
3(e), 3(k) and 3(w)), all references to “WinWin” shall include each other entity
in which WinWin holds, beneficially or of record, a controlling interest, either
directly or indirectly):
 
(a)       Organization Good Standing and Qualification. WinWin is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate power and authority required to
(i) carry on its business as presently conducted and (ii) enter into this
Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.
WinWin is qualified to do business and is in good standing in each jurisdiction
in which the failure to so qualify would have a Material Adverse Effect. As used
in this Agreement, “Material Adverse Effect” means a material adverse effect on,
or a material adverse change in, or a group of such effects on or changes in,
the business, operations, financial condition, results of operations, assets or
liabilities of the relevant Party and its subsidiaries, taken as a whole.
 
(b)       Capitalization. The capitalization of WinWin, assuming the issuance of
no WinWin Shares at any Closing, is as follows:
 
(i)       the authorized capital stock of WinWin consists of 750,000,000 shares
of Common Stock, $0.01 par value per share (“WinWin Common Stock”) and
60,000,000 shares of preferred stock, $0.01 par value per share (“WinWin
Preferred Stock”), of which 60,000,000 shares of WinWin Preferred Stock have
been designated as Series A Preferred Stock. Each share of WinWin Series A
Preferred Stock converts to shares of WinWin Common Stock at the rate of ten
shares of WinWin Common Stock for each share of WinWin Series A Preferred Stock
that is converted.
 
(ii)       the issued and outstanding capital stock of WinWin consists of
62,440,846 shares of WinWin Common Stock. The shares of issued and outstanding
capital stock of WinWin have been duly authorized and validly issued, are fully
paid and nonassessable and have not been issued in violation of, or are not
otherwise subject to, any preemptive or other similar rights.
 
(iii)       there are no issued and outstanding shares of WinWin Preferred
Stock.
3

--------------------------------------------------------------------------------


                (iv)       WinWin has (A) 13,689,717 shares of WinWin Common
Stock reserved for issuance upon exercise of outstanding options granted under
WinWin’s 2003 Stock Plan (the “Option Plan”) and (b) 8,691,181 shares of WinWin
Common Stock reserved for issuance upon exercise of outstanding warrants.
 
(v)       WinWin has 6,310,283 shares of WinWin Common Stock available for
future grant under the Option Plan.
 
With the exception of the foregoing in this Section 3(b), there are no
outstanding subscriptions, options, warrants, convertible or exchangeable
securities or other rights granted to or by WinWin to purchase shares of WinWin
Common Stock or other securities of WinWin and there are no commitments, plans
or arrangements to issue any shares of WinWin Common Stock or any security
convertible into or exchangeable for WinWin Common Stock.
 
(c)       Subsidiaries. WinWin does not have any subsidiaries, and does not own
any capital stock of, assets comprising the business of, obligations of, or any
other interest (including any equity or partnership interest) in, any person or
entity.
 
(d)       Due Authorization. All corporate actions on the part of WinWin
necessary for the authorization, execution, delivery of, and the performance of
all obligations of WinWin under this Agreement and the authorization, issuance,
reservation for issuance and delivery of all of the WinWin Shares being sold
under this Agreement have been taken, no further consent or authorization of
WinWin’s Board of Directors or its stockholders is required, and this Agreement
constitutes the legal, valid and binding obligation of WinWin, enforceable
against WinWin in accordance with its terms, except (i) as may be limited by
(1) applicable bankruptcy, insolvency, reorganization or others laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (2) the effect of rules of law governing the availability of
equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
(e)       Valid Issuance of WinWin Shares.
 
(i)       Purchased Shares. The WinWin Shares will be, upon payment therefor by
PBT in accordance with this Agreement, duly authorized, validly issued, fully
paid and non-assessable, free from all taxes, liens, claims and encumbrances
with respect to the issuance of such WinWin Shares (other than any liens, claims
or encumbrances created by or imposed upon PBT) and will not be subject to any
pre-emptive rights or similar rights.
 
(ii)       Underlying Shares of Common Stock. The issuance of the shares of
WinWin Common Stock issued or issuable from time to time upon the conversion of
the WinWin Shares (the “Underlying WinWin Shares”) will be, and at all times
prior to such conversion, will have been, duly authorized, duly reserved for
issuance upon such conversion, and will be, upon such conversion, validly
issued, fully-paid and non-assessable free from all taxes, liens, claim,
encumbrances with respect to the issuance of such shares and will not be subject
to any pre-emptive rights or similar rights.
 
(iii)       Compliance with Securities Laws. Subject to the accuracy of the
representations made by PBT in Section 4(x), the WinWin Shares (assuming no
change in applicable law and no unlawful distribution of the WinWin Shares by
PBT or other parties) will be issued to PBT in compliance with applicable
exemptions from (A) the registration and prospectus delivery requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and (B) the
registration and qualification requirements of all applicable securities laws of
the states of the United States.
4

--------------------------------------------------------------------------------


            (f)       Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, or notice to, any federal, state or local governmental authority or
self regulatory agency on the part of WinWin is required in connection with the
issuance of the WinWin Shares to PBT, or the consummation of the other
transactions contemplated by this Agreement, except (i) such filings as have
been made prior to the date hereof and (ii) such additional post-Closing filings
as may be required to comply with applicable state and federal securities laws.
 
(g)       Non-Contravention. The execution, delivery and performance of this
Agreement by WinWin, and the consummation by WinWin of the transactions
contemplated hereby (including issuance of the WinWin Shares), do not:
(i) contravene or conflict with the Certificate of Incorporation of WinWin, as
amended and in effect as of the date of this Agreement (the “WinWin Certificate
of Incorporation”), the Certificate of Designations (as defined in section 7(d))
or the Bylaws of WinWin (the “WinWin Bylaws”); (ii) constitute a violation of
any provision of any federal, state, local or foreign law, rule, regulation,
order or decree applicable to WinWin; or (iii) constitute a default or require
any consent under, give rise to any right of termination, cancellation or
acceleration of, or to a loss of any material benefit to which WinWin is
entitled under, or result in the creation or imposition of any lien, claim or
encumbrance on any assets of WinWin under, any material mortgage, indenture,
contract, agreement, permit, license or instrument to which WinWin or any of its
subsidiaries is a party or by which WinWin or any of its subsidiaries is bound
or subject.
 
(h)       Litigation. There is no action, suit, proceeding, claim, arbitration
or investigation (“Action”) pending or, to WinWin’s knowledge, threatened in
writing: (i) against WinWin, its activities, properties or assets, or any
officer, director or, to WinWin’s knowledge, employee of WinWin in connection
with such officer’s, director’s or employee’s relationship with, or actions
taken on behalf of, WinWin, that is reasonably likely to have a Material Adverse
Effect on WinWin; or (ii) that seeks to prevent, enjoin, alter, challenge or
delay the transactions contemplated by this Agreement (including the issuance of
the WinWin Shares). WinWin is not a party to or subject to the provisions of,
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. No Action is currently pending nor does WinWin intend
to initiate any Action that is reasonably likely to have a Material Adverse
Effect on WinWin.
 
(i)       Compliance with Law and Charter Documents. WinWin is not in violation
or default of any provisions of the WinWin Certificate of Incorporation or the
WinWin Bylaws. WinWin has complied and is currently in compliance with all
applicable statutes, laws, rules, regulations and orders of the United States of
America and all states thereof, foreign countries and other governmental bodies
and agencies having jurisdiction over WinWin’s business or properties, except
for any instance of non-compliance that has not had, and would not reasonably be
expected to have, a Material Adverse Effect on WinWin. WinWin has all
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it and as presently proposed
to be conducted, the lack of which could materially and adversely affect the
business, properties or financial condition of WinWin.
5

--------------------------------------------------------------------------------


            (j)       Full Disclosure.  WinWin has provided PBT with all
information requested by PBT in connection with its decision to purchase the
WinWin Shares. To WinWin’s knowledge, neither this Agreement, the exhibits
hereto, nor any other document delivered by WinWin to PBT or its attorneys or
agents in connection herewith or therewith at the Initial Closing or with the
transactions contemplated hereby or thereby, contain any untrue statement of a
material fact nor, to WinWin’s knowledge, omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances in which they were made, not misleading. Without limiting
the foregoing, (i) WinWin has disclosed to PBT or the Representatives of PBT all
significant or pending transactions with customers, vendors, stockholders,
affiliates and other current and potential contracting parties and (ii) the
April 4, 2006 letter regarding WinWin China Business Clarifications from Mark
Galvin of WinWin to Gus Spanos of PBT is true, correct and complete in all
material respects.
 
            (k)       SEC Documents.
 
                    (1)       Reports. WinWin has filed in a timely manner all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder. WinWin has made available to PBT prior to
the date hereof copies of its Annual Report on Form 10-K for the fiscal year
ended December 31, 2004 (the “Form 10-KSB”), its Quarterly Reports on Form
10-QSB for the first, second and third quarters of the fiscal year ending
December 31, 2005 (the "Forms 10-QSB") any information statement or proxy
statement filed by WinWin since December 31, 2004, and any Current Report on
Form 8-K for events occurring since December 31, 2004 (“Forms 8-K”) filed by
WinWin with the SEC (the Form 10-KSB, the Forms 10-QSB, the information
statements and proxy statements referenced above and the Forms 8-K are
collectively referred to herein as the “SEC Documents”). Each of the SEC
Documents, as of the respective dates thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. Each SEC Document, as it may have been
subsequently amended by filings made by WinWin with the SEC prior to the date
hereof, complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder applicable
to such SEC Document.
 
                    (2)       Sarbanes-Oxley. The Chief Executive Officer and
the Chief Financial Officer of WinWin have signed, and WinWin has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 (“SOX”). Such certifications contain no
qualifications or exceptions to the matters certified therein and have not been
modified or withdrawn; and neither WinWin nor any of its officers has received
notice from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certifications.
WinWin is otherwise in compliance in all material respects with all applicable
effective provisions of SOX and the rules and regulations issued thereunder by
the SEC.
6

--------------------------------------------------------------------------------


                     (3)       Financial Statements. The financial statements of
WinWin in the SEC Documents present fairly, in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, the
financial position of WinWin as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified, subject, in the
case of unaudited financial statements for interim periods, to normal year-end
audit adjustments. There are no material financial transactions or arrangements
that are not reflected on the financial statements included in the SEC
Documents.
                    
                    (4)       Sufficiency of Disclosure. To WinWin’s knowledge,
no circumstance exists that could reasonably be expected to lead to a
restatement of any filing made by WinWin with the SEC.
 
(l)       Absence of Certain Changes Since the Balance Sheet Date. Except as set
forth in the WinWin Disclosure Schedule, since September 30, 2005, the business
and operations of WinWin have been conducted in the ordinary course consistent
with past practice, and there has not been:
 
(i)       any declaration, setting aside or payment of any dividend or other
distribution of the assets of WinWin with respect to any shares of capital stock
of the WinWin or any repurchase, redemption or other acquisition by WinWin or
any subsidiary of WinWin of any outstanding shares of the WinWin’s capital
stock;
 
(ii)       any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect on
WinWin;
 
(iii)       any waiver by WinWin of a valuable right or of a material debt owed
to it, except for such waivers, individually and collectively, that have not
had, and would not reasonably be expected to have, a Material Adverse Effect on
WinWin;
 
(iv)       any material change or amendment to, or any waiver of any material
right under a material contract or arrangement by which WinWin or any of its
assets or properties is bound or subject;
 
(v)       any change by WinWin in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; or
 
(vi)       any other event or condition of any character, except for such events
and conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect on WinWin.
 
            (m)       Intellectual Property.
 
(i)       WinWin owns or possesses sufficient rights to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, copyrights, information and other proprietary rights and processes
(collectively, “Intellectual Property”) that are necessary to conduct its
businesses as currently conducted or as proposed to be conducted, free and clear
of all liens, encumbrances and other adverse claims, except where the failure to
own or possess such Intellectual Property free and clear of all liens,
encumbrances and other adverse claims would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect on
WinWin.
 
7

--------------------------------------------------------------------------------


 
(ii)       WinWin has not received any written notice of, and has no knowledge
of, any infringement of or conflict with rights of others with respect to any
Intellectual Property used by WinWin to conduct its business as conducted or as
proposed to be conducted and WinWin has no knowledge of any infringement,
misappropriation or other violation of any Intellectual Property by any third
party, which, in either case, either individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect on WinWin.
 
(iii)       WinWin neither owns nor licenses any patent rights.
 
(iv)       Each employee, consultant and contractor of WinWin who has had access
to the Intellectual Property has executed a valid and enforceable agreement to
maintain the confidentiality of such Intellectual Property and assigning all
rights to WinWin to any inventions, improvements, discoveries or information
relating to the business of WinWin. WinWin is not aware that any of its
employees is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to WinWin or that would conflict with WinWin’s business.
 
(v)       WinWin is not subject to any “open source” or “copyleft” obligations
or otherwise required to make any public disclosure or general availability of
source code either used or developed by WinWin.
 
(n)       Registration Rights. Except for the WinWin Registration Rights
Agreement, in substantially the form attached hereto as Exhibit A (the “WinWin
Registration Rights Agreement”), WinWin is not currently subject to any
agreement providing any person or entity any rights (including piggyback
registration rights) to have any securities of WinWin registered with the SEC or
registered or qualified with any other governmental authority.
 
(o)       Title to Property and Assets.  The properties and assets of WinWin are
owned or leased by WinWin free and clear of all mortgages, deeds of trust,
liens, charges, encumbrances and security interests except for (i) statutory
liens for the payment of current taxes that are not yet delinquent and
(ii) liens, encumbrances and security interests that arise in the ordinary
course of business and do not in any material respect affect the properties and
assets of WinWin. With respect to the property and assets it leases, WinWin is
in compliance with such leases in all material respects.
 
(p)       Taxes. WinWin has filed or has valid extensions of the time to file
all necessary federal, state, local and foreign income and franchise tax returns
due prior to the date hereof and has paid or accrued all taxes shown as due
thereon, and WinWin has no knowledge of any material tax deficiency which has
been or might be asserted or threatened against it.
8

--------------------------------------------------------------------------------


 
(q)       Insurance. WinWin maintains insurance of the types and in the amounts
that are reasonable for companies conducting the business conducted and proposed
to be conducted by WinWin, all of which insurance is in full force and effect.
 
(r)       Labor Relations. No material labor dispute exists or, to the knowledge
of WinWin, is imminent with respect to any of the employees of WinWin.
 
(s)       Internal Accounting Controls. WinWin and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(t)       Transactions With Officers and Directors. None of the officers or
directors of WinWin has entered into any transaction with WinWin or any
Subsidiary that would be required to be disclosed pursuant to Item 404(a), (b)
or (c) of Regulation S-K of the SEC.
 
(u)       Investment Company. WinWin is not now, and after the sale of the
WinWin Shares under this Agreement and the application of the net proceeds from
the sale of the WinWin Shares will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
(v)       Executive Officers.  To the knowledge of WinWin, no executive officer
or person nominated to become an executive officer of WinWin (i) has been
convicted in a criminal proceeding or is a named subject of a pending criminal
proceeding (excluding minor traffic violations) or (ii) is or has been subject
to any judgment or order of, the subject of any pending civil or administrative
action by the Securities and Exchange Commission or any self-regulatory
organization.
 
            (w)       Investment Representations and Warranties.
 
(i)       Purchase for Own Account. WinWin represents that it is acquiring the
PBT Shares solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the PBT Shares or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.
 
(ii)       Information and Sophistication. Without lessening or obviating the
representations and warranties of PBT set forth in Section 4, WinWin
hereby acknowledges that it has had an opportunity to ask questions and receive
answers from PBT regarding the terms and conditions of the offering of the PBT
Shares and further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.
9

--------------------------------------------------------------------------------


 
(iii)       Ability to Bear Economic Risk. WinWin acknowledges that investment
in the PBT Shares involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the PBT
Shares for an indefinite period of time and to suffer a complete loss of its
investment.
 
(iv)       Accredited Investor Status. WinWin is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.
 
(v)       Restricted Securities. WinWin understands that the PBT Shares have not
been registered under the Securities Act and will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the PBT Shares unless
(A) pursuant to an effective registration statement under the Securities Act,
(B) such holder provides PBT with an opinion of counsel, in form and substance
reasonably acceptable to PBT, to the effect that a sale, assignment or transfer
of the PBT Shares may be made without registration under the Securities Act and
the transferee agrees to be bound by the terms and conditions of this Agreement,
(C) such holder provides PBT with reasonable assurances (in the form of seller
and broker representation letters) that the PBT Shares or the PBT Conversion
Shares, as the case may be, can be sold pursuant to Rule 144 promulgated under
the Securities Act (“Rule 144”) or (D) pursuant to Rule 144(k) promulgated under
the Securities Act following the applicable holding period.
 
(vi)       Legends. WinWin agrees that the certificates for the PBT Shares shall
bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
WinWin agrees that PBT may place stop transfer orders with its transfer agent
with respect to such certificates in order to implement the restrictions on
transfer set forth in this Agreement. The appropriate portion of the legend and
the stop transfer orders will be removed promptly upon delivery to PBT of such
satisfactory evidence as reasonably may be required by PBT that such legend or
stop orders are not required to ensure compliance with the Securities Act.
10

--------------------------------------------------------------------------------


 
4.       Representations and Warranties of PBT. PBT hereby represents and
warrants to WinWin that, except as set forth in the PBT Disclosure Schedule
delivered to WinWin as of the date of this Agreement:
 
(a)       Organization, Good Standing and Qualification. PBT is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. PBT has all requisite corporate power and authority to own
and operate its properties and assets, to execute and deliver this Agreement, to
issue and sell the PBT Shares and the shares of PBT common stock into which the
PBT Shares convert (the “PBT Conversion Shares”), to carry out the provisions of
this Agreement and to carry on its business as presently conducted. PBT is duly
qualified to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on PBT or its business.
 
(b)       Subsidiaries. PBT does not own or control any equity security or other
interest of any other corporation, limited partnership or other business entity.
PBT is not a participant in any joint venture, partnership or similar
arrangement. Since its inception, PBT has not consolidated or merged with,
acquired all or substantially all of the assets of, or acquired the stock of or
any interest in any corporation, partnership, association, or other business
entity.
 
            (c)       Capitalization; Voting Rights.
 
(i)       The authorized capital stock of PBT as of the date hereof consists of
(A) 800,000,000 shares of Common Stock, par value $0.0001 per share, and
(B) 2,300,000,000 shares of Preferred Stock, par value $0.00001 per share,
1,900,000,000 of which have been designated Class 1 Preferred Stock, 150,000,000
of which have been designated Series B Preferred Stock, 30,000,000 of which have
been designated Series B-1 Preferred Stock, 40,000 of which have been designated
Series C-1 Preferred Stock, 200,000 of which have been designated Series C-2
Preferred Stock, 200,000 of which have been designated Series C-3 Preferred
Stock and 75,000,000 of which have been designated Series C Preferred Stock.
 
(ii)       As of the date hereof, (A) 87,604,222 shares of PBT Common Stock are
issued and outstanding and 36,646,712 shares of Common Stock are reserved for
issuance upon the exercise of outstanding warrants, (B) 720,123,330 shares of
Class 1 Preferred Stock are issued and outstanding and 2,000,000 shares of
Class 1 Preferred Stock are reserved for issuance upon the exercise of warrants,
(C) 88,289,660 shares of Series B Preferred Stock are issued and outstanding and
7,563,759 shares of Series B Preferred Stock are reserved for issuance upon the
exercise of outstanding warrants, (D) no shares of Series B-1 Preferred Stock
are issued and outstanding, (E) 30,920,266 shares of Series C Preferred stock
are issued and outstanding, (F) no shares of Series C-1 Preferred Stock are
issued and outstanding, (G) no shares of Series C-2 Preferred Stock are issued
and outstanding and (G) 7,000 shares of Series C-3 Preferred Stock are issued
and outstanding.
 
(iii)       Section 4(c) of the PBT Disclosure Schedule sets forth, as of
immediately prior to the Initial Closing, under PBT’s 2003 Equity Incentive Plan
(the “PBT Plan”), (i) the number of shares of PBT Common Stock that have been
issued and are currently outstanding pursuant to restricted stock purchase
agreements and/or the exercise of options, (ii) the number of shares of Class 1
Preferred that have been issued and are currently outstanding pursuant to
restricted stock purchase agreements and/or the exercise of options, (iii) the
number of options to purchase shares of PBT Common Stock and Class 1 Preferred
that have been granted and are currently outstanding and (iv) the number of
shares of PBT Common Stock and Class 1 Preferred that remain available for
future issuance to officers, directors, employees and consultants of PBT. PBT
has not made any representations regarding equity incentives to any officer,
employee, director or consultant that are inconsistent with the share amounts
and terms set forth in PBT’s board minutes.
11

--------------------------------------------------------------------------------


 
(iv)       Other than the shares reserved for issuance under the PBT Plan, and
except as may be granted pursuant to this Agreement, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or agreements of any kind
for the purchase or acquisition from PBT of any of its securities.
 
(v)       All issued and outstanding shares of PBT Common Stock and PBT
Preferred Stock (A) have been duly authorized and validly issued and are fully
paid and nonassessable and (B) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.
 
(vi)       The rights, preferences, privileges and restrictions of the PBT
Shares are as stated in the PBT Charter. Each outstanding series of PBT
Preferred Stock is convertible into PBT Common Stock on a one-for-one basis as
of the date hereof and the consummation of the transactions contemplated
hereunder will not result in any anti-dilution adjustment or other similar
adjustment to the outstanding shares of PBT Preferred Stock. The PBT Conversion
Shares have been duly and validly reserved for issuance. When issued in
compliance with the provisions of this Agreement and the PBT Charter, the PBT
Shares and the PBT Conversion Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances other than
(A) liens and encumbrances created by or imposed upon WinWin and (B) any right
of first refusal set forth in PBT’s Bylaws; provided, however, that the PBT
Shares and the PBT Conversion Shares may be subject to restrictions on transfer
under state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time a transfer is proposed.
 
(d)       Authorization; Binding Obligations. All corporate action on the part
of PBT, its officers, directors and stockholders necessary for the authorization
of this Agreement and the transactions contemplated by this Agreement, the
performance of all obligations of PBT hereunder at the Initial Closing and the
authorization, sale, issuance and delivery of the PBT Shares pursuant hereto and
the PBT Conversion Shares pursuant to the PBT Charter has been taken. This
Agreement, when executed and delivered, will be the valid and binding obligation
of PBT enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (ii) general
principles of equity that restrict the availability of equitable remedies and
(iii) to the extent that the enforceability of indemnification provisions may be
limited by applicable laws. The sale of the PBT Shares and the subsequent
conversion of the PBT Shares into PBT Conversion Shares are not and will not be
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.
12

--------------------------------------------------------------------------------


 
(e)       Financial Statements. PBT has delivered to WinWin (i) its unaudited
statement of income for the year ended December 31, 2005 (the “Statement Date”),
and (ii) its unaudited balance sheet as of December 31, 2005 (collectively, the
“PBT Financial Statements”). The PBT Financial Statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated, except as disclosed therein, and present
fairly the financial position of PBT as of the Statement Date in all material
respects; provided, however, that the unaudited financial statements are subject
to year-end audit adjustments (which are not expected to be material either
individually or in the aggregate), and do not contain footnotes.
 
(f)       Liabilities. PBT has no material liabilities and, to the best of its
knowledge, knows of no material contingent liabilities not disclosed in the PBT
Financial Statements, except current liabilities incurred in the ordinary course
of business subsequent to the Statement Date which have not been, either in any
individual case or in the aggregate, materially adverse.
 
            (g)       Agreements; Action.
 
(i)       Except for agreements explicitly contemplated hereby and agreements
between PBT and its employees with respect to the sale of PBT Common Stock and
PBT Preferred Stock, there are no agreements, understandings or proposed
transactions between PBT and any of its officers, directors, employees,
affiliates or any affiliate thereof.
 
(ii)       There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which PBT is a
party or to its knowledge by which it is bound that may involve (A) future
obligations (contingent or otherwise) of, or payments to, PBT in excess of
$100,000 (other than obligations of, or payments to, PBT arising from purchase
or sale agreements entered into in the ordinary course of business), or (B) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from PBT (other than licenses by PBT of “off the shelf” or other
standard products) or (C) indemnification by PBT with respect to infringements
of proprietary rights (other than indemnification obligations arising from
purchase, sale or license agreements entered into in the ordinary course of
business).
 
(iii)       PBT has not (A) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (B) incurred or guaranteed any indebtedness for money borrowed or any
other liabilities (other than with respect to dividend obligations,
distributions, indebtedness and other obligations incurred in the ordinary
course of business or as disclosed in the PBT Financial Statements) individually
in excess of $100,000 or, in the case of indebtedness and/or liabilities
individually less than $100,000, in excess of $250,000 in the aggregate,
(C) made any loans or advances to any person, other than ordinary advances for
travel expenses, or (D) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business.
13

--------------------------------------------------------------------------------


                (iv)       For the purposes of subsections (ii) and (iii) above,
all indebtedness, liabilities, agreements, understandings, instruments,
contracts and proposed transactions involving the same person or entity
(including persons or entities PBT has reason to believe are affiliated
therewith) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsections.
 
(h)       Obligations to Related Parties. There are no obligations of PBT to
officers, directors, stockholders, or employees of PBT other than (i) for
payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of PBT and (iii) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the PBT Board of
Directors). No officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with PBT (other than such contracts as relate to any such person’s
ownership of capital stock or other securities of PBT).
 
(i)       Changes. Since the Statement Date, there has not been to PBT’s
knowledge:
 
(i)       Any change in the assets, liabilities, financial condition or
operations of PBT from that reflected in the PBT Financial Statements, other
than changes in the ordinary course of business, none of which individually or
in the aggregate has had a material adverse effect on such assets, liabilities,
financial condition or operations of PBT;
 
(ii)       Any resignation or termination of any officer, key employee or group
of employees of PBT;
 
(iii)       Any material change, except in the ordinary course of business, in
the contingent obligations of PBT by way of guaranty, endorsement, indemnity,
warranty or otherwise;
 
(iv)       Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or prospects or
financial condition of PBT;
 
(v)       Any waiver by PBT of a valuable right or of a material debt owed to
it;
 
(vi)       Any material change in any compensation arrangement or agreement with
any employee, officer, director or stockholder;
 
(vii)       Any labor organization activity related to PBT;
 
(viii)       Any sale, assignment, or exclusive license or transfer of any
patents, trademarks, copyrights, trade secrets or other intangible assets;
 
(ix)       Any change in any material agreement to which PBT is a party or by
which it is bound that materially and adversely affects the business, assets,
liabilities, financial condition or operations of PBT;
 
14

--------------------------------------------------------------------------------


(x)       Any other event or condition of any character that, either
individually or cumulatively, has materially and adversely affected the
business, assets, liabilities, financial condition or operations of PBT; or
 
(xi)       Any arrangement or commitment by PBT to do any of the acts described
in subsection (i) through (x) above.
 
(j)       Title to Properties and Assets; Liens, Etc. PBT has good and
marketable title to its properties and assets and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (i) those resulting from taxes which have not yet become
delinquent, (ii) minor liens and encumbrances that do not materially detract
from the value of the property subject thereto or materially impair the
operations of PBT, and (iii) those that have otherwise arisen in the ordinary
course of business. PBT is in compliance with all material terms of each lease
to which it is a party or is otherwise bound.
 
            (k)       Intellectual Property.
 
(i)       PBT owns or possesses sufficient legal rights to (A) all trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes and (B) to PBT’s knowledge, all patents,
in each instance as necessary for its business as now conducted and as presently
proposed to be conducted, without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is PBT bound by or a party to
any options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
 
(ii)       PBT has not received any communications alleging that PBT has
violated or, by conducting its business as presently proposed, would violate any
of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity.
 
(iii)       PBT is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to PBT or that
would conflict with PBT’s business as proposed to be conducted. Each employee,
officer and consultant of PBT has executed a proprietary information and
inventions agreement in the form(s) as delivered to WinWin. No employee, officer
or consultant of PBT has excluded works or inventions made prior to his or her
employment with PBT from his or her assignment of inventions pursuant to such
employee, officer or consultant’s proprietary information and inventions
agreement. PBT does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by PBT, except for inventions, trade secrets or
proprietary information that have been assigned to PBT.
15

--------------------------------------------------------------------------------


 
(l)       Compliance with Other Instruments. PBT is not in violation or default
of any term of its charter documents, each as amended, or of any provision of
any mortgage, indenture, contract, agreement, instrument or contract to which it
is party or by which it is bound or of any judgment, decree, order or writ other
than any such violation that would not have a material adverse effect on PBT.
The execution, delivery, and performance of and compliance with this Agreement
and the issuance and sale of the PBT Shares pursuant hereto and of the PBT
Conversion Shares pursuant to the PBT Charter, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a material default under any such document, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of PBT or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to PBT, its business or operations or any of its assets or
properties. To its knowledge, PBT has avoided every condition, and has not
performed any act, the occurrence of which would result in PBT’s loss of any
right granted under any license, distribution agreement or other agreement
required to be disclosed on the PBT Disclosure Schedule.
 
(m)       Litigation. There is no action, suit, proceeding or investigation
pending or, to PBT’s knowledge, currently overtly threatened against PBT that
questions the validity of this Agreement, or the right of PBT to enter into any
of such agreements, or to consummate the transactions contemplated hereby or
thereby, or that would reasonably be expected to result, either individually or
in the aggregate, in any material adverse change in the assets, condition,
affairs or prospects of PBT, financially or otherwise, or any change in the
current equity ownership of PBT, nor is PBT aware that there is any basis for
any of the foregoing. The foregoing includes, without limitation, actions
pending or, to PBT’s knowledge, threatened in writing involving the prior
employment of any of PBT’s employees, their use in connection with PBT’s
business of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers. PBT is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by PBT
currently pending or that PBT intends to initiate.
 
(n)       Tax Returns and Payments. PBT is and always has been a subchapter C
corporation. PBT has filed all tax returns (federal, state and local) required
to be filed by it. All taxes shown to be due and payable on such returns, any
assessments imposed, and to PBT’s knowledge all other taxes due and payable by
PBT on or before the Initial Closing, have been paid or will be paid prior to
the time they become delinquent. PBT has not been advised (i) that any of its
returns, federal, state or other, have been or are being audited as of the date
hereof, or (ii) of any deficiency in assessment or proposed judgment to its
federal, state or other taxes. PBT has no knowledge of any liability of any tax
to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
 
(o)       Employees. PBT has no collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to PBT’s
knowledge, threatened with respect to PBT. To PBT’s knowledge, no employee of
PBT, nor any consultant with whom PBT has contracted, is in violation of any
term of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, PBT; and to PBT’s knowledge the continued employment by PBT of
its present employees, and the performance of PBT’s contracts with its
independent contractors, will not result in any such violation. PBT has not
received any notice alleging that any such violation has occurred. No employee
of PBT has been granted the right to continued employment by PBT or to any
material compensation following termination of employment with PBT. PBT is not
aware that any officer, key employee or group of employees intends to terminate
his, her or their employment with PBT, nor does PBT have a present intention to
terminate the employment of any officer, key employee or group of employees.
There are no actions pending, or to PBT’s knowledge, threatened, by any former
or current employee concerning such person’s employment by PBT.
16

--------------------------------------------------------------------------------


 
(p)       Obligations of Management. Each officer and key employee of the PBT
currently devoting substantially all of his or her business time to the conduct
of the business of PBT. PBT is not aware that any officer or key employee of PBT
is planning to work less than full time at PBT in the future. No officer or key
employee is currently working or, to PBT’s knowledge, plans to work for a
competitive enterprise, whether or not such officer or key employee is or will
be compensated by such enterprise.
 
(q)       Registration Rights and Voting Rights. Except as required pursuant to
the PBT Registration Rights Agreement and that certain Investor Rights
Agreement, dated as of November 14, 2003, by and among PBT and the other parties
thereto, PBT is presently not under any obligation, and has not granted any
rights, to register any of PBT’s presently outstanding securities or any of its
securities that may hereafter be issued. To PBT’s knowledge, no stockholder of
PBT has entered into any agreement with respect to the voting of equity
securities of PBT.
 
(r)       Compliance with Laws; Permits. To its knowledge, PBT is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties which
violation would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of PBT. No United
States domestic governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or the issuance of the PBT Shares or the PBT Conversion Shares, except
such as have been duly and validly obtained or filed, or with respect to any
filings that must be made after the Initial Closing, as will be filed in a
timely manner. PBT has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could materially and adversely affect the business,
properties or financial condition of PBT and believes it can obtain, without
undue burden or expense, any similar authority for the conduct of its business
as planned to be conducted.
 
(s)       Environmental and Safety Laws. To its knowledge, PBT is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. No Hazardous Materials (as defined below) are used
or have been used, stored, or disposed of by PBT or, to PBT’s knowledge, by any
other person or entity on any property owned, leased or used by PBT. For the
purposes of the preceding sentence, “Hazardous Materials” shall mean
(a) materials that are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials, or (b) any petroleum products or nuclear materials.
17

--------------------------------------------------------------------------------


 
(t)       Offering Valid. Assuming the accuracy of the representations and
warranties of WinWin contained in Section 3(v), the offer, sale and issuance of
the PBT Shares and the PBT Conversion Shares will be exempt from the
registration requirements of the Securities Act, and will have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws. Neither PBT nor any agent on its behalf has solicited or will
solicit any offers to sell or has offered to sell or will offer to sell all or
any part of the PBT Shares to any person or persons so as to bring the sale of
such PBT Shares by PBT within the registration provisions of the Securities Act
or any state securities laws.
 
(u)       Full Disclosure. PBT has provided WinWin with all information
requested by WinWin in connection with its decision to purchase the PBT Shares.
To PBT’s knowledge, neither this Agreement, the exhibits hereto, nor any other
document delivered by PBT to WinWin or its attorneys or agents in connection
herewith or therewith at the Initial Closing or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor, to PBT’s knowledge, omit to state a material fact necessary in order to
make the statements contained herein or therein, in light of the circumstances
in which they were made, not misleading.
 
(v)       Real Property Holding Corporation. PBT is not a real property holding
corporation within the meaning of Code Section 897(c)(2) and any regulations
promulgated thereunder.
 
(w)       Insurance. PBT has or will obtain promptly following the Initial
Closing general commercial, product liability, fire and casualty insurance
policies with coverage customary for companies similarly situated to PBT.
 
            (x)       Investment Representations and Warranties.
 
(i)       Purchase for Own Account. WinWin represents that it is acquiring the
PBT Shares solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the PBT Preferred Shares or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
(ii)       Information and Sophistication. Without lessening or obviating the
representations and warranties of PBT set forth in Section 4, WinWin
hereby acknowledges that it has had an opportunity to ask questions and receive
answers from PBT regarding the terms and conditions of the offering of the PBT
Shares and further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.
18

--------------------------------------------------------------------------------


 
(iii)       Ability to Bear Economic Risk. PBT acknowledges that investment in
the WinWin Shares involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the WinWin
Shares for an indefinite period of time and to suffer a complete loss of its
investment.
 
(iv)       Accredited Investor Status. PBT is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.
 
(v)       Restricted Securities. PBT understands that the WinWin Shares have not
been registered under the Securities Act and will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the WinWin Shares
unless (A) pursuant to an effective registration statement under the Securities
Act, (B) such holder provides WinWin with an opinion of counsel, in form and
substance reasonably acceptable to WinWin, to the effect that a sale, assignment
or transfer of the WinWin Shares may be made without registration under the
Securities Act and the transferee agrees to be bound by the terms and conditions
of this Agreement, (C) such holder provides WinWin with reasonable assurances
(in the form of seller and broker representation letters) that the WinWin Shares
or the Underlying WinWin Shares, as the case may be, can be sold pursuant to
Rule 144 or (D) pursuant to Rule 144(k) promulgated under the Securities Act
following the applicable holding period.
 
(vi)       Legends.
 
(1)       Purchased Shares and Underlying Shares. PBT agrees that the
certificates for the WinWin Shares and Underlying WinWin Shares shall bear the
following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
PBT agrees that WinWin may place stop transfer orders with its transfer agent
with respect to such certificates in order to implement the restrictions on
transfer set forth in this Agreement. The appropriate portion of the legend and
the stop transfer orders will be removed promptly upon delivery to WinWin of
such satisfactory evidence as reasonably may be required by WinWin that such
legend or stop orders are not required to ensure compliance with the Securities
Act.
19

--------------------------------------------------------------------------------


 
5.       No Finders or Brokers. Each of the Parties represents that, on the
basis of any actions and agreements by it, there are no brokers or finders
entitled to compensation in connection with the transactions contemplated
hereby. WinWin hereby indemnifies PBT for any broker or finder fees or costs
incurred by WinWin, and PBT hereby indemnifies WinWin for any broker or finder
fees or costs incurred by PBT.
 
6.       Conditions to PBT’s Obligations at Each Closing. The obligations of PBT
under Section 1(b) of this Agreement at each Closing are subject to the
fulfillment or waiver, on or before such Closing, of each of the following
conditions:
 
(a)       Securities Exemptions. The offer and sale of the WinWin Shares to PBT
at such Closing pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(b)       No Suspension of Trading or Listing of Common Stock. The common stock
of WinWin (i) shall be designated for quotation or listed on the
Over-The-Counter market and on the Pink Sheets or on any other U.S. exchange or
national quotation system and (ii) shall not have been suspended from trading or
quotation on either the Over-The-Counter Market or the Pink Sheets.
 
(c)       Good Standing Certificates. WinWin shall have delivered to PBT a
certificate of the Secretary of State of the State of Delaware, dated as of a
date within five days prior to the date of such Closing, with respect to the
good standing of WinWin.
 
(d)       Secretary’s Certificate. WinWin shall have delivered to PBT a
certificate of WinWin executed by WinWin’s Secretary and dated as of such
Closing attaching and certifying to the accuracy and correctness of (i) the
WinWin Certificate of Incorporation, (ii) the WinWin Bylaws and (iii) the
resolutions adopted by WinWin’s Board of Directors in connection with the
transactions contemplated by this Agreement.
 
(e)       Opinion of WinWin Counsel. PBT shall have received an opinion, dated
as of such Closing, from Thelen Reid & Priest LLP, counsel to WinWin, in the
form attached as Exhibit B.
 
(f)       No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
20

--------------------------------------------------------------------------------


 
(g)       Update of Disclosure Schedule. WinWin shall have delivered to PBT an
updated WinWin Disclosure Schedule, dated as of the date of such Closing.
 
(h)       Other Actions. WinWin shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by PBT in connection with the
transactions contemplated hereby.
 
7.       Additional Conditions to PBT’s Obligations at the Initial Closing. The
obligations of PBT under Sections 1(b) and 2(a) of this Agreement at the Initial
Closing are subject to the fulfillment or waiver, on or before the Initial
Closing, in addition to the conditions set forth in Section 6, of each of the
following conditions:
 
(a)       Accuracy of Representations and Warranties. Each of the
representations and warranties of WinWin contained in Section 3 shall have been
true and correct in all material respects on and as of the date of this
Agreement and on and as of the date of the Initial Closing with the same effect
as though such representations and warranties had been made as of the Initial
Closing; provided, however that, for purposes of determining the accuracy of
such representations and warranties, (A) all “Material Adverse Effect”
qualifications and other materiality qualifications, and any similar
qualifications, contained in such representations and warranties shall be
disregarded and (B) any update of or modification to the WinWin Disclosure
Schedule made or purported to have been made after the date of this Agreement
shall be disregarded.
 
(b)       Performance. WinWin shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Initial Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)       Compliance Certificate. WinWin shall have delivered to PBT a
certificate signed on its behalf by its Chief Executive Officer or Chief
Financial Officer certifying that the conditions specified in Sections 7(a) and
7(b) hereof have been fulfilled.
 
(d)       Delivery of Stock Certificates. A stock certificate registered in the
name of PBT representing the Initial Closing WinWin Shares shall have been
delivered to PBT.
 
(e)       Option Agreement. WinWin shall have executed and delivered to PBT the
Investment Option Agreement in substantially the form attached hereto as
Exhibit C.
 
(f)       Board of Directors. The authorized number of members of WinWin’s Board
of Directors shall be seven (7), with at least two vacancies.
 
(g)       Registration Rights Agreement. WinWin shall have executed and
delivered to PBT the WinWin Registration Rights Agreement.
 
(h)       Sales Representative Agreement. The Parties shall have entered into a
sales representative agreement substantially in accordance with the terms
described on Exhibit E; provided that if all other conditions to PBT's
obligations at the Initial Closing (including the conditions set forth in
Section 6) have been or will be met as of the proposed date of the Initial
Closing, then PBT may not refuse to comply with its obligations at the Initial
Closing unless PBT is able to demonstrate that it has taken commercially
reasonable efforts to pursue the negotiation and execution of the sales
representative agreement in the period between the date of this Agreement and
the intended date of the Initial Closing.
21

--------------------------------------------------------------------------------


 
(i)       Stockholder Approval. The Stockholders of WinWin shall have approved
an amended and restated certificate of incorporation in the form attached hereto
as Exhibit F (the “Restated Charter”) and the filing of the Restated Charter
with the Secretary of State of the State of Delaware, and WinWin shall have made
all required filings under applicable law in connection therewith, including,
without limitation, the filing of a proxy or information statement under the
Exchange Act.
 
(j)       Filing of Restated Charter. WinWin shall have caused the Restated
Charter to be filed with the Secretary of State of the State of Delaware, and
shall have provided evidence to PBT to that effect. The Restated Charter shall
be in full effect as of the Initial Closing.
 
(k)       Delivery of Stock Certificates. Stock certificate(s) registered in the
name of PBT representing the Initial Closing WinWin Shares shall have been
delivered to PBT.
 
(l)       Opinion of WinWin Delaware Counsel. PBT shall have received an
opinion, dated as of such Closing, from Proctor Heyman LLP, counsel to WinWin,
in substantially the form attached as Exhibit H.
 
(m)       Approval of PBT Board of Directors. This Agreement and the
transactions described herein shall have been approved by the Board of Directors
of PBT (or a committee thereof that has been delegated the authority to approve
such transactions) and the Board of Directors (or duly authorized committee
thereof) shall have authorized the officers of PBT to perform the obligations of
PBT hereunder and pursuant to such transactions.
 
8.       Additional Conditions to PBT’s Obligations at the Second Closing. The
obligations of PBT under Sections 1(b) and 2(c) of this Agreement at the Second
Closing are subject to the fulfillment or waiver, on or before the Second
Closing, in addition to the conditions set forth in Section 6, of the following
conditions:
 
(a)       Accuracy of Representations and Warranties.
 
(i)       Each of the representations and warranties of WinWin contained in
Section 3 shall have been true and correct in all material respects on and as of
the date of this Agreement; provided, however that, for purposes of determining
the accuracy of such representations and warranties, (A) all “Material Adverse
Effect” qualifications and other materiality qualifications, and any similar
qualifications, contained in such representations and warranties shall be
disregarded and (B) any update of or modification to the WinWin Disclosure
Schedule made or purported to have been made after the date of this Agreement
shall be disregarded.
22

--------------------------------------------------------------------------------


 
(ii)       The representations and warranties of WinWin contained in Section 3
shall be accurate in all respects as of the Second Closing as if made on and as
of the Second Closing, except that any inaccuracies in such representations and
warranties will be disregarded if the circumstances giving rise to all such
inaccuracies (considered collectively) do not constitute, and could not
reasonably be expected to have, a Material Adverse Effect on WinWin; provided,
however that, for purposes of determining the accuracy of such representations
and warranties, (A) all “Material Adverse Effect” qualifications and other
materiality qualifications, and any similar qualifications, contained in such
representations and warranties shall be disregarded and (B) any update of or
modification to the WinWin Disclosure Schedule made or purported to have been
made after the date of this Agreement shall be disregarded.
 
(b)       Performance. WinWin shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Second Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)       Compliance Certificate. WinWin shall have delivered to PBT a
certificate signed on its behalf by its Chief Executive Officer or Chief
Financial Officer, dated as of the Second Closing, certifying that the
conditions specified in Sections 8(a) and 8(b) hereof have been fulfilled.
 
(d)       Delivery of Stock Certificates. Stock certificate(s) registered in the
name of PBT representing the Second Closing WinWin Shares shall have been
delivered to PBT.
 
9.       Conditions to WinWin’s Obligations at Each Closing. The obligations of
WinWin to PBT under this Agreement are subject to the fulfillment or waiver, on
or before each Closing, of each of the following conditions:
 
(a)       Securities Exemptions. The offer and sale of the WinWin Shares to PBT
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.
 
(b)       Good Standing Certificates. PBT shall have delivered to WinWin a
certificate of the Secretary of State of the State of Delaware, dated as of a
date within five days prior to the date of such Closing, with respect to the
good standing of PBT.
 
(c)       Secretary’s Certificate. PBT shall have delivered to WinWin a
certificate of PBT executed by PBT’s Secretary attaching and certifying to the
accuracy and correctness of (i) the PBT Certificate of Incorporation, (ii) the
PBT Bylaws and (iii) the resolutions adopted by PBT’s Board of Directors in
connection with the transactions contemplated by this Agreement.
 
(d)       Opinion of PBT Counsel. At each Closing at which PBT Shares are issued
to WinWin, WinWin shall have received an opinion, dated as of the Closing, from
Cooley Godward llp, counsel to PBT, in the form attached hereto as Exhibit G.
23

--------------------------------------------------------------------------------


 
(e)       No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(f)       Update of Disclosure Schedule. At each Closing at which PBT Shares are
issued to WinWin, PBT shall have delivered to WinWin an updated PBT Disclosure
Schedule, dated as of the date of such Closing.
 
(g)       Other Actions. PBT shall have executed such certificates, agreements,
instruments and other documents, and taken such other actions as shall be
customary or reasonably requested by WinWin in connection with the transactions
contemplated hereby.
 
10.       Additional Conditions to WinWin’s Obligations at the Initial Closing.
The obligations of WinWin to PBT at the Initial Closing under this Agreement are
subject to the fulfillment or waiver, on or before the Initial Closing, in
addition to the conditions set forth in Section 9, of each of the following
conditions:
 
(a)       Accuracy of Representations and Warranties. Each of the
representations and warranties of PBT contained in Section 4 shall have been
true and correct in all material respects on and as of the date of this
Agreement and on and as of the date of the Initial Closing with the same effect
as though such representations and warranties had been made as of the Initial
Closing; provided, however that, for purposes of determining the accuracy of
such representations and warranties, (A) all “Material Adverse Effect”
qualifications and other materiality qualifications, and any similar
qualifications, contained in such representations and warranties shall be
disregarded and (B) any update of or modification to the PBT Disclosure Schedule
made or purported to have been made after the date of this Agreement shall be
disregarded.
 
(b)       Performance. PBT shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Initial Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein. 
 
(c)       Compliance Certificate. PBT shall have delivered to WinWin a
certificate dated as of the Initial Closing signed on its behalf by its Chief
Executive Officer or Chief Financial Officer certifying that the conditions
specified in Sections 10(a) and 10(b) hereof have been fulfilled. 
 
(d)       Receipt of Consideration. PBT shall have delivered to WinWin a stock
certificate registered in the name of WinWin representing the Initial Closing
PBT Shares.
 
(e)       Registration Rights Agreement. PBT shall have executed and delivered
to WinWin the WinWin Registration Rights Agreement.
24

--------------------------------------------------------------------------------


 
(f)       Addition to PBT Registration Rights Agreement. PBT shall have provided
a counterpart signature page to the PBT Amended and Restated Registration Rights
Agreement dated as of January 6, 2006, as in effect as of immediately prior to
the Initial Closing, which, upon execution by WinWin, shall be sufficient to
afford to WinWin all rights associated with being an “Investor” thereunder.
 
(g)       Allonge. PBT shall have delivered to WinWin an allonge that extends
the maturity date of the Note to a date that is sixty (60) days from the date of
this Agreement.
 
(h)       Stockholder Approval. The Stockholders of WinWin shall have approved
an amended and restated certificate of incorporation in the form attached hereto
as Exhibit F (the “Restated Charter”) and the filing of the Restated Charter
with the Secretary of State of the State of Delaware, and WinWin shall have made
all required filings under applicable law in connection therewith, including,
without limitation, the filing of a proxy or information statement under the
Exchange Act.
 
(i)       Filing of Restated Charter. WinWin shall have caused the Restated
Charter to be filed with the Secretary of State of the State of Delaware. The
Restated Charter shall be in full effect as of the Initial Closing.
 
(j)       Sales Representative Agreement. The Parties shall have entered into a
sales representative agreement substantially in accordance with the terms
described on Exhibit E; provided that if all other conditions to WinWin's
obligations at the Initial Closing (including the conditions set forth in
Section 9) have been or will be met as of the proposed date of the Initial
Closing, then WinWin may not refuse to comply with its obligations at the
Initial Closing unless WinWin is able to demonstrate that it has taken
commercially reasonable efforts to pursue the negotiation and execution of the
sales representative agreement in the period between the date of this Agreement
and the intended date of the Initial Closing.
 
11.       Additional Conditions to WinWin’s Obligations at The Second Closing.
The obligations of WinWin to PBT under this Agreement at the Second Closing are
subject to the fulfillment or waiver, on or before the Second Closing, in
addition to the conditions set forth in Section 9, of the following conditions:
 
(a)       Accuracy of Representations and Warranties.
 
(i)       If PBT is issuing PBT Shares at the Second Closing, each of the
representations and warranties of PBT contained in Section 4 shall have been
true and correct in all material respects on and as of the date of this
Agreement; provided, however that, for purposes of determining the accuracy of
such representations and warranties, (A) all “Material Adverse Effect”
qualifications and other materiality qualifications, and any similar
qualifications, contained in such representations and warranties shall be
disregarded and (B) any update of or modification to the PBT Disclosure Schedule
made or purported to have been made after the date of this Agreement shall be
disregarded.
 
(ii)       If PBT is issuing PBT Shares at the Second Closing, the
representations and warranties of PBT contained in Section 4 shall be accurate
in all respects as of the Second Closing as if made on and as of the Second
Closing, except that any inaccuracies in such representations and warranties
will be disregarded if the circumstances giving rise to all such inaccuracies
(considered collectively) do not constitute, and could not reasonably be
expected to have, a Material Adverse Effect on PBT; provided, however that, for
purposes of determining the accuracy of such representations and warranties,
(A) all “Material Adverse Effect” qualifications and other materiality
qualifications, and any similar qualifications, contained in such
representations and warranties shall be disregarded and (B) any update of or
modification to the PBT Disclosure Schedule made or purported to have been made
after the date of this Agreement shall be disregarded.
25

--------------------------------------------------------------------------------


 
(b)       Performance. PBT shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Second Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein. 
 
(c)       Compliance Certificate. PBT shall have delivered to WinWin a
certificate, dated as of the Second Closing, signed on its behalf by its Chief
Executive Officer or Chief Financial Officer certifying that the conditions
specified in Sections 11(a) and 11(b) hereof have been fulfilled. 
 
(d)       Receipt of Consideration. PBT shall have delivered to WinWin the
original Note, marked cancelled and initialed by an officer of PBT, and a stock
certificate registered in the name of WinWin representing the Second Closing PBT
Shares, if any.
 
12.       Covenants.
 
(a)       Securities Law Filings. The Parties shall file in a timely manner all
securities filings required to be filed in connection with the issuances of
securities as contemplated by this Agreement, including the filing by each Party
of Forms D relating to the sale of the WinWin Shares and the PBT Shares under
this Agreement, pursuant to Regulation D promulgated under the Securities Act.
 
            (b)       WinWin Stockholders Meeting.
 
(i)       As promptly as practicable after the date of this Agreement, WinWin
shall prepare and cause to be filed with the SEC a preliminary proxy or
information statement relating to the WinWin Stockholders’ Meeting (as defined
below) and shall use all commercially reasonable efforts to cause the proxy or
information statement to comply with the rules and regulations promulgated by
the SEC, to respond promptly to any comments of the SEC or its staff, to file a
definitive proxy or information statement (the “Proxy Statement”) and to cause
the Proxy Statement to be mailed to WinWin’s stockholders as promptly as
practicable.
 
(ii)       WinWin shall take all action necessary to call, give notice of and
hold a meeting of the WinWin stockholders to vote on a proposal to approve and
adopt the Restated Charter (the “WinWin Stockholders’ Meeting”). The WinWin
Stockholders’ Meeting shall be held (on a date selected by WinWin in
consultation with PBT) as promptly as practicable following the date of this
Agreement. WinWin shall ensure that any proxies solicited in connection with the
WinWin Stockholders’ Meeting are solicited in compliance with all applicable
legal requirements.
26

--------------------------------------------------------------------------------


 
(iii)       the Proxy Statement shall include a statement to the effect that the
WinWin Board of Directors recommends that the WinWin stockholders vote to adopt
the Restated Charter at the WinWin Stockholders’ Meeting, including the
unanimous recommendation of the disinterested members of the WinWin Board of
Directors. Such recommendation shall not be withdrawn or modified, and no
resolution of the WinWin Board of Directors or any committee thereof to withdraw
or modify such recommendation shall be adopted or proposed.
 
(c)       Board of Directors.  Promptly upon the written request of PBT, WinWin
shall use its best efforts to cause WinWin’s Board of Directors to nominate the
directors designated for election, if any, by the holders of the Series A
Preferred Stock (the “PBT Representatives”) for election or re-election at each
meeting of WinWin’s stockholders at which the composition of WinWin’s Board of
Directors is subject to a proposal. During any such time that the holders of
Series A Preferred Stock have the right to elect any PBT Representative(s) to
the WinWin Board of Directors, but have not elected such PBT Representative(s)
to the WinWin Board of Directors, WinWin will maintain sufficient authorized but
vacant seats on its Board of Directors to permit the election of such PBT
Representative(s).
 
(d)       No Impairment. WinWin shall not, and shall cause its stockholders not
to, take any action to impair the Purchase Option or PBT’s rights under the
WinWin Restated Charter, including PBT’s ability to exercise the Purchase Option
in full such that, following full exercise of the Purchase Right pursuant to the
terms of the Restated Charter, no shares of the capital stock of WinWin would be
outstanding and not owned beneficially and of record by PBT.
 
            (e)       Access; Provision of Information.
 
(i)       Each Party shall permit representatives of the other Party to have
reasonable access at reasonable times and upon reasonable advance written
notice, to senior management of the Party, its accountants, records (including
tax and financial records), contracts and other documents of or pertaining to
the Party.
 
(ii)       From and after the Initial Closing, PBT shall promptly provide WinWin
with information of the type that, in PBT’s reasonable judgment upon
consultation with counsel, would be required to be disclosed by WinWin under
Form 8-K as a result of WinWin’s ownership interest in the PBT Shares.
 
(iii)       WinWin will provide PBT, on a monthly basis, with all financial
information that PBT requires in order to meet its financial reporting
obligations (to investors, regulatory authorities and otherwise) on a timely
basis (the “WinWin Financial Reporting Covenant”). If WinWin breaches the WinWin
Financial Reporting Covenant, PBT can obtain reimbursement from WinWin for
direct and indirect costs and other damages incurred in connection with or
relating to the untimely delivery of PBT financials resulting from such breach,
including reimbursement of legal fees incurred by or reimbursable by PBT, and
PBT may exercise any and all other remedies available under applicable law.
27

--------------------------------------------------------------------------------


 
(f)       Additional WinWin Financial Covenants. WinWin will comply with SOX and
all applicable rules and standards promulgated under SOX. To the extent that, at
any time, WinWin or its accountants determines that WinWin has material
weaknesses in its internal controls over financial reporting (as such terms are
defined in SOX, together with the rules and standards promulgated by the SEC
relating to SOX), WinWin will promptly provide notice of such determination to
PBT and, upon the written request of PBT, will remediate such material weakness
within three months of such determination, provided that either (i) WinWin has
Available Funds (as defined below) or (ii) PBT agrees to reimburse the
reasonable, documented costs of such remediation over and above the sum of (A)
the Available Funds and (B) any amounts allocated for any applicable tasks in
the budget most recently approved by WinWin’s board of directors. PBT will be
entitled to approve in advance any expenses requested to be reimbursed by PBT
hereunder. For purposes of this Section 12(f) "Available Funds" means, as of the
date of PBT’s written request, the cash and cash equivalents held by WinWin that
is in excess of the greater of (1) an amount equal to the cash used in WinWin’s
operations during the most recent quarter for which WinWin has filed financial
results with the SEC multiplied by 3 and (2) $2,000,000.
 
(g)       Cooperative Activities.
 
(i)       Selling Support. During the period from the date of this Agreement
through at least December 31, 2006 (the “Cooperation Term”), WinWin shall
provide PBT with a reasonable amount of selling support to assist in driving
PBT’s biometric authentication and payment solutions into the Chinese Video
Lottery Terminal (“VLT”) solution that is being prepared for rollout across
China. This support shall include, among other things (and in compliance with
all applicable legal requirements), both the direct promotion of PBT’s solutions
to key government officials and other decision makers/influencers and the
arrangement of key meetings between these individuals/groups and PBT employees.
 
(ii)       Access. During the Cooperation Term, in compliance with all
applicable legal requirements, WinWin shall provide PBT with access to all
senior Chinese government officials with current WinWin relationships for the
purpose of promoting PBT solutions into other applications beyond VLTs.
 
(iii)       Attorney Support. During the Cooperation Term, in compliance with
all applicable legal requirements, WinWin shall provide PBT with the support of
WinWin’s Chinese/American VP/attorney for the purpose of making introductions
and helping provide tactical and strategic guidance to PBT in connection with
its entry into China.
 
(iv)       Physical and Logistical Support. During the Cooperation Term, in
compliance with all applicable legal requirements, WinWin shall provide PBT with
physical and logistical support for PBT’s entry into China, including providing
access to WinWin’s distribution channels and making available without charge a
limited amount of office space in Shanghai.
 
(v)       Identification of Mutual Opportunities. During the Cooperation Term,
each of WinWin and PBT shall use commercially reasonable efforts to identify and
exploit opportunities for the benefit of both parties. The senior executive
officers of each Party shall meet, whether telephonically or in person, on at
least a monthly basis to discuss any such identified opportunities and the best
means of exploiting such opportunities.
28

--------------------------------------------------------------------------------


 
(vi)       PBT Support. During the Cooperation Term and upon the written request
of WinWin, PBT shall provide WinWin with reasonable support and assistance in
promotional consideration and exposure of WinWin products, services and
technologies. In addition, PBT shall provide WinWin with reasonable support and
assistance in identifying sources of equity and debt financing and strategic
partners and in assisting WinWin to obtain financing from such sources.
 
(vii)       China Agent. The Parties will negotiate in good faith to enter into
a sales representative agreement pursuant to which PBT would appoint WinWin as
an agent in China for the distribution and licensing of PBT’s technology in
accordance with the terms of the non-binding term sheet attached hereto as
Exhibit H.
 
(h)       Confidentiality. Neither Party shall issue, or permit any of its
Subsidiaries or any Representative of itself or any Subsidiary to issue, any
press releases or any other public statements with respect to the transactions
contemplated by this Agreement; provided, however, that either Party shall be
entitled, without the prior written approval of the other Party, to make any
public disclosure with respect to such transactions to the extent that (i) such
Party shall have provided the other Party with at least one business day to
review any such proposed press release or public statement and consulted with
the other before issuing such press release or public statement, and (ii) such
Party shall have been advised in writing by its outside legal counsel that such
disclosure, including any specific disclosure to which the other Party has
objected, is required by applicable law or regulations. The Parties acknowledge
that the provisions of the letter agreement between the Parties dated as of
January 24 2005 regarding the non-disclosure and non-use of confidential
information (the “Confidentiality Agreement”) shall remain in force.
 
(i)       Special Meeting of the PBT Board of Directors. PBT shall, within 15
days of the date of this Agreement, cause a special meeting of the Board of
Directors (or duly authorized committee thereof) to be called for the purpose of
considering the approval and authorization referred to in Section 7(n).
 
            (j)       Negative Pledge.
 
(i)       WinWin covenants and agrees that, beginning on the date of this
Agreement and until the date following an initial public offering of PBT common
stock on which any lockup or market standoff restrictions applicable to the PBT
Shares expire:
 
(1)       WinWin shall not directly or indirectly sell, assign, transfer or
pledge, or otherwise take any action that could lead directly or indirectly to
the creation of any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, adverse claim, proxy,
option, right of first refusal, preemptive right, community property interest,
legend or restriction of any nature (including any restriction on the voting or
transfer of any security and any restriction on the receipt of any dividend or
other payment receivable by the owner of any security, but excluding any
restriction imposed under applicable securities laws) on any of WinWin’s rights
in or to any of the PBT Shares or any unpaid dividends or other distributions or
payments with respect to any of the PBT Shares;
29

--------------------------------------------------------------------------------


 
(2)       WinWin shall maintain, preserve and defend the title to the PBT Shares
against the claim of any other person or entity;
 
(3)       Each stock certificate and other instrument representing or evidencing
the PBT Shares shall bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THAT CERTAIN AMENDED AND RESTATED JOINT VENTURE AGREEMENT DATED AS OF
APRIL 14, 2006, BY AND BETWEEN SOLIDUS NETWORKS, INC. AND WINWIN GAMING, INC.
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR ASSIGNED IN ANY
MANNER.
 
(ii)       Immediately following the date following an initial public offering
of PBT common stock on which any lockup or market standoff restrictions
applicable to the PBT Shares expire, PBT shall, at WinWin’s request and
following receipt of the stock certificates and other instruments representing
or evidencing the PBT Shares, issue a replacement stock certificate without the
legend referred to in Section 12(j)(i)(3).
 
13.       Termination. This Agreement shall terminate upon the mutual agreement
of the Parties. In any event, either Party may terminate this Agreement on or
after September 30, 2006 if the Initial Closing has not occurred prior to such
date and such failure to close was not due to the failure of the Party electing
to terminate the Agreement to perform an obligation or satisfy a condition to
the Initial Closing.
 
14.       Indemnification, Etc. 
 
(a)       Definitions. For purposes of this Section 14, the following
capitalized terms shall have the following meanings:
 
(i)       A “Claim Notice” relating to a particular representation or warranty
shall be deemed to have been given if any Indemnitee, acting in good faith,
delivers to the Party making the representation or warranty a written notice
stating that such Indemnitee believes that there is or has been an inaccuracy in
such representation or warranty and containing (A) a brief description of the
specific facts supporting such Indemnitee’s good faith belief that there is or
has been such an inaccuracy and (B) a non-binding, preliminary estimate of the
aggregate dollar amount of the Damages that have arisen and may arise as a
direct or indirect result of such inaccuracy.
 
(ii)       “Damages” shall include any loss, damage, injury, decline in value,
lost opportunity, liability, claim, demand, settlement, judgment, award, fine,
penalty, tax, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.
30

--------------------------------------------------------------------------------


 
(iii)       “Governmental Body” shall mean any: (A) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (B) federal, state, local, municipal, foreign or
other government; (C) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (D) multi-national organization or body; or (E) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
 
(iv)       “Indemnitees” shall mean,
 
(A)       with respect to WinWin, the following Persons: (I) PBT; (II) PBT’s
affiliates; (III) the respective Representatives of the Persons referred to in
clauses “(I)” and “(II)” above; and (IV) the respective successors and assigns
of the Persons referred to in clauses “(I),” “(II)” and “(III)” above
(collectively, the “WinWin Indemnitees”); and
 
(B)       with respect to PBT, the following Persons: (I) WinWin; (II) WinWin’s
affiliates; (III) the respective Representatives of the Persons referred to in
clauses “(I)” and “(II)” above; and (IV) the respective successors and assigns
of the Persons referred to in clauses “(I),” “(II)” and “(III)” above
(collectively, the “PBT Indemnitees”).
 
(v)       “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding and any informal proceeding), prosecution,
contest, hearing, inquiry, inquest, audit, examination or investigation that is,
has been or may in the future be commenced, brought, conducted or heard by or
before, or that otherwise has involved or may involve, any Governmental Body or
self regulatory agency or any arbitrator or arbitration panel.
 
(vi)       “Liability” shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.
 
(vii)       “Person” shall mean any (A) individual, (B) Governmental Body or
(C) corporation, general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company, firm or other enterprise, association,
organization or entity.
 
(viii)       “Representatives” shall mean officers, directors, employees,
agents, attorneys, accountants, advisors and representatives.
 
(b)       Survival of Representations and Warranties.  The representations and
warranties set forth in Sections 3 and 4 shall expire one year following the
Closing at which such representations and warranties are made; provided,
however, that if a Claim Notice relating to any representation or warranty set
forth in Section 3 or Section 4 is given on or prior to the date one year after
the Closing Date to the Party making the representation or warranty, then,
notwithstanding anything to the contrary contained in this Section 14(b), such
representation or warranty shall not expire, but rather shall remain in full
force and effect until such time as each and every claim that is based directly
or indirectly upon, or that relates directly or indirectly to, any inaccuracy or
alleged inaccuracy in such representation or warranty has been fully and finally
resolved. The representations and warranties set forth in Sections 3 and 4 and
the rights and remedies that may be exercised by the Indemnitees, shall not be
limited or otherwise affected by or as a result of any information furnished or
made available to, or any investigation made by or any knowledge of, any of the
Indemnitees or any of their Representatives.
31

--------------------------------------------------------------------------------


 
(c)       Indemnification by WinWin. WinWin shall hold harmless and indemnify
each of the WinWin Indemnitees from and against, and shall compensate and
reimburse each of the WinWin Indemnitees for, any Damages that are directly or
indirectly suffered or incurred by any of the WinWin Indemnitees or to which any
of the WinWin Indemnitees may otherwise become subject at any time (regardless
of whether or not such Damages relate to any third-party claim) and that arise
directly or indirectly from or as a direct or indirect result of, or are
directly or indirectly connected with:
 
(i)       any inaccuracy in any representation or warranty made by WinWin in
this Agreement as of the date of this Agreement (without giving effect to any
qualification as to materiality or any similar qualification contained in such
representation or warranty, and without giving effect to any update to the
WinWin Disclosure Schedule);
 
(ii)       any inaccuracy in any representation or warranty made by WinWin in
this Agreement as if such representation and warranty had been made on and as of
each Closing (without giving effect to any qualification as to materiality or
any similar qualification contained in such representation or warranty, and
without giving effect to any update to the WinWin Disclosure Schedule); and
 
(iii)       any Legal Proceeding relating directly or indirectly to any actual
or alleged inaccuracy, breach, Liability or matter of the type referred to in
clause “(i)” or “(ii)” above (including any Legal Proceeding commenced by any
Indemnitee for the purpose of enforcing any of its rights under this
Section 14).
 
(d)       Indemnification by PBT. PBT shall hold harmless and indemnify each of
the PBT Indemnitees from and against, and shall compensate and reimburse each of
the PBT Indemnitees for, any Damages that are directly or indirectly suffered or
incurred by any of the PBT Indemnitees or to which any of the PBT Indemnitees
may otherwise become subject at any time (regardless of whether or not such
Damages relate to any third-party claim) and that arise directly or indirectly
from or as a direct or indirect result of, or are directly or indirectly
connected with:
 
(i)       any inaccuracy in any representation or warranty made by PBT in this
Agreement as of the date of this Agreement (without giving effect to any
qualification as to materiality or any similar qualification contained in such
representation or warranty, and without giving effect to any update to the PBT
Disclosure Schedule);
32

--------------------------------------------------------------------------------


 
(ii)       any inaccuracy in any representation or warranty made by PBT in this
Agreement as if such representation and warranty had been made on and as of each
Closing (without giving effect to any qualification as to materiality or any
similar qualification contained in such representation or warranty, and without
giving effect to any update to the PBT Disclosure Schedule); and
 
(iii)       any Legal Proceeding relating directly or indirectly to any actual
or alleged inaccuracy, breach, Liability or matter of the type referred to in
clause “(i)” or “(ii)” above (including any Legal Proceeding commenced by any
Indemnitee for the purpose of enforcing any of its rights under this
Section 14).
 
(e)       Satisfaction of Indemnification Claims. 
 
(i)       PBT shall have the right to claw back, and WinWin shall forever
forfeit, that number of PBT Shares issued to WinWin, at a deemed value per share
of $5.00 (as adjusted for stock splits, stock dividends, stock combinations and
similar events, the “PBT Share Deemed Value”)) that are sufficient to reimburse
PBT and its affiliates and Representatives for all Damages incurred, set forth
in a Claim Notice and not disputed within ten business days of delivering to
WinWin the notice that details such Damages, in satisfaction of WinWin’s
indemnification obligations under Section 14(c). The claw back and forfeiture of
such PBT Shares shall operate for all purposes as a complete discharge of PBT’s
obligation to make any payment, provide any benefit or afford any right to
WinWin to the extent such payment, benefit or right would be owing as a result
of WinWin’s ownership of the PBT Shares that were clawed back and forfeited.
 
(ii)       WinWin shall have the right to claw back, and PBT shall forever
forfeit, that number of WinWin Shares issued to PBT, at a deemed value per share
of $7.91 (or $0.791 per Underlying WinWin Share) (as adjusted for stock splits,
stock dividends, stock combinations and similar events, the “WinWin Share Deemed
Value”) that are sufficient to reimburse WinWin and its affiliates and
Representatives for all Damages incurred, set forth in a Claim Notice and not
disputed within ten business days of delivering the notice that details such
Damages to PBT, in satisfaction of PBT’s indemnification obligations under
Section 14(d). The claw back and forfeiture of such WinWin Shares shall operate
for all purposes as a complete discharge of WinWin’s obligation to make any
payment, provide any benefit or afford any right to PBT to the extent such
payment, benefit or right would be owing as a result of PBT’s ownership of the
WinWin Shares that were clawed back and forfeited.
 
(f)       Threshold; Ceiling.
 
(i)       PBT shall not have the right to claw back any PBT Shares pursuant to
Section 14(e) for any inaccuracy in any of WinWin’s representations and
warranties set forth in Section 3 until such time as the total amount of all
Damages (including the Damages arising from such inaccuracy and all other
Damages arising from any other inaccuracies in any WinWin representations or
warranties) that have been directly or indirectly suffered or incurred by any
one or more of the WinWin Indemnitees, or to which any one or more of the WinWin
Indemnitees has or have otherwise become subject, exceeds $50,000 in the
aggregate. (If the total amount of such Damages exceeds $50,000, then the WinWin
Indemnitees shall be entitled to be indemnified against and compensated and
reimbursed for all such Damages.)
33

--------------------------------------------------------------------------------


 
(ii)       WinWin shall not have the right to claw back any WinWin Shares
pursuant to Section 14(e) for any inaccuracy in any of PBT’s representations and
warranties set forth in Section 4 until such time as the total amount of all
Damages (including the Damages arising from such inaccuracy and all other
Damages arising from any other inaccuracies in any PBT representations or
warranties) that have been directly or indirectly suffered or incurred by any
one or more of the PBT Indemnitees, or to which any one or more of the PBT
Indemnitees has or have otherwise become subject, exceeds $50,000 in the
aggregate. (If the total amount of such Damages exceeds $50,000, then the PBT
Indemnitees shall be entitled to be indemnified against and compensated and
reimbursed for all such Damages.)
 
(iii)       The maximum liability of WinWin under Section 14 for inaccuracies of
WinWin’s representations and warranties set forth in Section 3 shall be equal to
the aggregate WinWin Share Deemed Value of the WinWin Shares issued to PBT under
this Agreement. The maximum liability of PBT under Section 14 for inaccuracies
of PBT’s representations and warranties set forth in Section 4 shall be equal to
the aggregate PBT Share Deemed Value of the PBT Shares issued to WinWin pursuant
to this Agreement.
 
(iv)       The limitations set forth in this Section (f) shall not apply to
Losses caused by fraud.
 
(g)       Exclusivity of Indemnification Remedies. The right to indemnification
provided in this Section 14 is the exclusive remedy for inaccuracies in the
representations and warranties set forth in Sections 3 and 4.
 
            (h)       Defense of Third Party Claims.
 
(i)       In the event of the assertion or commencement by any Person of any
claim or Legal Proceeding (whether against PBT, against any other Indemnitee or
against any other Person) with respect to which WinWin may become obligated to
indemnify, hold harmless, compensate or reimburse any WinWin Indemnitee pursuant
to this Section 14: (A) PBT shall have the right to control the defense of such
claim or Legal Proceeding; (B) all expenses relating to the defense of such
claim or Legal Proceeding (whether or not incurred by PBT) shall be borne and
paid exclusively by WinWin; (C) WinWin shall make available to PBT any documents
and materials in the possession or control of WinWin or its Representatives that
may be necessary to the defense of such claim or Legal Proceeding; and (D) PBT
shall have the right to settle, adjust or compromise such claim or Legal
Proceeding with the consent of WinWin, which shall not be unreasonably withheld,
delayed or conditioned.
 
(ii)       In the event of the assertion or commencement by any Person of any
claim or Legal Proceeding (whether against PBT, against any other Indemnitee or
against any other Person) with respect to which PBT may become obligated to
indemnify, hold harmless, compensate or reimburse any PBT Indemnitee pursuant to
this Section 14: (A) PBT shall have the right to control the defense of such
claim or Legal Proceeding; (B) all expenses incurred by PBT relating to the
defense of such claim or Legal Proceeding shall be borne and paid exclusively by
PBT; (C) WinWin shall make available to PBT any documents and materials in the
possession or control of WinWin or its Representatives that may be necessary to
the defense of such claim or Legal Proceeding; and (D) PBT shall have the right
to settle, adjust or compromise such claim or Legal Proceeding without the
consent of WinWin.
34

--------------------------------------------------------------------------------


 
(i)       Exercise of Remedies by Indemnitees other than the Parties. No
Indemnitee (other than the Parties or any successors thereto or assigns thereof)
shall be permitted to assert any indemnification claim unless the Party to which
Indemnitee is related (or any successor thereto or assign thereof) shall have
consented to the assertion of such indemnification claim.
 
15.       Miscellaneous.
 
(a)       Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Neither Party shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party.
 
(b)       Governing Law. This Agreement will be governed by and construed and
enforced under the internal laws of the State of California, without reference
to principles of conflict of laws or choice of laws.
 
(c)       Dispute Resolution. Any unresolved controversy or claim arising out of
or relating to this Agreement, except as (i) otherwise provided in this
Agreement, or (ii) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within 30 days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in San
Francisco, California, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (A) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (B) depositions of all party witnesses and
(C) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the California
Code of Civil Procedure, the arbitrator shall be required to provide in writing
to the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled. Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the Northern District of California or any court
of the State of California having subject matter jurisdiction.
35

--------------------------------------------------------------------------------


 
(d)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
(e)       Headings. The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs,
exhibits and schedules will, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by reference.
 
(f)       Notices. Any notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered (i) personally
by hand or by courier, (ii) mailed by United States first-class mail, postage
prepaid or (iii) sent by facsimile, to a Party’s address or facsimile number as
follows:
 
if to WinWin:
WinWin Gaming, Inc.
     
8687 West Sahara, Suite 201
 
Las Vegas, NV 89117
 
Tel: (702) 212-4530
 
Fax: (702) 212-4553
 
Attention: Patrick Rogers
     
with a copy to:
 
Thelen Reid & Priest LLP
 
701 Eighth Street, N.W.
 
Washington, D.C.  20001
 
Tel: 202.508.4281
 
Fax: 202.654.1804
 
Attention: Louis A. Bevilacqua
   
if to PBT:
Solidus Networks, Inc.
     
101 Second Street, Suite 1100
 
San Francisco, California 94105
 
Tel: (415) 281-2200
 
Fax: (415) 281-2202
 
Attention: Gus Spanos
     
with a copy to:
 
Cooley Godward LLP
 
101 California Street, 5th Floor
 
San Francisco, CA 94111
 
Tel: (415) 693-2000
 
Fax: (415) 693-2222
 
Attention: Kenneth L. Guernsey

,
or at such other address or facsimile number as a Party may designate by giving
at least ten days’ advance written notice to the other Party. All such notices
and other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
36

--------------------------------------------------------------------------------


 
(g)       Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Parties.
 
(h)       Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i)       Entire Agreement. This Agreement, together with all exhibits and
schedules hereto and the Confidentiality Letter, constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties with
respect to the subject matter hereof.
 
(j)       Further Assurances. From and after the date of this Agreement, upon
the request of a Party, the other Party will execute and deliver such
instruments, documents or other writings, and take such other actions, as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
(k)       Meanings. Whenever in this Agreement the word “include” or “including”
is used, it shall be deemed to mean “include, without limitation” or “including,
without limitation,” as the case may be, and the language following “include” or
“including” shall not be deemed to set forth an exhaustive list. All references
to “dollars” or “$” shall be deemed to mean United States dollars.
 
(l)       Fees, Costs and Expenses. Except as otherwise provided for in this
Agreement, all fees, costs and expenses (including attorneys’ fees and expenses)
incurred by any party hereto in connection with the preparation, negotiation and
execution of this Agreement and the exhibits and schedules hereto and the
consummation of the transactions contemplated hereby and thereby (including the
costs associated with any filings with, or compliance with any of the
requirements of any governmental authorities), shall be the sole and exclusive
responsibility of such party.
 
(m)       Stock Splits, Dividends and other Similar Events. The provisions of
this Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
either Party after the date hereof.
37

--------------------------------------------------------------------------------


 
(n)       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Party
will be entitled to specific performance under this Agreement. The Parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
[Signature page follows]
 
 
 
 
 

 
 


38

--------------------------------------------------------------------------------








The parties hereto have executed this Agreement as of the date and year first
above written.
 

       
WinWin Gaming, Inc.
 
   
   
    By:   /s/ Patrick Rogers       

--------------------------------------------------------------------------------

Patrick Rogers
President and Chief Executive Officer

       
Solidus Networks, Inc.
 
   
   
    By:  
/s/ Brian Miller     
 

--------------------------------------------------------------------------------

Brian Miller
Executive Vice President
   

 

 




 


 







--------------------------------------------------------------------------------





Exhibits
Exhibit A
WinWin Registration Rights Agreement
   
Exhibit B
Form of Opinion of WinWin Counsel
   
Exhibit C
Investment Option Agreement
   
Exhibit D
Form of Voting Agreement
   
Exhibit E
China Sales Representative Term Sheet
   
Exhibit F
Restated Charter
   
Exhibit G
Form of Opinion of PBT Counsel
   
Exhibit H
Form of Opinion of WinWin Delaware Counsel


 

--------------------------------------------------------------------------------




Exhibit A
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT is made as of April __, 2006, by and between
WINWIN GAMING, INC., a Delaware corporation (together with any successor
thereto, the “Company”), and SOLIDUS NETWORKS, INC., dba PayByTouch Solutions, a
Delaware corporation (“PBT”).
 
BACKGROUND
 
The Company and PBT are simultaneously entering into an Amended and Restated
Joint Venture Agreement, dated as of the date hereof (as amended, restated,
supplement or otherwise modified from time to time, the “JV Agreement”),
pursuant to which, among other things, PBT has agreed to purchase shares of the
Company’s Series A Convertible Preferred Stock, US$0.01 par value per share (the
“Series A Preferred Stock”);
 
The Company and PBT desire to provide for certain arrangements with respect to
the registration of shares of capital stock of the Company under the Securities
Act (as defined herein).
 
The execution and delivery of this Agreement is a condition precedent to the
transaction contemplated by the JV Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.       Certain Definitions. Capitalized terms used in this Agreement and not
otherwise defined shall have the following respective meanings:
 
“Agreement” shall mean this Registration Rights Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act and the
Exchange Act.
 
“Common Stock” shall mean the Company’s Common Stock, US$0.01 par value per
share, and any other common equity securities now or hereafter issued by the
Company, and any other shares of stock issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or in
replacement of or upon conversion of such shares or otherwise in connection with
a combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

--------------------------------------------------------------------------------


 
“New Securities” shall mean equity securities of the Company, whether now
authorized or not, or rights, options, or warrants to purchase said equity
securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
 
“Preferred Stock” shall mean the Company’s Series A Preferred Stock.
 
“Registrable Securities” shall mean (a) the shares of Common Stock issued or
issuable upon conversion of any Preferred Stock, (b) any other shares of Common
Stock issued or issuable pursuant to the JV Agreement or any option granted
pursuant thereto, and (c) any additional shares of Common Stock issued or
distributed by way of a dividend, stock split or other distribution in respect
of any share of Preferred Stock or any share of Common Stock into which any
share of Preferred Stock was converted, or acquired by way of any rights
offering or similar offering made in respect thereof; provided, however, that
notwithstanding anything to the contrary contained herein, “Registrable
Securities” shall not at any time include any securities (i) registered and sold
pursuant to the Securities Act, or (ii) sold pursuant to Rule 144 promulgated
under the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
2.       Registrations.
 
(a)       Demand Registration.
 
(i)       If the Company shall be requested in writing by Holders of a majority
of the Registrable Securities to file a registration statement for Registrable
Securities having an aggregate offering price to the public of not less than
US$15,000,000 under the Securities Act (a “Demand Notice”) in accordance with
this Section 2(a), then the Company shall use best efforts to effect such a
registration statement. Upon receipt of a Demand Notice, the Company shall,
within 10 days, give written notice of such proposed registration to all Holders
and shall offer to include in such proposed registration any Registrable
Securities requested to be included in such proposed registration by such
Holders who respond in writing to the Company’s notice within 30 days after
delivery of such notice (which response shall specify the number of Registrable
Securities proposed to be included in such registration). The Company shall
promptly use best efforts to effect such registration as soon as practicable on
an appropriate form, including Form S-2 or S-3, if available, under the
Securities Act of the Registrable Securities which the Company has been so
requested to register; provided, however, that the Company shall not be
obligated to effect any registration under the Securities Act in the following
circumstances:
2

--------------------------------------------------------------------------------


 
(A)       after the Company has already filed two registration statements
initiated by the Holders of Registrable Securities pursuant to this
Section 2(a); or
 
(B)       during any period in which any other registration statement (other
than on Form S-4 or Form S-8 promulgated under the Securities Act or any
successor forms thereto) pursuant to which Registrable Securities are to be or
were sold has been filed and not withdrawn or has been declared effective within
the prior 90 days.
 
(ii)       If the Holders requesting to be included in a registration pursuant
to this Section 2(a) so elect, the offering of such Registrable Securities
pursuant to such registration shall be in the form of an underwritten offering.
The Holders of a majority of the Registrable Securities requested to be included
in such registration shall select one or more nationally recognized firms of
investment bankers reasonably acceptable to the Company to act as the lead
managing underwriter or underwriters in connection with such offering and shall
select any additional investment bankers and managers to be used in connection
with the offering, which shall also be reasonably acceptable to the Company.
 
(iii)       With respect to any registration pursuant to this Section 2(a), the
Company may include in such registration any Common Stock; provided, however,
that if the managing underwriter advises the Company that the inclusion of all
Registrable Securities and Common Stock requested to be included by the Company
in such registration would interfere with the successful marketing (including
pricing) of all such securities, then the number of Registrable Securities and
Common Stock proposed to be included in such registration shall be included in
the following order:
 
(A)       first, the Registrable Securities shall be included, pro rata among
the participating Holders based upon the number of Registrable Securities held
by such Holders at the time of such registration; and
 
(B)       second, Common Stock requested to be included by the Company.
 
(iv)       At any time before the registration statement covering Registrable
Securities becomes effective, Holders of a majority of the Registrable
Securities requested to be included in such registration may request the Company
to withdraw or not to file the registration statement. In that event, if such
request of withdrawal shall have been caused by, or made in response to, a
material adverse effect or change in the Company’s financial condition,
operations, business or prospects, such Holders of Registrable Securities shall
not be deemed to have used one of their demand registration rights under this
Section 2(a).
3

--------------------------------------------------------------------------------


 
(b)       Registrations on Form S-3. Notwithstanding anything contained in
Section 2 to the contrary, at such time as the Company shall have qualified for
the use of Form S-3 promulgated under the Securities Act or any successor form
thereto, Holders of Registrable Securities shall have the right to request in
writing up to two registrations on Form S-3 or any such successor forms of
Registrable Securities, which request or requests shall (i) specify the number
of Registrable Securities intended to be sold or disposed of and the Holders
thereof, (ii) state the intended method of disposition of such Registrable
Securities, and (iii) relate to Registrable Securities having an anticipated
aggregate offering price of at least US$5,000,000. A requested registration on
Form S-3 or any such successor forms in compliance with this Section 2(b) shall
not count as a demand registration pursuant to Section 2(a), but shall otherwise
be treated as a registration initiated pursuant to and shall, except as
otherwise expressly provided in this Section 2(b), be subject to Section 2(a).
 
(c)       Piggyback Registration. If, at any time or times the Company shall
seek to register any shares of its Common Stock under the Securities Act for
sale to the public for its own account or on the account of others (except with
respect to registration statements on Form S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public),
the Company will promptly give written notice thereof to all Holders. If within
[ten (10)] business days after their receipt of such notice one or more Holders
request in writing the inclusion of some or all of the Registrable Securities
owned by them in such registration, the Company will use best efforts to effect
the registration under the Securities Act of such Registrable Securities. In the
case of the registration of shares of capital stock by the Company in connection
with any underwritten public offering, if the principal underwriter determines
that the number of Registrable Securities to be offered must be limited, the
Company shall not be required to register Registrable Securities of the Holders
in excess of the amount, if any, of shares of the capital stock which the
principal underwriter of such underwritten offering shall reasonably and in good
faith agree to include in such offering in addition to any amount to be
registered for the account of the Company; provided, however, that in no event
shall the Registrable Securities to be included by PBT or its designee be
reduced to below 25% of the total amount of securities included in the
registration.
 
(d)       Obligations Subject to Existing Obligations. Notwithstanding anything
contained in Section 2 to the contrary, the Company’s obligations under this
Section 2 shall be subject to its obligations pursuant to Section 4(k) of the
Securities Purchase Agreement by and between the Company and Van Wagoner Private
Opportunities Fund dated as of February 25, 2005 (the “Existing Obligations”).
The Company will not increase, extend or otherwise amend any of the Existing
Obligations without the prior written consent of the Holders of a majority of
the then outstanding Registrable Securities, and will promptly notify the
Holders of the expiration of the Existing Obligations.
 
3.       Further Obligations of the Company. Whenever the Company is required
hereunder to register any Registrable Securities, it agrees that it shall also
do the following:
 
(a)       Pay all expenses of such registrations and offerings in connection
with any registrations pursuant to Section 2 hereof; provided, however, that the
Company shall have no obligation to pay or otherwise bear any portion of the
underwriters’ commissions or discounts attributable to the Registrable
Securities being offered and sold by the Holders or the fees and expenses of any
counsel for the selling Holders in connection with the registration of the
Registrable Securities;
4

--------------------------------------------------------------------------------


 
(b)       Use its best efforts to diligently prepare and file with the
Commission a registration statement and such amendments and supplements to said
registration statement and the prospectus used in connection therewith as may be
necessary to keep said registration statement effective until the Holder or
Holders have completed the distribution described in the registration statement
relating thereto (but for no more than one hundred eighty (180) days or such
lesser period until all such Registrable Securities are sold) and to comply with
the provisions of the Securities Act with respect to the sale of securities
covered by said registration statement for such period; provided, however, that
(i) such 180-day period shall be extended for a period of time equal to the
period the Holder refrains from selling any securities included in such
registration at the request of an underwriter of Common Stock (or other
securities) of the Company; and (ii) in the case of any registration of
Registrable Securities on Form S-3 that are intended to be offered on a
continuous or delayed basis, subject to compliance with applicable SEC rules,
such 180-day period shall be extended for up to an additional 120 days, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold.
 
(c)       Furnish to each selling Holder such copies of each preliminary and
final prospectus as such Holder may reasonably request to facilitate the public
offering of its Registrable Securities;
 
(d)       Enter into and perform its obligations under any reasonable
underwriting agreement required by the proposed underwriter, if any, in such
form and containing such terms as are customary;
 
(e)       Use its best efforts to register or qualify the securities covered by
said registration statement under the securities or “blue sky” laws of such
jurisdictions as any selling Holder may reasonably request provided the Company
shall not be required to qualify to do business or file a general consent to
service of process in connection therewith;
 
(f)       Immediately notify each selling Holder, at any time when a prospectus
relating to his, her or its Registrable Securities is required to be delivered
under the Securities Act, of the happening of any event (other than an event
relating to a Holder or a plan of distribution delivered by a Holder) as a
result of which such prospectus contains an untrue statement of a material fact
or omits any material fact necessary to make the statements therein not
misleading, and, to the extent required by the Securities Act, at the request of
any such selling Holder, prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading;
 
(g)       Cause upon or immediately after the effectiveness of a registration
all such Registrable Securities to be listed on each securities exchange or
quotation system on which the Common Stock of the Company are then listed or
quoted;
5

--------------------------------------------------------------------------------


 
(h)       Make available to each selling Holder, any underwriter participating
in any disposition pursuant to a registration statement, and any attorney,
accountant or other agent or representative retained by any such selling Holder
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, subject to appropriate
confidentiality undertakings;
 
(i)       use its best efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Section 2, on
the date on which such Registrable Securities are sold to the underwriter, (i)
an opinion, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a “comfort” letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any;
 
(j)       Otherwise use its best efforts to comply with the securities laws of
the United States and other applicable jurisdictions and all applicable rules
and regulations of the Commission and comparable governmental agencies in other
applicable jurisdictions and make generally available to its Holders, in each
case as soon as practicable, but not later than forty-five (45) days after the
close of the period covered thereby or ninety (90) days after the closing of the
fiscal year, as the case may be, an earnings statement of the Company which will
satisfy the provisions of Section 11(a) of the Securities Act;
 
(k)       Provide an institutional transfer agent and registrar and a CUSIP
number for all Registrable Securities on or before the effective date of the
registration statement; and
 
(l)       Make available for inspection by any Holder, any underwriter
participating in any disposition pursuant to the registration statement, and any
attorney, accountant, or other agent of any Holder or underwriter, all financial
and other records, pertinent corporate documents, and properties of the Company,
and cause the Company’s officers, directors and employees to supply all
information requested by any Holder, underwriter, attorney, accountant, or agent
in connection with the registration statement; provided that an appropriate
confidentiality agreement is executed by any such Holder, underwriter, attorney,
accountant or other agent.
 
4.       Cooperation by Prospective Sellers.
 
(a)       Each prospective seller of Registrable Securities shall furnish to the
Company in writing such information as the Company may reasonably request from
such seller in connection with any registration statement with respect to such
Registrable Securities.
 
(b)       The failure of any prospective seller of Registrable Securities to
furnish any information or documents in accordance with any provision contained
in this Agreement shall not affect the obligations of the Company under this
Agreement to any remaining sellers who furnish such information and documents
unless, in the reasonable opinion of counsel to the Company and/or the
underwriters, such failure impairs or adversely affects the offering or the
legality of the registration statement or causes the request not to meet the
requirements of Section 2 of this Agreement.
6

--------------------------------------------------------------------------------


 
(c)       Upon receipt of a notice (telephonic or written) from the Company or
the underwriter of the happening of an event which makes any statement made in a
registration statement or related prospectus covering Registrable Securities
untrue or which requires the making of any changes in such registration
statement or prospectus so that they will not contain any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances under
which they were made not misleading, the Holders of Registrable Securities
included in such registration statement shall discontinue disposition of such
Registrable Securities pursuant to such registration statement until such
Holders’ receipt of copies of the supplemented or amended prospectus
contemplated in Section 3(f) hereof or until advised by the Company or the
underwriters that dispositions may be resumed. If the Company gives any such
notice, the time period mentioned in Section 3(b) shall be extended by the
number of days elapsing between the date of notice and the date that each seller
receives copies of the supplemented or amended prospectus contemplated by
Section 3(f).
 
(d)       Each Holder of Registrable Securities included in any registration
statement will effect sales of such securities in accordance with the plan of
distribution given to the Company.
 
(e)       At the end of any period during which the Company is obligated to keep
any registration statement current and effective as provided in this Agreement,
the Holders of Registrable Securities included in such registration statement
shall discontinue sales of shares pursuant to such registration statement,
unless it receives notice from the Company of its intention to continue
effectiveness of such registration statement with respect to such shares which
remain unsold and such Holders shall notify the Company of the number of shares
registered which remain unsold promptly upon expiration of the period during
which the Company is obligated to maintain the effectiveness of the registration
statement.
 
(f)       No Person may participate in any underwritten registration pursuant to
this Agreement unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements made with respect to such
registration and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required by the terms of such underwriting arrangements.
7

--------------------------------------------------------------------------------


 
5.       Indemnification; Contribution.
 
(a)       Incident to any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will, to the extent
permitted by law, indemnify and hold harmless each Holder who offers or sells
any such Registrable Securities in connection with such registration statement
(including its partners (including partners of partners and stockholders of any
such partners), and directors, officers, stockholders, affiliates, employees,
representatives and agents of any of them, and each person who controls any of
them within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), from and against any and all losses, claims, damages, reasonable
expenses and liabilities, joint or several (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claim
asserted, as the same are incurred), to which they, or any of them, may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities arise out of or are based on (i) any untrue
statement or alleged untrue statement [of a material fact] contained in such
registration statement (including any related preliminary or definitive
prospectus, or any amendment or supplement to such registration statement or
prospectus), (ii) any omission or alleged omission to state in such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading; provided, however, that the Company will not be liable to the
extent that (1) such loss, claim, damage, expense or liability arises from and
is based on an untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information furnished in
writing to the Company by or on behalf of such Holder in accordance with
Section 4(a) of this Agreement for use in such registration statement, or (2) in
the case of a sale directly by such Holder (including a sale of Registrable
Securities through any underwriter retained by such Holder to engage in a
distribution solely on behalf of such Holder), such untrue statement or alleged
untrue statement or omission or alleged omission was contained in a preliminary
prospectus and corrected in a final or amended prospectus, and such Holder
failed to deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case where such delivery is
required by the Securities Act or any state securities laws, or (iii) any
violation or alleged violation by any other party hereto, of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law. With
respect to such untrue statement or omission or alleged untrue statement or
omission in the information furnished in writing to the Company by or on behalf
of such Holder in accordance with Section 4(a) of this Agreement for use in such
registration statement, such Holder will severally and not jointly indemnify and
hold harmless the Company (including its directors, officers, employees,
representatives and agents), each other Holder (including its partners
(including partners of partners and stockholders of such partners) and
directors, officers, employees, representatives and agents of any of them, and
each person who controls any of them within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), from and against any and all
losses, claims, damages, reasonable expenses and liabilities, joint or several
(including any reasonable investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, as the same are incurred), to which they, or
any of them, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
provided, however, that the indemnification obligations of the Holder contained
in this subsection 5(a) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided, further, that, in no event shall any indemnity under
this subsection 5(a) exceed the net proceeds from the offering received by such
Holder, except in the case of fraud or willful misconduct by such Holder.
8

--------------------------------------------------------------------------------


 
(b)       If the indemnification provided for in Section 5(a) above for any
reason is held by a court of competent jurisdiction to be unavailable to an
indemnified party in respect of any losses, claims, damages, expenses or
liabilities referred to therein, then each indemnifying party under this
Section 5, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, expenses or liabilities (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the other Holders from the offering of the Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the other Holders in connection with the statements or omissions which resulted
in such losses, claims, damages, expenses or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Holders shall be deemed to be in the same respective proportions that
the net proceeds from the offering received by the Company and the Holders, in
each case as set forth in the table on the cover page of the applicable
prospectus, bear to the aggregate public offering price of the Registrable
Securities. The relative fault of the Company and the Holders shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by or on behalf of the Company
or the Holders and the parties’ relative intent, knowledge and access to
information.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5(b) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
 
(c)       The amount paid by an indemnifying party or payable to an indemnified
party as a result of the losses, claims, damages and liabilities referred to in
this Section 5 shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim, payable
as the same are incurred. The indemnification and contribution provided for in
this Section 5 will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified parties or any officer,
director, employee, agent or controlling person of the indemnified parties. No
indemnifying party, in the defense of any such claim or litigation, shall enter
into a consent of entry of any judgment or enter into a settlement without the
consent of the indemnified party, which consent will not be unreasonably
withheld. Any indemnified party that proposes to assert the right to be
indemnified under this Section 5 will, promptly after receipt of notice of
commencement or threat of any claim or action against such party in respect of
which a claim is to be made against an indemnifying party under this Section 5
notify the indemnifying party in writing (such written notice, an
“Indemnification Notice”) of the commencement or threat of such action,
enclosing a copy of all papers served or notices received (if applicable), but
the omission so to notify the indemnifying party will not relieve the
indemnifying party from any liability that the indemnifying party may have to
any indemnified party under the foregoing provisions of this Section 5 unless,
and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. The indemnified party
will have the right to retain its own counsel in any such action if (i) the
employment of counsel by the indemnified party has been authorized by the
indemnifying party, (ii) the indemnified party’s counsel, shall have reasonably
concluded that there is a reasonable likelihood of a conflict of interest
between the indemnifying party and the indemnified party in the conduct of the
defense of such action or (iii) the indemnifying party shall not in fact have
employed counsel to assume the defense of such action within a reasonable period
of time following its receipt of the Indemnification Notice, in each of which
cases the fees and expenses of the indemnified party’s separate counsel shall be
at the expense of the indemnifying party; provided, however, that the
indemnified party shall agree to repay any expenses so advanced hereunder if it
is ultimately determined by a court of competent jurisdiction that the
indemnified party to whom such expenses are advanced is not entitled to be
indemnified; and provided, further, that so long as the indemnified party has
reasonably concluded that no conflict of interest exists, the indemnifying party
may assume the defense of any action hereunder with counsel reasonably
satisfactory to the indemnified party.
9

--------------------------------------------------------------------------------


 
(d)       In the event of an underwritten offering of Registrable Securities
under this Agreement, the Company shall enter into standard indemnification and
underwriting agreements with the underwriter thereof.
 
6.       Right to Delay. For one period not to exceed 90 days in any twelve (12)
month period, the Company shall not be obligated to prepare and file, or
prevented from delaying or abandoning, a Registration Statement pursuant to this
Agreement at any time when the Company, in its good faith judgment, reasonably
believes:
 
(a)       that the filing thereof at the time requested, or the offering of
Registrable Securities pursuant thereto, would materially and adversely affect
(i) a pending or scheduled public offering of the Company’s securities, (ii) any
significant acquisition, merger, recapitalization. consolidation, reorganization
or other similar transaction by or of the Company, (iii) pre-existing and
continuing negotiations, discussions or pending proposals with respect to any of
the foregoing transactions, or (iv) the financial condition of the Company in
view of the disclosure of any pending or threatened litigation, claim,
assessment or governmental investigation which may be required thereby; and
 
(b)       that the failure to disclose any material information with respect to
the foregoing would cause a violation of the Securities Act or Exchange Act.
 
The Company shall not register any securities for the account of itself or any
other stockholder during such 90-day period other than a registration statement
relating either to the sale of securities to employees of the Company pursuant
to a stock option, stock purchase or similar plan or an SEC Rule 145
transaction, a registration on any form that does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Registrable Securities, or a registration in which the
only Common Stock being registered is Common Stock issuable upon conversion of
debt securities that are also being registered).
 
7.       Transferability of Registration Rights. The registration rights set
forth in this Agreement are transferable to any transferee of Registrable
Securities. Each subsequent Holder of Registrable Securities must consent in
writing to be bound by the terms and conditions of this Agreement in order to
acquire the rights granted pursuant to this Agreement.
10

--------------------------------------------------------------------------------


 
8.       Rights Which May Be Granted to Subsequent Investors. Other than
transferees of Registrable Securities under Section 7 hereof, the Company shall
not, without the prior written consent of the Holders of a majority of the
outstanding Registrable Securities, enter into any agreement with any holder or
prospective holder of any securities of the Company which would allow such
holder or prospective holder to include such securities in any registration
unless under the terms of such agreement, such holder or prospective holder may
include such securities in any such registration only to the extent that the
inclusion of such securities will not reduce the amount of the Registrable
Securities of the Holders that are included.
 
9.       Right of First Offer. Subject to the terms and conditions specified in
this Section 9, and applicable securities laws, in the event the Company
proposes to offer or sell any New Securities, the Company shall first make an
offering of such New Securities to PBT or its designee in accordance with the
following provisions of this Section 9. PBT or its designee shall be entitled to
apportion the right of first offer hereby granted it among itself and its
partners, members and Affiliates in such proportions as it deems appropriate.
 
(a)       The Company shall deliver a notice, in accordance with the provisions
of Section 10(a) hereof, (the “Offer Notice”) to PBT stating (i) its bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered, and (iii) the price and terms, if any, upon which it proposes to
offer such New Securities.
 
(b)       By written notification received by the Company, within twenty (20)
calendar days after mailing of the Offer Notice, PBT or its designee may elect
to purchase or obtain, at the price and on the terms specified in the Offer
Notice, up to that portion of such New Securities which equals the proportion
that the number of shares of Common Stock issued and held, or issuable upon
conversion of the Series A Preferred Stock (and any other securities convertible
into, or otherwise exercisable or exchangeable for, shares of Common Stock) then
held, by PBT bears to the total number of shares of Common Stock of the Company
then outstanding (assuming full conversion and exercise of all convertible or
exercisable securities).
 
(c)       If all New Securities referred to in the Offer Notice are not elected
to be purchased or obtained as provided in Section 9(b) hereof, the Company may,
during the sixty (60) day period following the expiration of the period provided
in Section 9(b) hereof, offer the remaining unsubscribed portion of such New
Securities (collectively, the “Refused Securities”) to any person or persons at
a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Offer Notice. If the Company does not enter into an
agreement for the sale of the New Securities within such period, or if such
agreement is not consummated within sixty (60) days following the execution
thereof, the right provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to PBT or its designee in
accordance with this Section 9.
 
(d)       The right of first offer in this Section 9 shall not be applicable to
New Securities issued:
 
i.       upon conversion of shares of Preferred Stock;
11

--------------------------------------------------------------------------------


 
ii.
to officers, directors, employees and consultants of the Company pursuant to
stock incentive plans, or other stock arrangements that have been approved by
the Board of Directors of the Company including the directors elected by the
holders of a majority of the Series A Preferred Stock (the “Series A
Directors”);

 
iii.
as a dividend or distribution on the Corporation’s Common Stock or Preferred
Stock;

 
iv.
upon the written consent of PBT that expressly states that the right of first
offer in this Section 9 shall not apply to such New Securities;

 
v.
upon the exercise or conversion of any options or other convertible securities
outstanding as of the date hereof;

 
vi.
pursuant to a loan arrangement or debt financing from a bank, equipment lessor
or similar financial institution approved by the Board of Directors, including
the Series A Directors; or

 
vii.
in connection with strategic transactions (but excluding any merger,
consolidation, acquisition or similar business combination) that have been
approved by the Board of Directors of the Corporation including the Series A
Directors.

 
(e)       The right of first offer set forth in this Section 9 may not be
assigned or transferred except that such right is assignable by PBT to any
Affiliate of PBT.
 
10.       Miscellaneous.
 
(a)       Notices. Except as otherwise expressly provided herein, all notices,
requests, demands, claims, and other communications hereunder will be in
writing. Any such notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) upon confirmation of facsimile, (b) one
(1) business day following the date sent when sent by overnight delivery and (c)
five (5) business days following the date mailed when mailed by registered or
certified mail return receipt requested and postage prepaid at the following
addresses (or such other address for a party as shall be specified by such party
by like notice): All communications shall be sent to PBT at 101 Second Street,
Suite 1100, San Francisco, California 94105, and to the Company at 8687 West
Sahara, Suite 201, Las Vegas, NV 89117, or at such other address(es) as PBT or
the Company may designate by ten (10) days advance written notice to the other
parties hereto.
 
(b)       Entire Agreement. This Agreement, together with the instruments and
other documents hereby contemplated to be executed and delivered in connection
herewith, contains the entire agreement and understanding of the parties hereto,
and supersedes any prior agreements or understandings between or among them,
with respect to the subject matter hereof.
 
(c)       Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
12

--------------------------------------------------------------------------------


 
(d)       Successor Indemnification. In the event that the Company or any of its
successors or assigns (i) consolidates with or merges into any other entity and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any person or entity, then, and in each such case,
to the extent necessary, proper provision shall be made so that the successors
and assigns of the Company assume the obligations of the Company with respect to
indemnification of members of the Board of Directors as in effect immediately
prior to such transaction, whether in the Company’s bylaws, Amended and Restated
Certificate of Incorporation, or elsewhere, as the case may be.
 
(e)       Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Holders of a majority of the Preferred Stock. No waivers of
or exceptions to any term, condition or provision of this Agreement, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision. 
 
(f)       Counterparts; Facsimile Execution. This Agreement may be executed in
multiple counterparts, each of which shall constitute an original but all of
which shall constitute but one and the same instrument. One or more counterparts
of this Agreement may be delivered via telecopier, with the intention that they
shall have the same effect as an original counterpart hereof. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
(g)       Captions. The captions of the sections, subsections and paragraphs of
this Agreement have been added for convenience only and shall not be deemed to
be a part of this Agreement. 
 
(h)       Severability. Each provision of this Agreement shall be interpreted in
such manner as to validate and give effect thereto to the fullest lawful extent,
but if any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, such provision
shall be ineffective only to the extent so determined and such invalidity or
unenforceability shall not affect the remainder of such provision or the
remaining provisions of this Agreement; provided, however, that the Company and
the Holders of a majority of the Registrable Securities shall negotiate in good
faith to attempt to implement an equitable adjustment in the provisions of this
Agreement with a view toward effecting the purposes of this Agreement by
replacing the provision that is invalid or unenforceable with a valid and
enforceable provision the economic effect of which comes as close as possible to
that of the provision that has been found to be invalid and unenforceable. 
 
(i)       Governing Law. The execution, interpretation, and performance of this
Agreement shall be governed by the laws of the State of California without
giving effect to any choice in conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the law of any other jurisdiction other than the State of California.
13

--------------------------------------------------------------------------------


 
(j)       Dispute Resolution. Any unresolved controversy or claim arising out of
or relating to this Agreement, except as (i) otherwise provided in this
Agreement, or (ii) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within 30 days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in San
Francisco, California, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the California
Code of Civil Procedure, the arbitrator shall be required to provide in writing
to the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled. Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the Northern District of California or any court
of the State of California having subject matter jurisdiction.
 
(k)       Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties hereto shall be
entitled to seek specific performance of the terms hereof (without necessity of
posting a bond in connection therewith), in addition to any other remedy at law
or equity otherwise permitted hereunder.
 
[Signature page follows]
 


 

14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.
 
Solidus Networks, Inc.
 
By:________________________________________________
Name:______________________________________________
Title:_______________________________________________

 
WinWin Gaming, Inc.
 
By:________________________________________________
Name:______________________________________________
Title:_______________________________________________

 
 

--------------------------------------------------------------------------------



Exhibit B
 
ON LETTERHEAD OF THELEN REID & PRIEST LLP


[_______] , 2006


Solidus Networks, Inc.,
dba PayByTouch Solutions
101 Second Street Suite 1100
San Francisco CA 94105


    Re: WinWin Gaming, Inc.


Ladies and Gentlemen:
 
We have acted as counsel to WinWin Gaming, Inc., a Delaware corporation (the
“Company”) in connection with that certain Amended and Restated Joint Venture
Agreement, dated as of April 14, 2006 (the “Agreement”), between the Company and
Solidus Networks, Inc., dba PayByTouch Solutions, a Delaware corporation
(“PBT”). This opinion is furnished to PBT pursuant to Section 9(d) of the
Agreement. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Agreement. Items (a) through (e), below are
hereinafter referred to collectively as the “Transaction Documents.”
 
For purposes of the opinions expressed herein, we have examined, among other
documents, the following documents:
 
(a)   the Agreement;
 
(b)   that certain Pledge Agreement, of even date herewith, made and entered
into by the Company in favor of and for the benefit of PBT;
 
(c)   that certain Voting Agreement, Irrevocable Proxy and Form of Stockholders’
Written Consent dated April 13, 2006;
 
(d)   that certain Registration Rights Agreement, of even date herewith, by and
between the Company and PBT;
 
(e)   that certain Investment Option Agreement, of even date herewith (the
“Investment Option”), by and between the Company and PBT;
 
(f)   the Bylaws of the Company, as certified on the date hereof by an officer
of the Company (the “Bylaws”);
 
(g)   the Amended and Restated Certificate of Incorporation of the Company, as
filed with the Secretary of State of the State of Delaware on [_____], 2006 (the
“Restated Certificate” and, together with the Bylaws, the “Governing
Documents”);
 
(h)   an original Good Standing Certificate issued by the Secretary of State of
the State of Delaware on [_____], 2006 certifying as to the good standing of the
Company in Delaware;
 
(i)   [a confirmation letter from Corporate Research Solutions, Inc., dated
[_____], 2006, providing confirmation as to the good standing status of the
Company in Delaware; and]
 

--------------------------------------------------------------------------------


(j)   an original Good Standing Certificate issued by the Secretary of State of
the State of Nevada on [_____], 2006 certifying as to the good standing of the
Company in Nevada;
 
(k)   [a confirmation letter from Corporate Research Solutions, Inc., dated
[_____], 2006, providing confirmation as to the good standing status of the
Company in Nevada; and]
 
(l)   the Compliance Certificate of the Company, of even date herewith, as
executed by the Chief Executive Officer and the Chief Financial Officer of the
Company, certifying as to certain factual matters, corporate documents and
actions.
 
In addition, we have examined originals or copies, certified or otherwise
identified to our satisfaction, of such corporate records, agreements, documents
and other instruments, and of certificates or comparable documents of public
officials and of officers and representatives of the Company, and have made such
inquiries of such officers and representatives as we have deemed relevant and
necessary as the basis for the opinions hereinafter set forth. We have not
searched any computer databases or the dockets of any court, governmental or
administrative body, agency or other filing office in any jurisdiction or
conducted any other independent investigation. In addition, the opinion
expressed in paragraph 1 below as to the existence and good standing of the
Company in Delaware is based solely upon the certificates and other documents
referred to in paragraphs (h) and (i) above; the opinion expressed in paragraph
3 below as to the qualification and good standing of the Company in Nevada is
based solely upon the certificates and other documents referred to in paragraphs
(j) and (k) above; and the opinion expressed in paragraph 6 below as to the
capitalization of the Company is based solely upon our review of the Restated
Certificate, the stock records of the Company and the Compliance Certificate
referred to in paragraph (l) above. As to all questions of fact material to the
opinions set forth herein, we have relied solely upon certificates or other
comparable documents of officers and other representatives of the Company and
upon the representations and warranties of the Company contained in the
Transaction Documents. While we have not conducted any independent investigation
to determine facts upon which our opinions are based or to obtain information
about which this letter advises you, we confirm that we do not have any
knowledge which has caused us to conclude that our reliance and assumptions
cited in this paragraph are unwarranted. The term “knowledge” whenever it is
used in this letter with respect to our firm means the current, actual knowledge
of the Thelen Reid & Priest LLP attorneys responsible for handling the
transaction contemplated by the Agreement.
 
In such examination, we have assumed, with your permission and without
independent investigation, (i) the genuineness of all signatures; (ii) the legal
capacity of each individual signatory to such documents; (iii) the authenticity
of all documents submitted to us as originals; (iv) the conformity to originals
of all documents submitted to us as certified, facsimile or photostatic copies;
(v) the authenticity of the originals of such copies; (vi) the due incorporation
and organization, valid existence and good standing of PBT under the laws of the
State of Delaware; (vii) the due execution and delivery of the Transaction
Documents by PBT; (viii) the corporate power and authority of PBT to conduct its
business and own its properties and to enter into the Transaction Documents and
perform its obligations thereunder; (ix) that each of the Transaction Documents
has been duly authorized by all necessary corporate action of PBT and is the
legal, valid and binding obligation of PBT, enforceable against PBT in
accordance with its terms; (x) that, except as to the opinion in paragraph 9,
each of the Company and PBT has obtained all necessary governmental permits and
approvals for conducting its operations; and (xi) the identity and capacity of
all individuals acting or purporting to act as public officials.
 
2

--------------------------------------------------------------------------------


Based solely upon the examination described above, and subject to the comments,
assumptions, qualifications, limitations and exceptions stated herein and in the
Disclosure Schedule to the Agreement, we are of the opinion that:
 
1.       The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware.
 
2.       The Company has the requisite corporate power to own its property and
assets and to conduct its business as it is currently being conducted.
 
3.       The Company is duly qualified to do business as a foreign corporation
and is in good standing in the state of Nevada.
 
4.       The Company has the requisite corporate power to execute, deliver and
perform its obligations under the Transaction Documents.
 
5.       Each of the Transaction Documents (other than the Investment Option and
the Restated Certificate, each of which are being opined on by the Company’s
special Delaware counsel) has been duly and validly authorized, executed and
delivered by the Company and each such agreement constitutes a valid and binding
agreement of the Company enforceable against the Company in accordance with its
respective terms.
 
6.       As of immediately prior to the [Initial Closing/Second Closing], the
Company’s authorized capital stock consists of (a) [750,000,000] shares of
Common Stock, par value $0.01 per share, of which [•] shares are issued and
outstanding, and (b) [60,000,000] shares of Preferred Stock, par value $0.01 per
share, all of which have been designated Series A Preferred Stock, par value
$0.01, of which [•] shares are issued and outstanding. The outstanding shares of
Common Stock and of Preferred Stock have been duly authorized and validly issued
and are fully paid and nonassessable. The [Initial Closing/Second Closing]
WinWin Shares have been duly authorized, and upon issuance and delivery against
payment therefor in accordance with the terms of the Joint Venture Agreement,
the WinWin Shares will be validly issued, outstanding, fully paid and
nonassessable. The shares of Common Stock issuable upon conversion of the
[Initial Closing/Second Closing] Shares have been duly authorized, and when
issued upon conversion in accordance with the terms of the [Initial
Closing/Second Closing] Shares, will be validly issued, outstanding, fully paid
and nonassessable. To our knowledge, there are no options, warrants, conversion
privileges, preemptive rights or other rights presently outstanding to purchase
any of the authorized but unissued capital stock of the Company, other than the
conversion privileges of the Series A Preferred Stock, rights created in
connection with the transactions contemplated by the Transaction Documents,
warrants to purchase [•] (___) shares of Common Stock and [•] (______) shares of
Common Stock reserved for issuance under the WinWin 2003 Stock Plan.
 
7.       The execution and delivery of the Transaction Documents by the Company
and the issuance of the Shares pursuant thereto do not violate any provision of
the Restated Certificate or Bylaws, do not constitute a default under or a
material breach of any material agreement that is listed on Annex A1 of this
opinion letter and do not violate (a) any governmental statute, rule or
regulation which in our experience is typically applicable to transactions of
the nature contemplated by the Transaction Documents or (b) to our knowledge,
any order, writ, judgment, injunction, decree, determination or award which has
been entered against the Company, in each case to the extent the violation of
which would materially and adversely affect the Company and its subsidiaries,
taken as a whole.
 
8.       To our knowledge, there is no action, proceeding or investigation
pending or overtly threatened against the Company before any court or
administrative agency that questions the validity of the Joint Venture Agreement
or the Restated Certificate.
 

--------------------------------------------------------------------------------

1 Annex A will include a list of all of the material agreements set forth in the
exhibit index of the Company’s annual report on form 10-KSB for the fiscal year
ended December 31, 2005.
3

--------------------------------------------------------------------------------


 
9.       All consents, approvals, authorizations, or orders of, and filings,
registrations, and qualifications with any U.S. Federal or California regulatory
authority or governmental body required for the issuance of the Shares, have
been made or obtained, except (a) for the filing of a Form D pursuant to
Securities and Exchange Commission Regulation D and (b) any required under
applicable state securities law.
 
10.       The offer and sale of the [Initial Closing/Second Closing] Shares are
exempt from the registration requirements of the Securities Act of 1933, as
amended, subject to the timely filing of a Form D pursuant to Securities and
Exchange Commission Regulation D.
 
Our opinion as to enforceability set forth in paragraph 5 above is subject to:
 
(a)       limitations imposed by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditor’s rights generally, including, without limitation, laws relating to
fraudulent transfers or conveyances, preferences and equitable subordination;
 
(b)       general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
 
(c)       the qualification that certain rights, remedies, waivers and
procedures contained in the Transaction Documents may be limited or rendered
unenforceable by applicable laws or judicial decisions governing such
provisions, but such laws and judicial decisions do not, in our opinion, render
the Transaction Documents, as a whole, unenforceable or make the remedies and
procedures that are available to the parties legally inadequate for the
practical realization of the principal benefits purported to be provided to them
by the Transaction Documents;
 
(d)       the qualification that certain provisions contained in the Transaction
Documents may be unenforceable in whole or in part if such provisions impose
restrictions or burdens upon the debtor and it cannot be demonstrated that
enforcement of such restrictions or burdens is reasonably necessary for the
protection of the creditor or if the creditor’s enforcement of such provisions
would violate the creditor’s implied covenant of good faith and fair dealing;
 
(e)       the possible requirement that actions taken, or not taken, by any
party pursuant to the Transaction Documents be taken, or not taken, in good
faith;
 
(f)       the qualification that certain provisions contained in the Transaction
Documents regarding the rights or remedies available to any party for violations
or breaches of any provisions which are immaterial or for violations or breaches
of any provisions if such enforcement would be unreasonable under the
circumstances, may be unenforceable in whole or in part;
 
(g)       the unenforceability under certain circumstances of (i) waivers or
provisions imposing penalties or liquidated damages and (ii) provisions
purporting to release or exculpate any party from liability for its acts or
omissions, or purporting to impose a duty upon any party to indemnify any other
party when any claimed damages result from the negligence, gross negligence or
willful misconduct of the party seeking such indemnity;
 
(h)       the qualification that certain provisions of any such document to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy, may be unenforceable
in whole or in part;
4

--------------------------------------------------------------------------------


 
(i)       the qualification that provisions in any such document that contain a
waiver of (A) the benefits of statutory, regulatory, or constitutional rights,
unless and to the extent the statute, regulation or constitution explicitly
allows such waivers, (B) unknown future defenses, and (C) rights to damages, may
be unenforceable in whole or in part;
 
(j)       limitations imposed by California Civil Code Section 1670.5 on the
enforceability of provisions which a court finds as a matter of law to have been
unconscionable at the time when made;
 
(k)       the qualification that certain provisions which require written
amendments or waivers of documents may be unenforceable in whole or in part
insofar as certain oral or other modifications, amendments or waivers may be
effectively agreed upon by the parties or the doctrine of promissory estoppel
may apply in certain circumstances;
 
(l)       the unenforceability under certain circumstances of any provision
insofar as it provides for the payment or reimbursement of costs and expenses of
indemnification for claims, losses or liabilities in excess of a reasonable
amount or any provision purporting to require the payment of attorneys’ fees,
expenses or costs, where such provisions do not satisfy the requirements of
California Civil Code Section 1717; and
 
(m)       the unenforceability, in certain circumstances, of consent to
jurisdiction clauses and forum selection clauses.
 
Furthermore, notwithstanding the opinion specified in paragraph 5 above, we are
not opining as to the authorization, execution, delivery or enforceability of,
and the opinion specified in paragraph 5 shall not apply to, the Investment
Option or the Restated Certificate. We understand that the Company’s special
Delaware counsel is rendering an opinion of even date herewith that addresses
the enforceability of the Investment Option and the Restated Certificate.
 
We are members of the bar of the State of California and we express no opinion
on the laws of any jurisdiction other than the federal laws of the United States
and the laws of the State of California. We also express no opinion as to
(i) any governmental rule or other legal requirement relating to labor, employee
rights and benefits, including without limitation the Employee Retirement Income
Security Act of 1974, as amended, and taxation, (ii) any choice-of-law or
conflict of laws matters, (iii) any patent, trademark or copyright statute,
rules or regulations, (iv) any provision appointing one party as an
attorney-in-fact of an adverse party, (v) the effect of any state or federal
antitrust laws, including, without limitation, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as currently in effect, (vi) any securities laws,
rules or regulations (except for the opinions set forth in paragraphs 6 and 10
hereof), or (vii) the Company’s rights in or title to any property or assets.
 
The opinions expressed herein are solely for your benefit in connection with the
above transactions and may not be relied upon in any manner or for any purpose
by any other person. This opinion speaks only as of the date hereof, and we
assume no obligation to advise you of any changes to this opinion that may come
to our attention after the date hereof. This opinion is limited to the matters
expressly stated herein and no opinion or other statement may be inferred or
implied beyond the matters expressly stated herein.
5

--------------------------------------------------------------------------------


,

Very truly yours     THELEN REID & PRIEST LLP

 










LAB/PWP/SJL/ADW
 
SF #1060024 v3
 
 
 
 
 
6

--------------------------------------------------------------------------------



Exhibit C
 
THE SECURITIES REPRESENTED BY THIS AGREEMENT AND ISSUABLE UPON THE EXERCISE OF
THE OPTION EVIDENCED HEREBY (COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS AND THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND THE RULES AND REGULATIONS THEREUNDER AND AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED AND IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION FROM REGISTRATION
UNDER ANY APPLICABLE STATE SECURITIES LAWS WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY REGARDING COMPLIANCE WITH AND THE AVAILABILITY OF
ANY SUCH STATE SECURITIES LAWS.
 
INVESTMENT OPTION AGREEMENT
 
This INVESTMENT OPTION AGREEMENT, dated as of ____________, 2006, by and between
SOLIDUS NETWORKS, INC., a Delaware corporation (the “Optionee”) and WINWIN
GAMING, INC., a Delaware corporation (the “Company”).
 
BACKGROUND
 
The Optionee and the Company are parties to an Amended and Restated Joint
Venture Agreement, dated April 14, 2006 (the “JV Agreement”). It is a condition
precedent of the Initial Closing (as defined in the JV Agreement) that the
Company grant to the Optionee this option to acquire an additional number of
shares of the Company’s Series A Preferred Stock such that upon exercise of this
option, the Optionee will be the beneficial owner of a percentage of the
Company’s outstanding common stock on a Fully Diluted Basis (as defined below)
indicated by the Optionee on the Option Notice (as defined below) after giving
effect to the exercise of this Option (the “Election Percentage”), which
Election Percentage may not be greater than eighty percent (80%).
 
NOW, THEREFORE, in consideration of the premises, mutual covenants herein set
forth and other good and valuable consideration, subject to the terms and
conditions herein, the Company and the Optionee hereby agree as follows:
 
1.       Grant of Option; Term; Exercise Price.
 
(a)       Subject to the terms and conditions herein, the Company hereby grants
to the Optionee an option (the “Option”) to purchase a number of shares of the
Company’s Series A Preferred Stock (the “Option Shares”) that, together with
other securities of the Company held by the Optionee at the time of exercise,
constitute a percentage of the common stock of the Company on a Fully Diluted
Basis after giving effect to the exercise of the Option equal to the Election
Percentage. For purposes of this Agreement, “Fully Diluted Basis” means the
number of shares of the Company’s Common Stock outstanding assuming, for such
purpose, the exercise, exchange, or conversion into Common Stock of the Company
of all options, warrants and other securities of the Company that are
exercisable or exchangeable for, or convertible into, Common Stock at the time
of the exercise of the Option.

--------------------------------------------------------------------------------


 
(b)       The Option is exercisable by Optionee’s delivery to the Company of an
Exercise Notice at any time from the date of this Investment Option Agreement
until Midnight Pacific Time on the date that is third anniversary of the date of
this Investment Option Agreement (the “Exercise Period”); provided, however,
that the Option shall automatically terminate upon the closing of the sale of
all or substantially all of the assets of the Optionee, or upon the closing of a
merger, consolidation or similar transaction in which the stockholders of the
Optionee as of immediately prior to the transaction do not own a majority of the
voting power of the surviving company as of immediately following such
transaction.
 
(c)       The exercise price per Option Share (the “Exercise Price”) shall be
equal to the fair market value of a share of the Company’s Series A Preferred
Stock as of the date of exercise as determined by an Appraisal (as defined
below). Whenever this Option calls for an “Appraisal,” the fair market value of
the Series A Preferred Stock will be determined on the basis of the value of the
percentage of the entire Company represented by the Option Shares at the time of
determination in accordance with the following mechanism. A representative of
the Optionee and a representative of the Company shall attempt to negotiate a
mutually agreeable fair market value within thirty (30) days of the date that
the Company receives an Exercise Notice from the Optionee. If the
representatives are unable to reach an agreement within such time period, each
of the Optionee and the Company will at its own cost appoint a nationally
recognized investment banking firm as an appraiser of the value of the Option
Shares. Each of the investment banking firms shall separately determine, within
forty-five (45) days of the end of such thirty (30) day period, the fair market
value of the shares taking into account the fact that the exercise of the Option
may involve the acquisition of a controlling interest in the Company by the
Optionee to the extent that the Optionee does not already own a controlling
interest in the Company. Each of the investment banking firms shall express its
valuation as a single number in US dollars. The mid-point of the valuations (the
“Mid-Point”) will then be calculated by dividing the sum of the separate
valuations by two (2). To the extent that each valuation is within the range
which is 10% above or 10% below the Mid-Point (the “Range”), the Mid-Point shall
be used. If either or both of the valuations falls outside of the Range, then
the parties shall jointly choose (or if the parties are unable to so jointly
choose within three (3) business days, the two appraisers shall choose) a
disinterested nationally recognized investment banking firm as a third
appraiser, at a cost to be shared on an equal basis between the parties, to
complete an appraisal within an additional forty-five (45) days, which appraisal
shall be equal to or somewhere between the two prior appraisals and such third
appraisal shall be the final and binding determination of the fair market value.
 
(d)       The Exercise Price shall be payable in cash; provided, however, that
if at the time the Option is exercised there is a public trading market for the
Optionee’s common stock, then, at the option of the Optionee, the Optionee may
pay the Exercise Price in cash or registered (“free-trading”) shares of the
Optionee’s common stock, or a combination thereof. If the Optionee elects to pay
the Exercise Price, in whole or in part, by delivery of registered shares of the
Optionee’s common stock, then such shares shall be valued at the average closing
price of the Optionee’s common stock over a period of twenty (20) trading days
prior to the exercise of the Option.
2

--------------------------------------------------------------------------------


 
(e)       this Investment Option Agreement shall terminate and cease to be
effective on the date on which the JV Agreement is validly terminated in
accordance with Section 13 thereof.
 
2.       Exercise Procedure.
 
(a)       Procedure.
 
(i)       The Optionee may exercise the Option, in whole, but not in part, at
any time during the Exercise Period, by delivering to the Company a written
notice duly signed by the Optionee indicating that the Optionee is exercising
the Option and the Election Percentage (the “Exercise Notice’). The Option shall
not be deemed exercised, however, until full payment in an amount equal to the
full purchase price for the Option Shares has been made. Optionee may withdraw
the Exercise Notice and elect not to exercise the Option at any time before
making full payment.
 
(ii)       Following receipt by the Company of such Exercise Notice and full
payment of the Exercise Price, the Company shall issue, as soon as practicable,
a stock certificate for the Option Shares in the name as designated by the
Optionee and deliver the certificate to the Optionee.
 
(b)       Other Terms. Other than the terms regarding pricing and consideration
set forth in Section 1 of this Investment Option Agreement, the issuance and
sale of the Option Shares shall be subject to the same conditions of and on the
same terms as the issuance and sale of the Second Closing WinWin Shares in the
Second Closing (as such terms are defined in the JV Agreement).
 
(c)       Legend. If the Option Shares are not then covered by a registration
statement, each certificate for the Option Shares shall bear a legend that is
substantially similar to the following:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS THE REGISTRATION PROVISIONS OF SAID ACT HAVE BEEN COMPLIED WITH OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
3.       Rights of Optionee. The Optionee shall not have any rights to dividends
or any other rights of a stockholder with respect to any Option Shares until
such Option Shares shall have been issued to Optionee (as evidenced by the
appropriate entry on the transfer books of the Company).
3

--------------------------------------------------------------------------------


 
4.       Notices. Any notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered (i) personally
by hand or by courier, (ii) mailed by United States first-class mail, postage
prepaid or (iii) sent by facsimile, to a Party's address or facsimile number as
follows:
 
if to WinWin:
WinWin Gaming, Inc.
     
8687 West Sahara, Suite 201
 
Las Vegas, NV 89117
 
Tel: (702) 212-4530
 
Fax: (702) 212-4553
 
Attention: Patrick Rogers
     
with a copy to:
 
Thelen Reid & Priest LLP
 
701 Eighth Street, N.W.
 
Washington, D.C.  20001
 
Tel: 202.508.4281
 
Fax: 202.654.1804
 
Attention: Louis A. Bevilacqua
   
if to PBT:
Solidus Networks, Inc.
     
101 Second Street, Suite 1100
 
San Francisco, California 94105
 
Tel: (415) 281-2200
 
Fax: (415) 281-2202
 
Attention: Gus Spanos
     
with a copy to:
 
Cooley Godward LLP
 
101 California Street, 5th Floor
 
San Francisco, CA 94111
 
Tel: (415) 693-2000
 
Fax: (415) 693-2222
 
Attention: Kenneth L. Guernsey


or at such other address or facsimile number as a Party may designate by giving
at least ten days' advance written notice to the other Party. All such notices
and other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
5.       Binding; Assignment. Optionee shall not assign this Agreement, or any
rights hereunder, without the Company's prior written consent. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
successors and permitted assigns, if any.
4

--------------------------------------------------------------------------------


 
6.       Dispute Resolution. Any unresolved controversy or claim arising out of
or relating to this Agreement, except as (i) otherwise provided in this
Agreement, or (ii) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within 30 days
after names of potential arbitrators have been proposed by the American
Arbitration Association (the “AAA”), then by one arbitrator having reasonable
experience in corporate finance transactions of the type provided for in this
Agreement and who is chosen by the AAA. The arbitration shall take place in San
Francisco, California, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the California
Code of Civil Procedure, the arbitrator shall be required to provide in writing
to the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled. Each of the parties to
this Agreement consents to personal jurisdiction for any equitable action sought
in the U.S. District Court for the Northern District of California or any court
of the State of California having subject matter jurisdiction.
 
7.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters herein, and cannot be
amended, modified or terminated except by an agreement in writing executed by
the parties hereto.
 
8.       Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the conflicts of
law principles thereof.
 
[Signature page follows]
 


 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Investment Option
Agreement as of the date first set forth above.
 
Solidus Networks, Inc.
 
By:________________________________________________
Name:______________________________________________
Title:_______________________________________________

 
WinWin Gaming, Inc.
 
By:________________________________________________
Name:______________________________________________
Title:_______________________________________________

 
 

--------------------------------------------------------------------------------



Exhibit D
 
VOTING AGREEMENT, IRREVOCABLE PROXY
AND FORM OF STOCKHOLDERS’ WRITTEN CONSENT
 
This Voting Agreement, Irrevocable Proxy and Form of Stockholders’ Written
Consent, dated as of April 14, 2006 (this “Agreement”), is by and among Solidus
Networks, Inc., a Delaware corporation (“Solidus”), WinWin Gaming, Inc., a
Delaware corporation (“WinWin”), and the Stockholder listed on the signature
page hereto (the “Stockholder”). Capitalized terms used herein, except as
otherwise defined herein, shall have the meanings assigned to them in the Joint
Venture Agreement (defined below).
 
Recitals
 
A.       As of the date hereof, the Stockholder owns of record the number of
shares of common stock (“Common Stock”) of WinWin set forth opposite the
Stockholder’s name on Annex I hereto (such Common Stock, together with any and
all shares of WinWin capital stock acquired by the Stockholder during the term
of this Agreement, being referred to herein as the “Shares”); and
 
B.       Solidus and WinWin intend to enter into an Amended and Restated Joint
Venture Agreement, dated as of the date hereof (the “Joint Venture Agreement”),
that provides, among other things, for the adoption and filing of an amendment
and restatement of WinWin’s certificate of incorporation, as amended (the
“Restated Charter”); and
 
C.       As a condition to the willingness of Solidus to enter into the Joint
Venture Agreement, WinWin has requested that the Stockholder enter into this
Agreement, and, in order to induce Solidus to enter into the Joint Venture
Agreement, the Stockholder has agreed to enter into this Agreement.
 
Now, Therefore, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
Agreement
 
1.       Transfer and Voting of Shares
 
(a)       Transfer of Shares. The Stockholder shall not, directly or indirectly,
(i) sell, convey, transfer, pledge or otherwise encumber or dispose of any or
all of the Stockholder’s Shares or any interest therein, (ii) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to any Shares or grant any proxy with respect thereto (other than as
contemplated hereunder) or (iii) enter into any contract, option or other
arrangement or undertaking (other than as contemplated hereunder) with respect
to the direct or indirect acquisition or sale, assignment, transfer or other
disposition of any Shares.
 
(b)       Vote in Favor of Restated Charter. The Stockholder, solely in
Stockholder’s capacity as a stockholder of WinWin, agrees to vote (or cause to
be voted) all Shares at any meeting of the Stockholders of WinWin or any
adjournment thereof, and in any action proposed to be taken by written consent
of the Stockholders of WinWin, (i) in favor of the adoption of the Restated
Charter, (ii) against any merger, consolidation, sale of assets,
recapitalization or other business combination involving WinWin (other than as
contemplated in the Joint Venture Agreement or Restated Charter) or any other
action or agreement that could reasonably be expected to result in a material
breach of any covenant, representation or warranty or any other obligation or
agreement of WinWin under the Joint Venture Agreement or that could reasonably
be expected to result in any of the conditions to Solidus’ obligations under the
Joint Venture Agreement not being fulfilled, (iii) against any revocation of the
consent attached hereto as Annex II and (iv) in favor of any other matter
intended to facilitate the consummation of the transactions contemplated by the
Joint Venture Agreement.
1

--------------------------------------------------------------------------------


 
(c)       Grant of Proxy; Execution of Consent; Further Assurances. 
 
(i)       The Stockholder, by this Agreement, with respect to the Shares, does
hereby irrevocably constitute and appoint Solidus, or any nominee of Solidus,
with full power of substitution, as the Stockholder’s true and lawful attorney
and proxy, for and in the Stockholder’s name, place and stead, to vote, at any
time prior to the Expiration Date (as defined below), the Shares as the
Stockholder’s proxy, both at every annual, special or adjourned meeting of the
stockholders of WinWin and including the right to sign the Stockholder’s name
(as Stockholder) to any written consent, certificate or other document relating
to the Shares that may be permitted or required by applicable law (A) in favor
of the adoption of the Restated Charter, (B) against any merger, consolidation,
sale of assets, recapitalization or other business combination involving WinWin
(other than as contemplated in the Joint Venture Agreement or Restated Charter)
or any other action or agreement that could reasonably be expected to result in
a material breach of any covenant, representation or warranty or any other
obligation or agreement of WinWin under the Joint Venture Agreement or that
could reasonably be expected to result in any of the conditions to Solidus’
obligations under the Joint Venture Agreement not being fulfilled, (C) against
any revocation of the consent attached hereto as Annex II and (D) in favor of
any other matter intended to facilitate the consummation of the transactions
contemplated by the Joint Venture Agreement. This proxy is coupled with an
interest and is irrevocable. As used herein, the term “Expiration Date” shall
mean the earlier to occur of (I) such date as the Joint Venture Agreement shall
have been validly terminated in accordance with Section 13 thereof or (II) such
date and time as the Initial Closing (as defined in the Joint Venture Agreement)
shall have occurred.
 
(ii)       As contemplated by this Agreement and the Joint Venture Agreement,
the Stockholder has irrevocably executed the written consent attached hereto as
Annex II, pursuant to which the Stockholder has approved the adoption and filing
of the Restated Charter.
 
(iii)       The Stockholder shall perform such further acts and execute such
further documents and instruments as may reasonably be required to vest in
Solidus the power to carry out the provisions of this Agreement.
 
(d)       Termination. This Agreement, the written consent of Stockholder
delivered in connection herewith and the proxy granted hereunder shall terminate
and cease to be effective upon the Expiration Date. This proxy revokes all prior
proxies granted by the Stockholder and is irrevocable, until such time as this
Agreement terminates pursuant to this Section 1(d).
2

--------------------------------------------------------------------------------


 
2.       Representation and Warranties; Covenants of the Stockholder. The
Stockholder hereby represents and warrants and covenants to Solidus as follows:
 
(a)       Organization; Authorization. The Stockholder has all requisite
capacity and authority to execute and deliver this Agreement, to perform his,
her or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement, including the consent attached hereto as Annex II, has
been duly executed and delivered by or on behalf of the Stockholder and,
assuming the due authorization, execution and delivery of this Agreement by
Solidus constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
 
(b)       No Conflict; Required Filings and Consents.
 
(i)       The execution and delivery of this Agreement by the Stockholder does
not, and the performance of this Agreement by the Stockholder and the
consummation of the transactions contemplated hereby will not, (A) conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
the Stockholder or by which the Stockholder or any of the Stockholder’s assets
or properties is bound or affected or (B) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to another party any right of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien or
encumbrance on any of the property or assets of the Stockholder, including,
without limitation, the Shares, pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of the Stockholder’s assets or properties is bound or affected. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which the Stockholder is a trustee or any party to a voting agreement
whose consent is required for the execution and delivery of this Agreement or
the consummation by the Stockholder of the transactions contemplated by this
Agreement.
 
(ii)       The execution and delivery of this Agreement by the Stockholder does
not, and the performance of the Agreement by the Stockholder will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority, domestic or foreign,
except where the failure to obtain such consents, approvals authorizations or
permits, or to make such filings or notifications, could not prevent, delay or
impair the Stockholder’s ability to consummate the transactions contemplated by
this Agreement. The Stockholder does not have any understanding in effect with
respect to the voting or transfer of any Shares. The Stockholder is not required
to make any filing with or notify any governmental or regulatory authority in
connection with this Agreement, the Joint Venture Agreement or the transactions
contemplated hereby or thereby.
 
(c)       Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending before any agency, court
or tribunal, foreign or domestic, or, to the knowledge of the Stockholder or any
of the Stockholder’s affiliates, threatened against the Stockholder or any of
the Stockholder’s affiliates or any of their respective properties or any of
their respective officers or directors, in the case of a corporate entity (in
their capacities as such) that, individually or in the aggregate, would
reasonably be expected to prevent, delay or impair the Stockholder’s ability to
consummate the transactions contemplated by this Agreement. There is no
judgment, decree or order against the Stockholder or any of the Stockholder’s
affiliates, or, to the knowledge of the Stockholder, any of their respective
directors or officers, in the case of a corporate entity (in their capacities as
such), or any of their respective partners (in the case of a partnership), that
could reasonably be expected to prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a material adverse affect on the Stockholder’s ability to
consummate the transactions contemplated by this Agreement.
3

--------------------------------------------------------------------------------


 
(d)       Title to Shares. Annex I hereto correctly sets forth, as of the date
of this Agreement, the number of Shares owned beneficially and of record by the
Stockholder, divided between those Shares owned both of record and beneficially
and those Shares for which the Stockholder solely has voting power of the power
to direct the voting thereof. The Shares constitute Stockholder’s entire
interest in the outstanding capital stock of WinWin. Stockholder has good title
to all of the Shares indicated as owned by the Stockholder in the capacity set
forth on Annex I as of the date hereof, and all such Shares are so owned free
and clear of any liens, security interests, charges or other encumbrances or
restrictions of any kind, except for the cap on sales, loans, disposition,
pledges or transfers referenced in Section 4(g) of that certain Securities
Purchase Agreement dated as of February 25, 2005 among WinWin and the other
parties thereto, in the form as filed with the SEC as Exhibit 10.1 to WinWin's
Current Report on Form 8-K dated February 25, 2005 and as in effect as of the
date of this Agreement.
 
(e)       Public Announcements. The Stockholder shall not issue any press
release or otherwise make any public statement with respect to this Agreement,
the Joint Venture Agreement or the Restated Charter without the prior written
consent of Solidus.
 
3.       General Provisions
 
(a)       Company Stop Transfer Agreement. WinWin hereby acknowledges the
restrictions on transfer of Shares contained in Section 1(a) hereof. WinWin
agrees not to register the transfer (book-entry or otherwise) of any certificate
or uncertificated interest representing any Shares, unless such transfer is made
pursuant to and in compliance with this Agreement. WinWin further agrees to
instruct its transfer agent, if any, not to transfer any certificate or
uncertificated interest representing any Shares until (i) the transfer agent has
received Solidus’ consent to such a transfer or (ii) this Agreement has been
terminated pursuant to Section 1(d) hereof.
 
(b)       Further Instruments and Actions. The Stockholder and WinWin agree to
execute such further instruments and to take such further action as may
reasonably be necessary or desirable to carry out the intent of this Agreement.
The Stockholder and WinWin agree to cooperate affirmatively with Solidus, to the
extent reasonably requested by Solidus, to enforce the rights and obligations of
the parties under this Agreement.
 
(c)       Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by express mail or equivalent over-night courier service,
prepaid, or by facsimile:
4

--------------------------------------------------------------------------------


 

  if to WinWin:    
:
WinWin Gaming, Inc.
     
8687 West Sahara, Suite 201
 
Las Vegas, NV 89117
 
Tel: (702) 212-4530
 
Fax: (702) 212-4553
 
Attention: Patrick Rogers
     
with a copy to:
     
Thelen Reid & Priest LLP
 
701 Eighth Street, N.W.
 
Washington, D.C.  20001
 
Tel: 202.508.4281
 
Fax: 202.654.1804
 
Attention: Louis A. Bevilacqua
      if to Solidus:    
 
Solidus Networks, Inc.
 
101 Second Street, Suite 1100
 
San Francisco, California 94105
 
Tel: (415) 281-2200
 
Fax: (415) 281-2202
 
Attention: Gus Spanos
     
with a copy to:
     
Cooley Godward LLP
 
101 California Street, 5th Floor
 
San Francisco, CA 94111
 
Tel: (415) 693-2000
 
Fax: (415) 693-2222
 
Attention: Kenneth L. Guernsey
      if to a Stockholder:       To the address of Stockholder on file with
WinWin

 
or at such other address or facsimile number as a Party may designate by giving
at least ten days’ advance written notice to the other Party. All such notices
and other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
(d)       Headings. The underlined headings contained in the Agreement are for
convenience of reference only, shall not be deemed to be a part of the Agreement
and shall not be referred to in connection with the construction or
interpretation of the Agreement.
5

--------------------------------------------------------------------------------


 
(e)       Confidentiality. The parties agree that the terms and conditions of
this Agreement shall remain confidential and shall not be disclosed to any third
parties, except as may be required to enforce the parties’ rights and
obligations hereunder.
 
(f)       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.
 
(g)       Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof.
 
(h)       Amendments. Subject to the provisions of applicable law, at any time
prior to the Effective Time, the parties hereto may modify or amend this
Agreement, by a written agreement specifically referring to this Agreement
executed and delivered by the Stockholder and Solidus.
 
(i)       Assignment. This Agreement shall not be assignable by operation of law
or otherwise; provided, however, that Solidus may assign this Agreement to any
direct or indirect wholly owned subsidiary of Solidus, provided that no such
assignment shall relieve Solidus of its obligations hereunder.
 
(j)       Fees and Expenses. Except as otherwise provided herein or in the Joint
Venture Agreement, all costs and expenses (including, without limitation, all
fees and disbursements of counsel, accountants, investment bankers, experts and
consultants to a party) incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.
 
(k)       Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties to the
Agreement agree that, in the event of any breach or threatened breach by any
party to the Agreement of any covenant, obligation or other provision set forth
in the Agreement for the benefit of any other party to the Agreement, such other
party shall be entitled (in addition to any other remedy that may be available
to it) to (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision
and (ii) an injunction restraining such breach or threatened breach.
 
(l)       Applicable Law; Jurisdiction. The Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws). In any
action between the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts located in the State of
California and (ii) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address at which such party is to receive notice in accordance
with Section 3(c).
6

--------------------------------------------------------------------------------


 
(m)       No Third Party Beneficiaries. None of the provisions of the Agreement
is intended to provide any rights or remedies to any Person other than the
parties hereto and their respective successors and assigns (if any).
 
(n)       No Waiver.
 
(i)       No failure on the part of any Person to exercise any power, right,
privilege or remedy under the Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under the Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(ii)       No Person shall be deemed to have waived any claim arising out of the
Agreement, or any power, right, privilege or remedy under the Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
(o)       Counterparts. The Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
 
[Signature page follows]
 


 


 


 

7

--------------------------------------------------------------------------------




 

Each of Solidus, WinWin and Stockholder has executed or has caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first written above.
 
Solidus Networks, Inc.
 
Brian Miller
Executive Vice President

 
 
WinWin Gaming, Inc.
 
By:
    Name:
    Title:

 
 

Stockholder

 

  Signature of Stockholder     Printed Name of Stockholder     Name of Person
Signing for the Stockholder (If signing in a representative capacity for a
corporation, trust, partnership and other entity)      Title of Person Signing
for Stockholder (If signing in a representative capacity for a corporation,
trust, partnership and other entity) 

 


 


 

[Signature page to Voting Agreement, Irrevocable Proxy
and Form of Stockholders’ Written Consent]


--------------------------------------------------------------------------------





Annex I
 
Total number of shares owned of record by _____________________ [insert name of
Stockholder] as of the date of this Agreement, all of which are shares of common
stock: _____________.
 


 
 
 


 


--------------------------------------------------------------------------------





Annex II
 
WRITTEN CONSENT IN LIEU OF SPECIAL
MEETING OF THE STOCKHOLDERS OF
WINWIN GAMING, INC.
 
The undersigned, being the record holder of the shares of capital stock of
WinWin Gaming, Inc., a Delaware corporation (the “Company”), set below the
undersigned’s signature, acting by written consent in lieu of a meeting pursuant
to the provisions of Section 228 of the General Corporation Law of the State of
Delaware and the bylaws of the Company, hereby waives all notice of time, place
and purpose of meeting and adopts and consents to the adoption of the following
actions with the same effect as if taken by a vote of the stockholders of the
Company at a duly called meeting of the stockholders:
 
Adoption of Restated Charter
 
Whereas, the Board of Directors of the Company has approved and adopted an
amendment and restatement of the Company’s currently effective Certificate of
Incorporation, as amended to date (the “Current Certificate”), in order (i) to
provide for a purchase option in favor of Solidus Networks, Inc. (the "Purchase
Option"), (ii) to provide a redemption right in favor of the Company with
respect to all shares of Company common stock (the "Redemption Right") (iii) to
designate a series of preferred stock as "Series A Preferred Stock," (iv) to
authorize an aggregate of 60,000,000 shares of Series A Preferred Stock, (v) to
set forth the rights, preferences and privileges of the Series A Preferred
Stock, (vi) to increase the number of authorized shares of Company common stock
to 750,000,000 and (vii) to make certain additional modifications;
 
Now, Therefore, Be It Resolved, that the Current Certificate be, and it hereby
is, amended and restated to read in substantially the form attached hereto as
Exhibit A (the “Restated Certificate”);
 
Resolved Further, that the Purchase Option and the Redemption Right are hereby
acknowledged and approved in all respects; and
 
Resolved Further, that the approved officers of the Company be, and they hereby
are, authorized and directed to take or cause to be taken, any such actions, to
execute such agreements, documents and instruments and to make such filings as
may be necessary or appropriate to file the Restated Certificate with the
Secretary of State of the State of Delaware and to carry out the intent and
accomplish the purpose of the foregoing resolutions, and all such actions hereto
fore taken by the officers in connection therewith are hereby ratified and
approved.
 
This written consent shall terminate and cease to be effective upon the valid
termination of the Joint Venture Agreement.
 
[Signature page follows]
 

 

1

--------------------------------------------------------------------------------





The undersigned has signed this written consent on the date appearing next to
the undersigned’s name.
 
Dated: ____________, 2006

  Signature of Stockholder     Printed Name of Stockholder     Name of Person
Signing for the Stockholder (If signing in a representative capacity for a
corporation, trust, partnership and other entity)      Title of Person Signing
for Stockholder (If signing in a representative capacity for a corporation,
trust, partnership and other entity) 

 
Total number of shares owned of record as of the above date:
 
Common Stock ____________________
 
 
 
2

--------------------------------------------------------------------------------


 


Exhibit E
 
Non-Binding Term Sheet
 
This non-binding Term Sheet, dated as of ________ __, 2006 (this “Term Sheet”),
is by and among Solidus Networks, Inc. (“Pay By Touch”), a corporation organized
under the laws of Delaware, and WinWin Gaming, Inc. (“WinWin”), a company
organized under the laws of the state of Delaware.
 
Background:
 
·       Pay By Touch and WinWin have entered into that certain Amended and
Restated Joint Venture Agreement, dated as of April 14, 2006 (the "JV
Agreement"), and are entering into this Term Sheet in connection with the
transactions contemplated by the JV Agreement.
 
·       Pay By Touch desires to engage WinWin to market Pay By Touch’s
commercial offerings (“Pay By Touch Offerings”) within the [People’s Republic of
China, including its special administrative regions of Hong Kong and Macao, and
in Taiwan].
 
·       The parties are entering into this Term Sheet as evidence of their
intention to advance such a relationship.
 
This Term Sheet sets forth the principal terms and conditions upon which the
parties propose to move forward with the relationship.  Under this Term Sheet
the purpose set forth above shall be deemed the “Proposed Transaction.”
 
The parties intend that the specific terms of the Proposed Transaction will be
contained in a complete, integrated, mutually agreeable document to be entered
into by the parties on or before the Initial Closing (as defined in the JV
Agreement) (a “Transaction Agreement”).
 
The parties contemplate that they would each be responsible for the following
areas related to the Proposed Transaction as described below:
 
Term & Termination
Either party may terminate this Term Sheet by giving written notice to the other
party at least thirty (30) days prior to such termination. If neither party
elects to terminate the Term Sheet pursuant to the prior sentence, this Term
Sheet shall terminate on the earliest to occur of (i) [insert date] or (ii) the
termination of the JV Agreement.
 
The term of the Transaction Agreement shall be [three (3) years] or as otherwise
agreed by the parties.  The Transaction Agreement will be subject to standard
termination provisions.

 
Marketing Appointment
Under the terms of the Transaction Agreement Pay By Touch shall appoint WinWin
as a non-exclusive marketing partner in [China]. WinWin shall, at its own
expense, use best efforts to market Pay By Touch Offerings to prospective
customers including, without limitation, by means of establishing relationships
with such prospects, by correspondence with them, by participation in trade
shows or professional meetings, or by publication online or in the print or
broadcast media. Without limiting the foregoing, WinWin shall be permitted to
distribute to any such prospects any marketing materials or information provided
Pay By Touch, provided that WinWin may not alter or modify any such materials or
information without Pay By Touch’s prior written consent. In no event will
WinWin purport to make representations or warranties on Pay By Touch’s behalf,
or purport to act as an agent of Pay By Touch for any purpose, and all marketing
and promotional information provided or distributed by WinWin to any third party
or through any media shall strictly conform to such information as Pay By Touch
may have provided to WinWin pursuant to the Transaction Agreement.

 

--------------------------------------------------------------------------------


 

 
In the event that a prospect desires to obtain the Pay By Touch Offerings,
WinWin shall provide to such prospect Pay By Touch’s then-current standard form
of customer agreement and shall exercise best efforts to cause such prospect to
execute such customer agreement. In the event that such prospect desires to
negotiate such agreement, WinWin shall be responsible for negotiating the terms
of such agreement with such prospect in consultation with, and at Pay By Touch’s
direction. WinWin shall have no authority to execute any such customer agreement
on Pay By Touch’s behalf; such decision shall rest solely with Pay By Touch.
WinWin shall forward to Pay By Touch any such executed customer agreement
promptly upon execution thereof. Pay By Touch shall retain the right, in its
sole and absolute discretion, to refuse to offer the Pay By Touch Offerings to
any third party.
 
Fees and Payment
In consideration for the performance of WinWin’s obligations under the
Transaction Agreement, Pay By Touch shall pay to WinWin an amount to be agreed
upon by the parties. WinWin shall bear all expenses incurred in the performance
of its obligations under the Transaction Agreement in marketing and promoting
the Pay By Touch Offerings to any prospective customer.
 
Governing Law; Jurisdiction and Resolution of Disputes
 
The Transaction Agreement will contain governing law and jurisdiction provisions
for the resolution of disputes substantially similar to those set forth in the
JV Agreement.
Confidentiality, Non-Disclosure
The terms of this Term Sheet and the Transaction Agreement, as well as any and
all information exchanged between and among the parties in connection with the
transactions provided for and described herein, shall be held strictly
confidential by each of the parties and their respective agents, employees,
consultants and advisors.  Such obligation of confidentiality and non-disclosure
shall cover, without limitation, any and all technical information, market data
and research, and other proprietary information of each of the parties hereto.
The Transaction Agreement will contain standard confidentiality provisions. All
information disclosed hereunder will be used solely to evaluate and effectuate
the transactions described herein and for absolutely no other purpose. To
preserve each parties’ respective rights and obligations hereunder, the terms of
this section will survive the expiration or earlier termination hereof or of any
of the Transaction Agreement.

 

--------------------------------------------------------------------------------


 
Miscellaneous Provisions
Neither party is subject to any agreement or undertaking that is in conflict
with or would be violated by, this Term Sheet or any of the Transaction
Agreement.
 
This Term Sheet may be executed in any number of counterparts, including
facsimile counterparts, each of which will be deemed an original and all of
which taken together will constitute one and the same agreement.  Any amendments
hereto or waivers hereunder must be in writing and signed by both parties.
 
It is understood that this Term Sheet is a statement of the intention of the
parties to proceed as outlined herein and does not create any binding
obligations, other than any provisions with respect to confidentiality, which
the parties acknowledge have been given for good and valuable consideration and
which will be legally binding.
 
THIS INSTRUMENT REPRESENTS ONLY THE EXPRESSION OF OUR CURRENT MUTUAL INTENTIONS
AND IS SUBJECT TO THE PROVISIONS OF THE TRANSACTION AGREEMENT TO BE ENTERED INTO
BY AND AMONG THE PARTIES HERETO UPON COMPLETION OF LEGAL AND BUSINESS DUE
DILIGENCE AND THE SATISFACTION OF THE CONDITIONS CONTAINED THEREIN. THE PARTIES
HAVE FURTHER AGREED THAT EACH PARTY WILL BE BEAR ALL OF ITS OWN FEES AND
EXPENSES INCURRED IN CONNECTION HEREWITH AND WITH THE PREPARATION AND
NEGOTIATION OF THE TRANSACTION AGREEMENT, WHETHER OR NOT THE TRANSACTION
CONTEMPLATED HEREBY OR THEREBY IS CONSUMMATED AND ENTERED INTO.



*****
 

 
SOLIDUS NETWORKS, INC.
 
 
By: _________________________
 
    Name:
 
    Title: 
     
WINWIN GAMING, INC.
 
 
By: _________________________
 
    Name:   
     
    Title:          
   






--------------------------------------------------------------------------------


 
Exhibit F
 
AMENDED AND RESTATED


CERTIFICATE OF INCORPORATION


OF


WINWIN GAMING, INC.




WinWin Gaming, Inc. (hereinafter referred to as the “Corporation”), a
corporation organized and existing under and by virtue of the General
Corporation Law of the State of Delaware, does hereby certify as follows: 
 
1.       The current name of the Corporation is WinWin Gaming, Inc.
 
2.       The name under which the Corporation was originally incorporated is
Lone Star Casino Corporation, and the date of filing of the original Certificate
of Incorporation of the Corporation with the Secretary of State of the State of
Delaware is December 30, 1992.
 
3.       The provisions of the Certificate of Incorporation of the Corporation
as heretofore amended and/or supplemented, and as herein amended, are hereby
restated and integrated into the single instrument which is hereinafter set
forth, and which is entitled the Amended and Restated Certificate of
Incorporation of WinWin Gaming, Inc.
 
4.       The resolution setting forth the amendment and restatement has been
duly approved by the stockholders of the Corporation in accordance with the
provisions of Sections 228, 242 and 245 of the General Corporation Law of the
State of Delaware and is as follows:
 
RESOLVED, that the Certificate of Incorporation of the Corporation be, and
hereby is, amended and restated in its entirety as follows:
 
FIRST:       The name of the corporation (hereinafter referred to as the
“Corporation”) is WinWin Gaming, Inc.
 
SECOND:       The address of the Corporation’s registered office in the State of
Delaware is Corporation Trust Center, 1209 Orange Street, City of Wilmington,
County of New Castle, 19801; and the name of the registered agent of the
Corporation in the State of Delaware at such address is The Corporation Trust
Company.
 
THIRD:       The purpose of the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware (hereinafter, the “DGCL”).
 
FOURTH:       The total number of shares of all classes of stock which the
Corporation shall have authority to issue is (i) Seven Hundred Fifty Million
(750,000,000) shares of common stock, $0.01 par value per share (“Common Stock”)
and (ii) Sixty Million (60,000,000) shares of preferred stock, $0.01 par value
per share (“Preferred Stock”).
1

--------------------------------------------------------------------------------


 
The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.
 
A.       Common Stock.
 
1.       General. The voting, dividend and liquidation rights of the holders of
Common Stock are subject to and qualified by the rights of the holders of
Preferred Stock of any series as may be designated by the Board of Directors
upon any issuance of Preferred Stock of any series.
 
2.       Increase of Authorized Shares. Except as otherwise provided in this
Article, the number of authorized shares of Common Stock may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority of the stock of the Corporation
entitled to vote, irrespective of the provisions of Section 242(b)(2) of the
DGCL.
 
3.       Voting. The holders of Common Stock are entitled to one vote for each
share held at all meetings of stockholders (and written actions in lieu of
meetings). There shall be no cumulative voting.
 
4.       Dividends. Dividends may be declared and paid on Common Stock from
funds lawfully available therefor as and when determined by the Board of
Directors and subject to any preferential dividend rights of any then
outstanding Preferred Stock.
 
5.       Liquidation. Upon the dissolution or liquidation of the Corporation,
whether voluntary or involuntary, holders of Common Stock will be entitled to
receive all assets of the Corporation available for distribution to its
stockholders, subject to any preferential rights of any then outstanding
Preferred Stock.
 
6.       Redemption. The Common Stock is redeemable in accordance with Article
FIFTH, Section F, hereof.
 


B.       Preferred Stock.
 
Preferred Stock may be issued from time to time in one or more series, each of
such series to have such terms as stated or expressed herein and in the
resolution or resolutions providing for the issue of such series adopted by the
Board of Directors of the Corporation as hereinafter provided. Any shares of
Preferred Stock which may be redeemed, purchased or acquired by the Corporation
may be reissued except as otherwise provided by law or by the terms of any
series of Preferred Stock. Different series of Preferred Stock shall not be
construed to constitute different classes of shares for the purposes of voting
by classes unless expressly provided.
2

--------------------------------------------------------------------------------


 
Authority is hereby expressly granted to the Board of Directors from time to
time to issue Preferred Stock in one or more series, and in connection with the
creation of any such series, by resolution or resolutions providing for the
issue of the shares thereof, to determine and fix such voting powers, full or
limited, or no voting powers, and such designations, preferences and relative
participating, optional or other special rights, and qualifications, limitations
or restrictions thereof, including without limitation thereof, dividend rights,
special voting rights, conversion rights, redemption privileges and liquidation
preferences, as shall be stated and expressed in such resolutions, all to the
full extent now or hereafter permitted by the DGCL. Without limiting the
generality of the foregoing, the resolutions providing for issuance of any
series of Preferred Stock may provide that such series shall be superior or rank
equally or be junior to Preferred Stock of any other series to the extent
permitted by law. Except as otherwise specifically provided in this Amended and
Restated Certificate of Incorporation, the by-laws of the Corporation or any
agreement in existence from time-to-time among the stockholders of the
Corporation and the Corporation, no vote of the holders of Preferred Stock or
Common Stock shall be a prerequisite to the issuance of any shares of any series
of Preferred Stock authorized by and complying with the conditions of this
Amended and Restated Certificate of Incorporation, the right to have such vote
being expressly waived by all present and future holders of the capital stock of
the Corporation.


C.       Series A Preferred Stock.
 
A series of Preferred Stock consisting of Sixty Million (60,000,000) shares and
having the following voting powers, designations, preferences and relative,
participating, optional or other rights and the following qualifications,
limitations and restrictions is hereby created from the authorized but unissued
shares of the Preferred Stock.
 
1.       Designation.
 
The distinctive designation of such series is “Series A Preferred Stock”
(hereinafter referred to as the “Series A Preferred Stock”).
 
2.       Rank.
 
The Series A Preferred Stock shall, with respect to dividend rights and rights
on liquidation, winding up and dissolution, rank (a) prior to any other series
of Preferred Stock hereafter established by the Board of Directors, and (b)
prior to the Common Stock.
 
3.       Dividends.
 
The holders of the Series A Preferred Stock shall be entitled to receive, out of
any funds legally available therefor, noncumulative dividends, payable at a rate
per annum equal to 8% of the Series A Original Issue Price (as defined below),
when and if declared by the Corporation’s Board of Directors. No dividends on
the Common Stock shall be paid unless, in addition to the amount set forth in
the previous sentence, the amount of such dividend on the Common Stock is also
paid on the Series A Preferred Stock on an as-converted to Common Stock basis.
3

--------------------------------------------------------------------------------


 
4.       Liquidation Preference.
 
Upon a Liquidation Event (as defined below), the holders of shares of Series A
Preferred Stock are entitled to receive out of assets of the Corporation
available for distribution to stockholders, before any distribution of assets is
made to holders of Common Stock, liquidating distributions in the amount of
[$7.91] per share (as equitably adjusted for any stock dividends, combinations,
splits, recapitalizations or similar events with respect to such shares) (the
“Series A Original Issue Price”), plus (i) an additional amount equal to eight
percent (8%) of the Series A Original Issue Price per year, calculated based on
the number of days elapsed prior to the Liquidation Event and (ii) any declared,
but unpaid dividends (the amount payable to a holder of Series A Preferred Stock
upon a Liquidation Event as aforesaid being referred to herein as the
“Liquidation Preference”).
 
If upon a Liquidation Event, the Liquidation Preference and any amounts payable
upon a Liquidation Event to other shares of stock of the Corporation ranking as
to any such distribution on a parity with the Series A Preferred Stock are not
paid in full, the holders of the Series A Preferred Stock and of such other
shares will share ratably in any such distribution of assets of the Corporation
in proportion to the full respective preferential amounts to which they are
entitled.
 
For purposes of this Article FOURTH, a “Liquidation Event” is any liquidation,
dissolution or winding up of the Corporation, either voluntary or involuntary,
and unless otherwise determined by the election of the holders of a majority of
the then outstanding Series A Preferred Stock, shall be deemed to be occasioned
by, or to include, (A) the acquisition of the Corporation by another entity by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger, consolidation, or other transaction in
which control of the Corporation is transferred, but, excluding any merger
effected exclusively for the purpose of changing the domicile of the
Corporation) unless the Corporation’s capital stock of record as constituted
immediately prior to such acquisition will, immediately after such acquisition
represent at least 50% of the voting power of the surviving or acquiring entity
or (B) a sale, lease, transfer or other disposition, in a single transaction or
series of related transactions of all or substantially all of the assets and/or
the intellectual property of the Corporation and its subsidiaries, taken as a
whole.
 
5.       Voting Rights.
 
5.1       General. Except as may be otherwise provided herein or by law, the
Series A Preferred Stock shall vote together with all other classes and series
of stock of the Corporation as a single class on all actions to be taken by the
stockholders of the Corporation. Each share of Series A Preferred Stock shall
entitle the holder thereof to such number of votes per share on each such action
as shall equal the number of shares of Common Stock (including fractions of a
share) into which each share of Series A Preferred Stock is then convertible.
 
5.2       Board of Directors. The holders of the Series A Preferred Stock,
voting as a separate series, shall be entitled to elect two directors of the
Corporation (the “Series A Directors”). A vacancy in any directorship elected by
the holders of the Series A Preferred Stock shall be filled only by vote or
written consent of the holders of the Series A Preferred Stock. Any Series A
Director may be removed without cause by, and only by, the affirmative vote of
the holders of a majority of the Series A Preferred Stock, given either at a
special meeting of such stockholders duly called for that purpose or pursuant to
a written consent of stockholders. At any meeting held for the purpose of
electing a Series A Director, the presence in person or by proxy of the holders
of a majority of the outstanding shares of Series A Preferred Stock shall
constitute a quorum for the purpose of electing such Series A Director.
4

--------------------------------------------------------------------------------


 
5.3       Protective Provisions. So long as at least 85% of the shares of Series
A Preferred Stock first issued to the original holders thereof remain
outstanding (as adjusted for stock splits, distributions, combinations and
similar events), except where the vote or written consent of the holders of a
greater number of shares of the Corporation is required by law or the
Certificate of Incorporation of the Corporation, and in addition to any other
vote required by law or the Certificate of Incorporation of the Corporation,
without the approval of the holders of a majority of the then outstanding Series
A Preferred Stock, given in writing or by vote at a meeting, the Corporation
will not, either directly or by amendment, merger, consolidation or otherwise:
 
(a)       Alter or change the rights, preferences or privileges of the Series A
Preferred Stock;
 
(b)       Create (by reclassification or otherwise) any new class or series of
shares having rights, preferences or privileges senior to or on a parity with
the Series A Preferred Stock with respect to redemption, voting, dividends or
distribution of assets upon a Liquidation Event;
 
(c)       Create (by reclassification or otherwise) any new class or series of
shares unless such shares are subject to purchase by Solidus Networks, Inc. and
repurchase by the Corporation pursuant to purchase and redemption options
satisfactory to the holders of a majority of the outstanding shares of Series A
Preferred Stock;
 
(d)       Repurchase or redeem any shares of Common Stock (other than the
repurchase of unvested shares at cost upon the termination of employment or the
provision of services pursuant to equity incentive agreements with employees or
service providers giving the Corporation the right to repurchase such shares);
 
(e)       Effect, or consent to, a merger, other corporate reorganization, sale
of controlling interest by the Corporation or any of its material subsidiaries,
or any transaction in which all or substantially all of the assets of the
Corporation or any of its material subsidiaries are sold;
 
(f)       Effect, or consent to, a voluntary dissolution or liquidation of the
Corporation or any of its material subsidiaries;
 
(g)       Amend or waive (or adopt any provision inconsistent with) Article
FIFTH of the Corporation's Amended and Restated Certificate of Incorporation;
 
(h)       Amend or waive any provision of the Corporation's Amended and Restated
Certificate of Incorporation or Bylaws (i) relative to the Series A Preferred
Stock or (ii) to increase the authorized number of shares of Common Stock;
5

--------------------------------------------------------------------------------


 
(i)       Pay or declare any dividend or make any other distribution on any
shares of Common Stock or Preferred Stock; or
 
(j)       Authorize or issue any additional shares of Series A Preferred Stock
or any equity securities convertible, directly or indirectly, into additional
shares of Series A Preferred Stock.
 
6)       Conversion Rights.
 
The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):
 
6.1       Right to Convert. Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance at the office of the Corporation or any transfer agent for such stock,
into such number of fully paid and nonassessable shares of Common Stock as is
determined by dividing the Series A Original Issue Price by the Series A
Conversion Price applicable to such share, determined as hereafter provided, in
effect on the date the certificate is surrendered for conversion. The initial
conversion price per share for shares of Series A Preferred Stock (“Series A
Conversion Price” ) shall be [$0.791]; provided, however, that the Series A
Conversion Price shall be subject to adjustment as set forth in this Section 6.
 
6.2       Automatic Conversion. Each share of Series A Preferred Stock shall
automatically be converted into shares of Common Stock at the respective Series
A Conversion Price at the time in effect for such stock immediately upon the
date specified by written consent or agreement of the holders of a majority of
the then outstanding shares of the Series A Preferred Stock, voting as a
separate class.
 
6.3       Mechanics of Conversion. Before any holder of Series A Preferred Stock
shall be entitled to convert the same into shares of Common Stock, the holder
shall surrender the certificate or certificates therefor, duly endorsed, at the
office of the Corporation or of any transfer agent for such Series A Preferred
Stock, and shall give written notice to the Corporation at its principal
corporate office, of the election to convert the same and shall state therein
the name or names in which the certificate or certificates for shares of Common
Stock are to be issued. The Corporation shall, as soon as practicable
thereafter, issue and deliver at such office to such holder of Series A
Preferred Stock, or to the nominee or nominees of such holder, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled as aforesaid. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of the
shares of Series A Preferred Stock to be converted, and the person or persons
entitled to receive the shares of issuable upon such conversion shall be treated
for all purposes as the record holder or holders of such shares of Common Stock
as of such date.
 
6.4       Fractional Shares. In lieu of any fractional shares to which the
holder of Preferred Stock would otherwise be entitled, the Corporation shall pay
cash equal to such fraction multiplied by the Series A Conversion Price as then
in effect. Whether or not fractional shares would be issuable upon such
conversion shall be determined on the basis of the total number of shares of all
such series of Preferred Stock of each holder at the time converting into Common
Stock and the number of shares of Common Stock issuable upon such aggregate
conversion.
6

--------------------------------------------------------------------------------


 
6.5       Adjustment of Conversion Price. The Series A Conversion Price shall be
subject to adjustment from time to time as follows:
 
(a)       Special Definitions. For purposes of this Section 6, the following
definitions shall apply:
 
(i)       "Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire either Common Stock or Convertible Securities.
 
(ii)       “Original Issue Date” shall mean the date on which the first share of
Series A Preferred Stock was first issued.
 
(iii)       “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities convertible into or exercisable or exchangeable,
directly or indirectly, for Common Stock.
 
(iv)       “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 6.6, deemed to be issued) by the
Corporation after the Original Issue Date, other than shares of Common Stock
issued or issuable:
 
(A)       upon conversion of shares of Preferred Stock;
 
(B)       to officers, directors, employees and consultants of the Corporation
pursuant to stock incentive plans, or other stock arrangements that have been
approved by the Board of Directors of the Corporation including the Series A
Directors;
 
(C)       pursuant to any event for which adjustment has already been made
pursuant to Section 6.7;
 
(D)       as a dividend or distribution on the Corporation’s Common Stock or
Preferred Stock, where an adjustment is made pursuant to Sections 6.9, 6.10 or
6.11;
 
(E)       upon the written consent of the holders of a majority of the Series A
Preferred Stock that expressly states that such shares shall not constitute
Additional Shares of Common Stock;
7

--------------------------------------------------------------------------------


 
(F)       upon the exercise of Options or conversion of any Convertible
Securities outstanding as of the date hereof;
 
(G)       pursuant to a loan arrangement or debt financing from a bank,
equipment lessor or similar financial institution approved by the Board of
Directors, including the Series A Directors;
 
(H)       in connection with strategic transactions (but excluding any merger,
consolidation, acquisition or similar business combination) that have been
approved by the Board of Directors of the Corporation including the Series A
Directors; or
 
(I)       pursuant to the provisions of Section 6.12 hereof.
 
6.6       Deemed Issue of Additional Shares of Common Stock. Except as provided
in Section 6.5(a)(iv) above, in the event the Corporation at any time or from
time to time after the Original Issue Date shall issue any Options or
Convertible Securities or shall fix a record date for the determination of
holders of any class of securities entitled to receive any such Options or
Convertible Securities, then the maximum number of shares (as set forth in the
instrument relating thereto without regard to any provisions contained therein
for a subsequent adjustment of such number) of Common Stock issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
therefor, the conversion or exchange of such Convertible Securities, shall be
deemed to be Additional Shares of Common Stock issued as of the time of such
issue or, in case such a record date shall have been fixed, as of the close of
business on such record date, provided that in any such case in which Additional
Shares of Common Stock are deemed to be issued:
 
(a)       no further adjustment in the Series A Conversion Price shall be made
upon the subsequent issue of Convertible Securities or shares of Common Stock
upon the exercise of such Options or conversion or exchange of such Convertible
Securities;
 
(b)       if such Options or Convertible Securities by their terms provide, with
the passage of time or otherwise, for any increase or decrease in the
consideration payable to the Corporation, or increase or decrease in the number
of shares of Common Stock issuable, upon the exercise, conversion or exchange
thereof, the Series A Conversion Price computed upon the original issue thereof
(or upon the occurrence of a record date with respect thereto), and any
subsequent adjustments based thereon, shall, upon any such increase or decrease
becoming effective, be recomputed to reflect such increase or decrease insofar
as it affects such Options or the rights of conversion or exchange under such
Convertible Securities; and
8

--------------------------------------------------------------------------------


 
(c)       upon the expiration of any such Options or any rights of conversion or
exchange under such Convertible Securities which shall not have been exercised,
the Series A Conversion Price computed upon the Original Issue Date, and any
subsequent adjustments based thereon, shall, upon such expiration, be recomputed
as if:
 
(i)       in the case of Convertible Securities or Options for Common Stock, the
only Additional Shares of Common Stock issued were shares of Common Stock, if
any, actually issued upon the exercise of such Options or the conversion or
exchange of such Convertible Securities, and the consideration received therefor
was the consideration actually received by the Corporation for the issue of all
such Options, whether or not exercised, plus the consideration actually received
by the Corporation upon such exercise, or for the issue of all such Convertible
Securities which were actually converted or exchanged; and
 
(ii)       in the case of Options for Convertible Securities, only the
Convertible Securities, if any, actually issued upon the exercise thereof were
issued at the time of issue of such Options and the consideration received by
the Corporation for the Additional Shares of Common Stock deemed to have been
then issued was the consideration actually received by the Corporation for the
issue of all such Options, whether or not exercised, plus the consideration
deemed to have been received by the Corporation upon the issue of the
Convertible Securities with respect to which such Options were actually
exercised.
 
6.7       Adjustment of Conversion Price Upon Issuance of Additional Shares of
Common Stock. In the event this Corporation shall issue Additional Shares of
Common Stock (including Additional Shares of Common Stock deemed to be issued
pursuant to Section 6.6) without consideration or for a consideration per share
less than the Series A Conversion Price applicable on and immediately prior to
such issue, then and in such event, the Series A Conversion Price shall be
reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying the Series A Conversion Price in effect on the
date of and immediately prior to such issue by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issue, including any Common Stock issuable pursuant to any then
outstanding options, rights or warrants for Common Stock or any class or series
of stock convertible into Common Stock (including but not limited to Preferred
Stock), plus the number of shares of Common Stock which the aggregate
consideration received by the Corporation for the total number of Additional
Shares of Common Stock so issued would purchase at the Series A Conversion Price
in effect on the date of and immediately prior to such issue; and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately prior to such issue, including any Common Stock issuable pursuant to
any then outstanding options, rights or warrants for Common Stock or any class
or series of stock convertible into Common Stock (including but not limited to
Preferred Stock) outstanding immediately prior to such issue, plus the number of
such Additional Shares of Common Stock so issued.
9

--------------------------------------------------------------------------------


 
6.8       Determination of Consideration. For purposes of this Section 6, the
consideration received by the Corporation for the issue of any Additional Shares
of Common Stock shall be computed as follows:
 
(a)       Cash and Property. Such consideration shall:
 
(i)       insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Corporation excluding amounts paid or payable for accrued
interest or accrued dividends;
 
(ii)       insofar as it consists of property other than cash, be computed at
the fair value thereof at the time of such issue, as determined in good faith by
the Board of Directors; and
 
(iii)       in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors.
 
(b)       Options and Convertible Securities. The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 6.6, relating to Options and Convertible
Securities, shall be determined by dividing
 
(i)       the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such options for Convertible Securities and the conversion or
exchange of such Convertible Securities by
 
(ii)       the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.
 
6.9       Adjustments for Stock Dividends, Subdivisions, or Split-ups of Common
Stock. If the number of shares of Common Stock outstanding at any time after the
filing of this Amended and Restated Certificate of Incorporation is increased by
a stock dividend payable in shares of Common Stock or by a subdivision or
split-up of shares of Common Stock without a corresponding increase in the
number of shares of Series A Preferred Stock outstanding, then, effective at the
close of business upon the record date fixed for the determination of holders of
Common Stock entitled to receive such stock dividend, subdivision or split-up,
the Series A Conversion Price shall be appropriately decreased so that the
number of shares of Common Stock issuable on conversion of each share of Series
A Preferred Stock shall be increased in proportion to such increase in
outstanding shares of Common Stock.
10

--------------------------------------------------------------------------------


 
6.10       Adjustments for Combinations of Common Stock. If the number of shares
of Common Stock outstanding at any time after the filing of this Amended and
Restated Certificate of Incorporation is decreased by a combination of the
outstanding shares of Common Stock without a corresponding decrease in the
number of shares of Series A Preferred Stock outstanding, then, effective at the
close of business upon the record date of such combination, the Series A
Conversion Price shall be appropriately increased so that the number of shares
of Common Stock issuable on conversion of each share of Series A Preferred Stock
shall be decreased in proportion to such decrease in outstanding shares of
Common Stock.
 
6.11       Adjustments for Reorganizations, Reclassifications, etc. If the
Common Stock issuable upon conversion of the Series A Preferred Stock shall be
changed into the same or a different number of shares of any other class or
classes of stock or other securities or property, whether by reclassification, a
merger or consolidation of this Corporation with or into any other corporation
or corporations, or a sale of all or substantially all of the assets of this
Corporation (but only if such change is not in connection with an event that is
deemed to be a Liquidation Event), or otherwise (other than a subdivision or
combination of shares provided for in Section 6.9 or 6.10 above), the Series A
Conversion Price then in effect shall, concurrently with the effectiveness of
such reorganization or reclassification, be proportionately adjusted such that
the Series A Preferred Stock shall be convertible into, in lieu of the number of
shares of Common Stock which the holders would otherwise have been entitled to
receive, a number of shares of such other class or classes of stock or
securities or other property equivalent to the number of shares of Common Stock
that would have been subject to receipt by the holders upon conversion of the
Series A Preferred Stock immediately before such event; and, in any such case,
appropriate adjustment (as determined by the Board of Directors) shall be made
in the application of the provisions herein set forth with respect to the rights
and interests thereafter of the holders of the Series A Preferred Stock, to the
end that the provisions set forth herein (including provisions with respect to
changes in and other adjustments of the Series A Conversion Price) shall
thereafter be applicable, as nearly as may be reasonable, in relation to any
shares of stock or other property thereafter deliverable upon the conversion of
the Series A Preferred Stock.
 
6.12       Special Adjustment for Issuance of Excluded Warrant Shares.
Notwithstanding the provisions of Section 6.5(a)(iv)(F) hereof, if the
Corporation issues shares of its Common Stock (“Excluded Warrant Shares”) upon
the exercise of Excluded Warrants (as defined below), then for each Excluded
Warrant Share issued, the Corporation shall issue to the holder of a share of
Series A Preferred Stock upon conversion of such share, in addition to any other
shares of Common Stock issuable hereunder as a result of such conversion, a
number of shares of Common Stock equal to the number obtained by application of
the following formula: (M x WS)/ OP, where,
 
M = the multiple, which is 66%,
 
WS = the total number of Excluded Warrant Shares issued, and
 
OP = the total number of shares of Series A Preferred Stock outstanding.
11

--------------------------------------------------------------------------------


 
For purposes of this Section 6.12, “Excluded Warrants” means (i) those warrants
outstanding as of the filing date to purchase an aggregate
of 7,091,181 shares of Common Stock (as equitably adjusted for any stock
dividends, combinations, splits, recapitalizations or similar events with
respect to such shares), each of which has an exercise price of at least $0.25
per share (as equitably adjusted for any stock dividends, combinations, splits,
recapitalizations or similar events with respect to such shares) and (ii) that
certain warrant issued by the Corporation pursuant to that certain Securities
Purchase Agreement dated as of February 25, 2005, by and between the Corporation
and the Van Wagoner Private Opportunities Fund L.P., as it may be amended from
time to time.
 
6.13       Minimal Adjustments. No adjustment in the Series A Conversion Price
need be made if such adjustment would result in a change in the Series A
Conversion Price of less than $0.01. Any adjustment of less than $0.01 which is
not made shall be carried forward and shall be made at the time of and together
with any subsequent adjustment which, on a cumulative basis, amounts to an
adjustment of $0.01 or more in the Series A Conversion Price, or upon
conversion, whichever first occurs.
 
6.14       No Impairment. The Corporation will not through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by the
Corporation pursuant to this Section 6, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 6 and in the
taking of all such action as may be necessary or appropriate in order to protect
the conversion rights of the holders of Preferred Stock against impairment. This
provision shall not restrict the Corporation’s right to amend this Amended and
Restated Certificate of Incorporation with the requisite stockholder consent or
approval.
 
6.15       Notices of Record Date. In the event that the Corporation shall
propose at any time:
 
(a)       to declare any dividend or distribution upon its Common Stock, whether
in cash, property, stock or other securities, whether or not a regular cash
dividend and whether or not out of earnings or earned surplus;
 
(b)       to offer for subscription pro rata to the holders of any class or
series of its stock any additional shares of stock of any class or series or
other rights;
 
(c)       to effect any reclassification or recapitalization of its Common Stock
outstanding involving a change in the Common Stock; or
 
(d)       to merge or consolidate with or into any other corporation, or sell
all or substantially all its property or business, or to liquidate, dissolve or
wind up;
 
12

--------------------------------------------------------------------------------


 
then, in connection with each such event, the Corporation shall send to the
holders of the Preferred Stock:
 
(i)       at least 20 days’ prior written notice of the date on which a record
shall be taken for such dividend, distribution or subscription rights (and
specifying the date on which the holders of Common Stock shall be entitled
thereto and the amount and character of such dividend, distribution or right) or
for determining rights to vote in respect of the matters referred to in clause
(c) or (d) above; and
 
(ii)       in the case of the matters referred to in clauses (c) or (d) above,
at least 20 days’ prior written notice of the date when the same shall take
place (and specifying the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon the occurrence of such event or the record date for the
determination of such holders if such record date is earlier).
 
Each such written notice shall be delivered personally or given by first class
mail, postage prepaid, addressed to each holder of Preferred Stock at the
address for each such holder as shown on the books of the Corporation.
 
6.16       Reservation of Stock Issuable Upon Conversion. The Corporation shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of the
shares of Preferred Stock such number of shares of its Common Stock as shall
from time to time be sufficient to effect the conversion of all authorized
shares of Preferred Stock, whether or not such shares are then outstanding; and
if at any time the number of authorized but unissued shares of Common Stock
shall not be sufficient to effect the conversion of all the authorized shares of
Preferred Stock, the Corporation will take such corporate action as may, in the
opinion of its counsel, whether or not such shares are then outstanding, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purpose.
 
6.17       Status of Converted or Contributed Shares. In case any shares of
Preferred Stock are converted into Common Stock pursuant to Section 6 hereof or
contributed back to the Corporation (through repurchase or otherwise) after the
date such shares of Preferred Stock were first issued, all such shares so
converted or contributed shall, upon such conversion or contribution, be
cancelled and shall not be issuable by the Corporation. The Corporation may from
time to time take such appropriate corporate action as may be necessary to
reduce accordingly the number of authorized shares of the Company’s Preferred
Stock.
 
6.18       No Redemption by Corporation. The Series A Preferred Stock is not
subject to redemption by the Corporation.
13

--------------------------------------------------------------------------------


 
7.       Excluded Opportunities.
 
The Corporation renounces any interest or expectancy of the Corporation in, or
in being offered an opportunity to participate in, any Excluded Opportunity. An
“Excluded Opportunity” is any matter, transaction or interest that is presented
to, or acquired, created or developed by, or which otherwise comes into the
possession of, (i) any Series A Director who is not an employee of the
Corporation or any of its subsidiaries, or (ii) any holder of Series A Preferred
Stock or any partner, member, director, stockholder, employee or agent of any
such holder, other than someone who is an employee of the Corporation or any of
its subsidiaries (collectively, “Covered Persons”), unless such matter,
transaction or interest is presented to, or acquired, created or developed by,
or otherwise comes into the possession of, a Covered Person expressly and solely
in such Covered Person’s capacity as a director of the Corporation.
 
        FIFTH:       Purchase Option; Redemption.
 
        A.       Definitions.       For purposes of this Article FIFTH, the
following terms shall have the following definitions:
 
1.       “PBT” means Solidus Networks, Inc.
 
2.       “Per Share Exercise Price” means the quotient obtained by dividing the
Exercise Price by the number of Subject Securities, on an as-converted to Common
Stock basis.
 
3.       “Exercise Date” means the date upon which PBT notifies the Corporation
in writing of the exercise of the PBT Purchase Option as provided in Section (B)
of this Article FIFTH, or upon which the Requisite Series A Holders notify the
Corporation in writing of the exercise of the Company Redemption Option as
provided in Section (B) of this Article FIFTH, as applicable.
 
4.       “Exercise Price” means the fair market value of the Subject Securities,
determined as of the Exercise Date in accordance with the following mechanism. A
representative designated by PBT and a representative of the Corporation shall
attempt to negotiate a mutually agreeable fair market value within thirty (30)
days following the Exercise Date. If the representatives are unable to reach an
agreement within such time period, each of the Requisite Series A Holders and
the Corporation will at its own cost appoint a nationally recognized investment
banking firm as an appraiser of the fair market value of Subject Securities.
Each of the investment banking firms shall separately determine, within
forty-five (45) days of the end of such thirty (30) day period, the fair market
value of the Subject Securities taking into account the fact that the exercise
of the PBT Purchase Option or the Company Redemption Option, as applicable, may
involve the acquisition of a controlling interest in the Corporation, and
further taking into account the presence or absence of non-competition and
non-solicitation obligations from the executives of the Corporation and its
subsidiaries and from the Corporation’s principal stockholders and the impact of
such exercise on any of the material agreements of the Corporation or its
subsidiaries. Each of the investment banking firms shall express its valuation
as a single number in US dollars. The mid-point of the valuations (the
“Mid-Point”) will then be calculated by dividing the sum of the separate
valuations by two (2). To the extent that each valuation is within the range
that is 10% above or 10% below the Mid-Point (the “Range”), the Mid-Point shall
be used. If either or both of the valuations falls outside of the Range, then
the parties shall jointly choose (or if the parties are unable to so jointly
choose within three (3) business days, the two appraisers shall choose) a
disinterested nationally recognized investment banking firm as a third
appraiser, at a cost to be shared on an equal basis between the parties, to
complete an appraisal within an additional forty-five (45) days, which appraisal
shall be equal to or somewhere between the two prior appraisals and such third
appraisal shall be the final and binding determination of the Exercise Price.
Notwithstanding the foregoing, the aggregate Exercise Price shall not be less
than $20,000,000.
14

--------------------------------------------------------------------------------


 
5.       “Option Expiration Time” means the earliest of (a) 11:59 p.m. San
Francisco time on April 14, 2009, (b) the closing of the sale of all or
substantially all of the assets of PBT, and (c) the closing of a merger,
consolidation or similar transaction in which the stockholders of PBT as of
immediately prior to the transaction do not own a majority of the voting power
of the surviving company as of immediately following such transaction.
 
6.       “Requisite Series A Holders” means the holders of a majority of the
then outstanding shares of Series A Preferred Stock.
 
7.       “Subject Securities” means all of this Corporation’s outstanding equity
securities other than the outstanding shares of Series A Preferred Stock.
 
        B.       Grant of Option.
 
1.       PBT Purchase Option. To the extent permitted by applicable law, PBT is
hereby granted an exclusive irrevocable purchase option to purchase any or all
of the Subject Securities at a price per share equal to the Per Share Exercise
Price (the “PBT Purchase Option”). The PBT Purchase Option may be exercised at
any time at or prior to the Option Expiration Time. PBT shall pay an amount
equal to the Per Share Exercise Price in cash and in immediately available funds
for each such share in the manner specified herein. The PBT Purchase Option,
together with the other rights of PBT under this Article FIFTH, may, at PBT’s
option, be assigned or otherwise transferred to the Corporation; however, the
Purchase Option may not otherwise be assigned, transferred or conveyed.
 
2.       Company Redemption Option. At the written election of the Requisite
Series A Holders, the Corporation shall, subject to applicable restrictions in
the DGCL, redeem on the Closing Date all Subject Securities (other than any such
Subject Securities purchased by PBT pursuant to the PBT Purchase Option) at a
redemption price per share equal to the Per Share Exercise Price (the “Company
Redemption Option”). Such redemption shall be in lieu of PBT exercising the PBT
Purchase Option in respect of such Subject Securities, and shall be subject to
PBT providing the Exercise Price in respect of such Subject Securities to the
Corporation in the manner specified herein to allow the Corporation to redeem
such Subject Securities. Such funds provided by PBT pursuant to the preceding
sentence may only be used to redeem such Subject Securities. Upon the request of
PBT at any time prior to the Closing Date, the Corporation will return such
funds to PBT. The Company Redemption Option may be exercised at any time at or
prior to the Option Expiration Time.
15

--------------------------------------------------------------------------------


 
        C.       Manner of Exercise. The PBT Purchase Option may be exercised,
if at all, at or before the Option Expiration Time by written notice (the “PBT
Exercise Notice”) from PBT to the Corporation stating that the PBT Purchase
Option is being exercised. The PBT Purchase Option shall be deemed to be
exercised as of the date of mailing by first class mail of the PBT Exercise
Notice to the Corporation at its principal offices. The Company Redemption
Option shall be exercised, if at all, at or before the Option Expiration Time by
written notice (the “Redemption Exercise Notice”) from the Requisite Series A
Holders to the Corporation stating that the Company Redemption Option is being
exercised. The Company Redemption Option shall be deemed to be exercised as of
the date of mailing by first class mail of the Redemption Exercise Notice to the
Corporation at its principal offices.
 
        D.       Closing.
 
1.       Closing Date; Cooperation. Except as set forth below, the closing date
of the purchase or redemption, as applicable, of the Subject Securities (the
“Closing Date”) shall be, with respect to the PBT Purchase Option, a date
specified by PBT within five (5) business days after the determination of the
Exercise Price, and with respect to the Company Redemption Option, a date
specified by the Requisite Series A Holders within five (5) business days after
the determination of the Exercise Price, in each case which date specified shall
be no later than sixty (60) days after the determination of the Exercise Price
in accordance with this Article FIFTH. The Closing Date may be extended by PBT
or the Requisite Series A Holders, as applicable, if, in the judgment of PBT or
the Requisite Series A Holders, an extension of the Closing Date is necessary to
obtain any governmental or third party consent to the purchase or redemption, as
applicable, of the Subject Securities or to permit the expiration prior to the
Closing Date of any statutory or regulatory waiting period. PBT or the Requisite
Series A Holders, as applicable, may extend the Closing Date for the reasons set
forth in the preceding sentence by delivering written notice of such extension
to the Corporation on or prior to the previously specified Closing Date. The
Corporation shall use all commercially reasonable efforts to assist PBT to
effect the closing of the PBT Purchase Option and to assist the Requisite Series
A Holders to effect the closing of the Company Redemption Option, including
without limitation seeking any required third-party or governmental consents,
and filing any applications, notifications, registration statements or the like
that may be necessary to effect the closing.
 
2.       Certain Restrictions Following Exercise Date. From the Exercise Date
until the Closing Date, the Corporation will not take any of the following
actions (or permit any such actions to be taken on its behalf) except with the
prior written consent of the Requisite Series A Holders:
 
(a)       issue any equity securities of any kind, or allow any of its
subsidiaries to issue any equity securities of any kind, except that the
Corporation may issue Common Stock issuable upon the exercise of Option
Securities outstanding as of the date immediately prior to the Exercise Date;
16

--------------------------------------------------------------------------------


 
(b)       borrow money, or mortgage, remortgage, pledge, hypothecate or
otherwise encumber any of its assets, or allow any of its subsidiaries to borrow
money, or mortgage, remortgage, pledge, hypothecate or otherwise encumber any of
its assets;
 
(c)       sell, lease, lend, exchange or otherwise dispose of any of its assets,
or allow any of its subsidiaries to sell, lease, lend, exchange or otherwise
dispose of any of its assets, other than sales of inventory in the ordinary
course of business;
 
(d)       pay or declare any dividends or make any distributions on or in
respect of any shares of its capital stock;
 
(e)       default or permit any of its subsidiaries to default in its
obligations under any material contract, agreement, commitment or undertaking of
any kind or enter into or permit any of its subsidiaries to enter into any
material contract, agreement, purchase order or other commitment;
 
(f)       enter into or permit any of its subsidiaries to enter into any other
transaction or agreement or arrangement, or incur any liabilities, not in the
ordinary course of the Corporation’s business; or
 
(g)       enter into or materially modify any agreement or arrangement relating
to the compensation of any employee, consultant or director.
 
3.       Payment of Exercise Price. On or before the Closing Date of the PBT
Purchase Option, PBT shall deposit the full amount of the Exercise Price with a
bank or banks or similar entities designated by PBT (the “Payment Agent”) to
pay, on PBT’s behalf, the Exercise Price. On or before the Closing Date of the
Company Redemption Option, the Corporation shall deposit the full amount of the
Exercise Price with the Payment Agent. Funds deposited with the Payment Agent
for payment of the Exercise Price in connection with the PBT Purchase Option
shall be delivered in trust for the benefit of the holders of the Subject
Securities, and funds delivered to the Payment Agent for payment of the Exercise
Price in connection with the Company Redemption Option shall be delivered in
trust to the Corporation solely for the purpose of paying the Exercise Price to
holders of Subject Securities upon the closing of the Company Redemption Option,
and PBT or the Corporation, as applicable, shall provide the Payment Agent with
irrevocable instructions to pay, on or after the Closing Date, the Per Share
Exercise Price for each Subject Security to the holders of record thereof
determined as of the Closing Date. Payment for Subject Securities shall be
mailed to each holder at the address set forth in the Corporation’s records or
at the address provided by each holder or, if no address is set forth in the
Corporation’s records for a holder or provided by such holder, to such holder at
the address of the Corporation. As soon as practicable upon PBT’s request, the
Corporation shall provide, or shall cause its transfer agent to provide, to PBT
or to the Payment Agent, free of charge, a complete list of the record holders
of Subject Securities, as of a specified date, including the number of Subject
Securities held of record and the address of each record holder as set forth in
the records of the Corporation’s transfer agent.
17

--------------------------------------------------------------------------------


 
4.       Duration of Company Redemption Option Following the Closing Date.
Following the Closing Date of the Company Redemption Option, each share of
Common Stock issuable upon the exercise or conversion of any options, warrants
or other convertible securities that remain outstanding after the Closing Date
shall, immediately upon issuance, be purchased by PBT, to the extent permitted
by applicable law, or if not so permitted, then redeemed by the Corporation at
the earliest time that such purchase or redemption is permitted by applicable
law, in each case for the Per Share Exercise Price, without interest. Payment
for such shares of Common Stock shall be mailed to each holder at the address
set forth in the Corporation’s records or at the address provided by each holder
or, if no address is set forth in the Corporation’s records for a holder or
provided by such holder, to such holder at the address of the Corporation.
Transfer of title to PBT or the Corporation, as applicable, to each such share
of Common Stock shall be deemed to occur automatically upon the issuance of such
share.
 
E.       Transfer of Title. Transfer of title to all of the Subject Securities
and other shares purchased or redeemed pursuant to this Article FIFTH shall be
deemed to occur automatically on the Closing Date and thereafter the Corporation
shall be entitled to treat PBT or itself, as applicable, as the sole holder of
all such Subject Securities and other shares, notwithstanding the failure of any
holder thereof to tender the certificates representing such shares to the
Payment Agent, whether or not such tender is required or requested by the
Payment Agent. The Corporation shall instruct its transfer agent not to accept
any such Subject Securities and other shares for transfer on and after the
Closing Date. The Corporation shall take all actions reasonably requested by PBT
or the Requisite Series A Holders, as applicable, to assist in effectuating the
transfer of such Subject Securities and other shares in accordance with this
Article FIFTH.
 
F.       No Conflicting Action. The Corporation shall not take, nor permit any
other person or entity within its control to take, any action inconsistent with
the rights of PBT or the holders of Series A Preferred Stock under this Article
FIFTH. The Corporation shall not enter into any arrangement, agreement or
understanding, whether oral or in writing, that is inconsistent with or limits
or impairs the rights of PBT or the holders of Series A Preferred Stock and the
obligations of the Corporation hereunder, including without limitation any
arrangement, agreement or understanding that imposes any obligation upon the
Corporation, or deprives the Corporation of any material rights, as a
consequence of the exercise of the PBT Purchase Option or the Company Redemption
Option or the acquisition of the outstanding Common Stock or other Subject
Securities pursuant thereto.
 
G.       Inspection and Visitation Rights. PBT shall have the right to inspect
and copy, on reasonable notice and during regular business hours, the books and
records of the Corporation. PBT shall also have the right to designate up to two
non-voting representatives, who shall have the right to attend all meetings of
the Corporation’s Board of Directors and any committees thereof. Any
representative or representatives, if designated in writing by PBT as such,
shall receive notice of all meetings of the Corporation’s Board of Directors and
each committee thereof, as well as copies of all documents and other materials
provided to any directors of the Corporation in connection with any such meeting
not later than the time such materials are provided to other directors. Such
representative or representatives shall also be provided with copies of all
resolutions adopted or proposed to be adopted by unanimous written consent not
later than the time such resolutions are provided to other directors.
Notwithstanding the foregoing, PBT shall have the inspection and visitation
rights set forth in this paragraph only so long as PBT remains either a
stockholder or a creditor of WinWin.
18

--------------------------------------------------------------------------------


 
SIXTH:       All powers of the Corporation, insofar as the same may be lawfully
vested by this Amended and Restated Certificate of Incorporation in the Board of
Directors, are hereby conferred upon the Board of Directors of the Corporation.
In furtherance and not in limitation of that power, the Board of Directors shall
have the power to make, adopt, alter, amend and repeal from time to time By-Laws
of the Corporation, subject to the right of the stockholders entitled to vote
with respect thereto to adopt, alter, amend and repeal By-Laws made by the Board
of Directors.
 
SEVENTH:       A director of the Corporation shall not be personally liable to
the Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the DGCL, or (iv) for any
transaction from which the director derived any improper personal benefit. If
the DGCL is amended to authorize corporate action further eliminating or
limiting the personal liability of directors, then the liability of a director
of the Corporation shall be eliminated or limited to the fullest extent
permitted by the DGCL, as so amended. Any repeal or modification of this Article
by the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of such repeal
or modification.
 
EIGHTH:       In connection with the exercise of its judgment in determining
what is in the best interest of the Corporation and of the stockholders, when
evaluating a Business Combination or a proposal by another person or persons to
make a Business Combination or a tender or exchange offer, the Board of
Directors of the Corporation hereby is expressly authorized to consider, in
addition to the adequacy of the consideration to be paid in connection with such
transaction, the following factors and any other factors which it deems
relevant, including, without limitation: (i) the long term interests of the
Corporation’s stockholders, including among other factors, the consideration
being offered in relation to (a) the then current market price of the
Corporation’s equity securities and the historical range of such prices, (b) the
then current value of the Corporation in a freely negotiated transaction, and
(c) the Board of Directors’ then estimate of the future value of the Corporation
as an independent entity; (ii) the economic, social and legal effects on the
Corporation and its subsidiaries, including among other factors, such effects on
the Corporation’s employees, customers, creditors, suppliers and the communities
in which they operate or are located; (iii) the business and financial condition
and earnings prospects of the acquiring person or persons, including, but not
limited to, debt service and other existing financial obligations, financial
obligations to be incurred in connection with the acquisition, and other likely
financial obligations of the acquiring person or persons, and the possible
effect of such conditions upon the Corporation, its subsidiaries, and the other
elements of the communities in which the Corporation and its subsidiaries
operate or are located; and (iv) the competence, experience and integrity of the
acquiring person or persons, and its or their management. For the purposes of
this Article, “Business Combination” is defined as (a) a tender or exchange
offer for any equity securities of the Corporation, (b) a proposal to merge or
consolidate the Corporation with anther company, (c) a proposal to purchase or
otherwise acquire all or substantially all of the properties and assets of the
Corporation, or (d) a proposal to engage in any other form of business
combination with the Corporation.
 
[Signature Page Follows]
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be signed by its [_______________], this ____
day of _________________, 2006.
 

        WinWin Gaming, Inc.  
   
   
  Date:  By:   /s/   

--------------------------------------------------------------------------------

  [Name]   [Title]

 
 
 
20

--------------------------------------------------------------------------------


 


Exhibit G
 
Opinion of PBT Counsel
 
[Standard lead-in and qualification language to be inserted]



1.      
The Company has been duly incorporated and is a validly existing corporation in
good standing under the laws of the State of Delaware.

 

2.      
The Company has the requisite corporate power to own or lease its property and
assets and to conduct its business as, to our knowledge, it is currently being
conducted.

 

3.      
The Company has the requisite corporate power to execute, deliver and perform
its obligations under the Transaction Documents.

 

4.      
Each of the Transaction Documents has been duly and validly authorized, executed
and delivered by the Company and each of the Joint Venture Agreement and the
Registration Rights Agreement constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its respective terms,
except as rights to indemnity may be limited by applicable laws and except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.

 

5.      
The authorized capital stock of the Company, immediately prior to the
[Initial/Second] Closing, consists of (i) [·] shares of Common Stock, par value
$0.0001 per share, [·] of which are issued and outstanding and [·] of which are
reserved for issuance upon the exercise of outstanding warrants and (ii) [·]
shares of Preferred Stock, par value $0.00001 per share, [·] of which have been
designated Class 1 Preferred Stock, [·] of which are issued and outstanding and
[·]of which are reserved for issuance upon the exercise of warrants, [·] of
which have been designated Series B Preferred Stock, [·] of which are issued and
outstanding and [·] of which are reserved for issuance upon the exercise of
outstanding warrants, [·] of which have been designated Series B-1 Preferred
Stock, none of which are issued and outstanding, 40,000 of which have been
designated Series C-1 Preferred Stock, none of which are issued and outstanding,
200,000 of which have been designated Series C-2 Preferred Stock, none shares of
which are issued and outstanding, 200,000 of which have been designated Series
C-3 Preferred Stock, [·] of which are issued and outstanding, and [·] of which
have been designated Series C Preferred Stock, [·] of which are issued and
outstanding. The [Initial/Second] Closing PBT Shares have been duly authorized
and, upon issuance and delivery against payment therefor in accordance with the
terms of the Joint Venture Agreement, the [Initial/Second] Closing PBT Shares
will be validly issued, outstanding, fully paid and nonassessable. The shares of
PBT Common Stock issuable upon conversion of the [Initial/Second] Closing PBT
Shares have been duly authorized and, when issued upon conversion in accordance
with the terms of the [Initial/Second] Closing PBT Shares, will be validly
issued, outstanding, fully paid and nonassessable. To our knowledge, except as
set forth in the PBT Disclosure Schedule as updated as of the [Initial/Second]
Closing, there are no options, warrants, conversion privileges, preemptive
rights or other rights presently outstanding to purchase any of the authorized
but unissued capital stock of the Company, other than as set forth above and
other than (i) the conversion privileges of the Preferred Stock of the Company,
(ii) rights created in connection with the transactions contemplated by the
Transaction Documents and (iii) [·] shares of Common Stock and [·] shares of
Class 1 Preferred Stock reserved for issuance under the Company’s 2003 Equity
Incentive Plan.

 
 
21

--------------------------------------------------------------------------------


 

6.      
The execution and delivery of the Joint Venture Agreement by the Company and the
issuance of the [Initial/Second] Closing PBT Shares pursuant thereto do not
violate any provision of the Restated Charter or Bylaws, and do not violate or
contravene (a) any governmental statute, rule or regulation that in our
experience is typically applicable to transactions of the nature contemplated by
the Transaction Documents or (b) any order, writ, judgment, injunction, decree,
determination or award that has been entered against the Company and of which we
are aware, in each case to the extent the violation of which would materially
and adversely affect the Company and its subsidiaries, taken as a whole.

 

7.      
To our knowledge, except as set forth in the PBT Disclosure Schedule as updated
as of the [Initial/Second] Closing, there is no action, proceeding or
investigation pending or overtly threatened against the Company before any court
or administrative agency that questions the validity of the Joint Venture
Agreement.

 

8.      
All consents, approvals, authorizations, or orders of, and filings,
registrations, and qualifications with any U.S. Federal or California regulatory
authority or governmental body required for the issuance of the Shares, have
been made or obtained, except (a) for the filing of a Form D pursuant to
Securities and Exchange Commission Regulation D and (b) any filings required o
be made under applicable state securities laws.

 
22

--------------------------------------------------------------------------------


 
 
EXHIBIT H


FORM OF OPINION OF WINWIN DELAWARE COUNSEL

 
    1.       The Restated Charter has been duly approved by all requisite action
of the Board of Directors and stockholders of WinWin and duly filed with the
Secretary of State of the State of Delaware and has not subsequently been
amended.


    2.       The PBT Purchase Option set forth in Article FIFTH of the Restated
Charter is a valid and binding obligation of WinWin and each of the stockholders
of WinWin who cast a vote or votes in favor of the approval of the Restated
Charter, enforceable against each of such parties in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance.


    3.       The Company Redemption Option set forth in Article FIFTH of the
Restated Charter is a valid and binding obligation of WinWin, enforceable
against WinWin in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting creditors’ rights, and subject to
general equity principles and to limitations on availability of equitable
relief, including specific performance.


    4.       The Investment Option Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.
23

--------------------------------------------------------------------------------


 